Published CUSIP Numbers: 96925EAD1
  96925EAE9


 


 


AMENDED AND RESTATED
CREDIT AGREEMENT
 
Dated as of December 22, 2011
 
among
THE WILLIAM CARTER COMPANY,
as U.S. Borrower,
 
NORTHSTAR CANADIAN OPERATIONS CORP.
(to be amalgamated with and into
THE GENUINE CANADIAN CORP.
upon the effectiveness of the Canadian Amalgamation),
as Canadian Borrower


and
 
BANK OF AMERICA, N.A.,
as Administrative Agent, U.S. Dollar Facility Swing Line Lender,
U.S. Dollar Facility L/C Issuer and Collateral Agent,
 
BANK OF AMERICA, N.A., CANADA BRANCH
as Canadian Agent, Multicurrency Facility Swing Line Lender
and Multicurrency Facility L/C Issuer


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
 
The Other Lenders Party Hereto
 
and
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Bookrunning Manager,
 
and
 
ROYAL BANK OF CANADA,
SUNTRUST BANK
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
 
FIFTH THIRD BANK,
as a Lender
 
Cahill Gordon & Reindel llp
80 Pine Street
New York, New York  10005
 


 


 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 
 
ARTICLE I
 
 


 
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01             Defined
Terms                                                                                                                                                                                                                               
1.02             Other Interpretive Provisions 
1.03             Accounting Terms
1.04             Rounding
1.05             Times of Day
1.06             Letter of Credit Amounts
1.07             Resolution of Drafting Ambiguities
1.08             Exchange Rates; Currency Equivalents; Reduction of Commitments
 
ARTICLE II
 
 


 
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01             Revolving Loans
2.02             Borrowings, Conversions and Continuations of Revolving Loans
2.03             Letters of Credit
2.04             Swing Line Loans
2.05             Prepayments
2.06             Termination or Reduction of Commitments[
2.07             Repayment of Loans
2.08             Interest
2.09             Fees
2.10             Computation of Interest and Fees
2.11             Evidence of Debt
2.12             Payments Generally; Administrative Agent’s and Canadian Agent’s
Clawback
2.13             Sharing of Payments by Lenders
2.14             Incremental Credit Extensions
2.15             Cash Collateral
2.16             Defaulting Lenders
 
ARTICLE III
 
 


 
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01             Taxes
3.02             Illegality
3.03             Inability to Determine Rates
3.04             Increased Costs; Reserves on Eurodollar Rate Loans
 
 
 

--------------------------------------------------------------------------------

 
 
 

3.05             Compensation for Losses
3.06             Mitigation Obligations; Replacement of Lenders
3.07             Survival
 
ARTICLE IV
 
 


 
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01             [Reserved]
4.02             Conditions to All Credit Extensions
4.03             Conditions of Amendment and Restatement
 
ARTICLE V
 
 


 
 
REPRESENTATIONS AND WARRANTIES
 
5.01             Existence, Qualification and Power; Compliance with Laws
5.02             Authorization; No Contravention
5.03             Governmental Authorization; Other Consents
5.04             Binding Effect
5.05             Financial Statements; No Material Adverse Effect
5.06             Litigation
5.07             No Default
5.08             Properties
5.09             Environmental Matters
5.10             Insurance
5.11             Taxes
5.12             ERISA Compliance
5.13             Subsidiaries; Equity Interests
5.14             Margin Regulations; Investment Company Act
5.15             Disclosure
5.16             Compliance with Laws
5.17             Solvency
5.18             Intellectual Property Matters
5.19             Perfection, Etc
5.20             Anti-Terrorism Law
 
ARTICLE VI
 
 


 
 
AFFIRMATIVE COVENANTS
 
6.01             Financial Statements
6.02             Certificates; Other Information
6.03             Notices
6.04             Payment of Obligations
6.05             Preservation of Existence, Etc
6.06             Maintenance of Properties
 
 
 

--------------------------------------------------------------------------------

 
 
 

6.07             Maintenance of Insurance
6.08             Compliance with Laws
6.09             Books and Records
6.10             Inspection Rights
6.11             Use of Proceeds
6.12             Compliance with Environmental Laws
6.13             Additional Collateral; Additional Subsidiary Guarantors
6.14             Security Interests; Further Assurances
6.15             Information Regarding Collateral
ARTICLE VII
 
 


 
 
NEGATIVE COVENANTS
 
7.01             Liens
7.02             Investments
7.03             Indebtedness and Disqualified Capital Stock
7.04             Fundamental Changes
7.05             Asset Sales
7.06             Restricted Payments
7.07             Change in Nature of Business/Partnerships/Accounting Changes
7.08             Transactions with Affiliates
7.09             Sales and Leasebacks
7.10             Clauses Restricting Subsidiary Distributions
7.11             Use of Proceeds
7.12             Financial Covenants
7.13             Acquisitions
7.14             Modifications of Organization Documents and Other Documents,
Etc.
7.15             Prepayments, Etc. of Indebtedness
ARTICLE VIII
 
 


 
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01             Events of Default
8.02             Remedies upon Event of Default
8.03             Application of Funds
 
ARTICLE IX
 
 


 
 
ADMINISTRATIVE AGENT, CANADIAN AGENT AND COLLATERAL AGENT
 
9.01             Appointment and Authority
9.02             Rights as a Lender
9.03             Exculpatory Provisions
9.04             Reliance by Agents
9.05             Delegation of Duties

 
 

--------------------------------------------------------------------------------

 
 
 

9.06             Resignation of Agent
9.07             Non-Reliance on Agent and Other Lenders
9.08             No Other Duties, Etc.
9.09             Agent May File Proofs of Claim
9.10             Collateral and Guarantee Matters
9.11             Treasury Management Agreements and Swap Contracts
9.12             Withholding
 
ARTICLE X
 
 


 
 
MISCELLANEOUS
 
10.01             Amendments, Etc.
10.02             Notices; Effectiveness; Electronic Communication
10.03             No Waiver; Cumulative Remedies
10.04             Expenses; Indemnity; Damage Waiver
10.05             Payments Set Aside
10.06             Successors and Assigns
10.07             Treatment of Certain Information; Confidentiality
10.08             Right of Setoff
10.09             Interest Rate Limitation
10.10             Counterparts; Integration; Effectiveness
10.11             Survival of Representations and Warranties
10.12             Severability
10.13             Replacement of Lenders
10.14             Governing Law, Jurisdiction; Etc.
10.15             Waiver of Jury Trial
10.16             No Advisory or Fiduciary Responsibility
10.17             USA Patriot Act Notice
10.18             Judgment Currency
10.19             Amendment and Restatement

SIGNATURES S-1

 
 

--------------------------------------------------------------------------------

 
 
 

SCHEDULES
1.01(b)
Mortgaged Property

2.01
Commitments

2.03
Existing Letters of Credit

5.09
Environmental Matters

5.13(a)
Subsidiaries

5.13(b)
Equity Interests

5.18
Intellectual Property

7.02
Existing Investments

7.03
Existing Indebtedness

7.08(e)
Affiliate Transactions

10.02
Administrative Agent’s Office; Canadian Agent’s Office; Certain Addresses for
Notices

10.06
Processing and Recordation Fees

 
EXHIBITS
 
Exhibit A-1                      Form of Borrowing or Conversion Notice
Exhibit A-2                      Form of Prepayment Notice
Exhibit B-1                      Form of U.S. Dollar Facility Swing Line Loan
Notice
Exhibit B-2                      Form of Multicurrency Facility Swing Line Loan
Notice
Exhibit C-1                      Form of U.S. Dollar Facility Revolving Loan
Note
Exhibit C-2                      Form of Multicurrency Facility Revolving Loan
Note
Exhibit C-3                      Form of U.S. Dollar Facility Swing Line Loan
Note
Exhibit C-4                      Form of Multicurrency Facility Swing Line Loan
Note
Exhibit D                      Form of Compliance Certificate
Exhibit E                      Form of Assignment and Assumption
Exhibit F                      Form of Guarantee Agreement
Exhibit G                      Form of Security Agreement
Exhibit H                      Form of Perfection Certificate
Exhibit I                      [Reserved]
Exhibit J                      Form of Appointment of Collateral Agent
Exhibit K                      [Reserved]
Exhibit L                      Form of Tax Status Certificates
Exhibit M                      Form of Delaware LLC Holding Company Pledge
Agreement

 
 

--------------------------------------------------------------------------------

 
 
 

AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of December 22, 2011, among THE WILLIAM CARTER COMPANY, a Massachusetts
corporation (the “U.S. Borrower”), the Canadian Borrower (as defined), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, U.S.
Dollar Facility Swing Line Lender (in such capacity, the “U.S. Dollar Facility
Swing Line Lender”), U.S. Dollar Facility L/C Issuer (as defined) and Collateral
Agent (in such capacity, the “Collateral Agent”), BANK OF AMERICA, N.A., CANADA
BRANCH, as Canadian Agent, Multicurrency Facility Swing Line Lender (in such
capacity, the “Multicurrency Facility Swing Line Lender”) and as a Multicurrency
Facility L/C Issuer (as defined), JPMORGAN CHASE BANK, N.A., as Syndication
Agent (in such capacity, the “Syndication Agent”), ROYAL BANK OF CANADA,
SUNTRUST BANK and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents (in
such capacities, the “Co-Documentation Agents”) and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, as Sole Lead Arranger and Sole Bookrunning Manager
(in such capacities, the “Arranger”).
 
WHEREAS, pursuant to that certain credit agreement, dated as of October 15, 2010
(the “Original Credit Agreement”), by and among the U.S. Borrower, the Lenders,
Bank of America, N.A., as administrative agent, collateral agent, letter of
credit issuer and swingline lender, and the other parties;


WHEREAS, the Borrowers have requested that the Original Credit Agreement be
amended and restated on the Restatement Date as set forth herein, which
amendment and restatement shall become effective upon the Restatement Date;
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Original Credit Agreement and that this Agreement amend and restate in its
entirety the Original Credit Agreement and re-evidence the “Obligations” (under,
and as defined in, the Original Credit Agreement) outstanding on the Restatement
Date as contemplated hereby; and
 
WHEREAS, except as otherwise provided herein, all Obligations are and shall
continue to be secured by all Collateral on which a Lien is granted to the
Collateral Agent pursuant to any Loan Document.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree to amend and restate
the Original Credit Agreement, and the Original Credit Agreement is hereby
amended and restated in its entirety as follows:
ARTICLE I                      
 
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms
 
. As used in this Agreement, the following terms shall have the meanings set
forth below:
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition (including, without limitation, Indebtedness assumed by the U.S.
Borrower or any of its Subsidiaries), whether paid in cash or by exchange of
Equity Interests or of properties or otherwise and whether payable at or prior
to the consummation of such Permitted Acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and includes any and all payments representing the purchase
price and any assumptions of Indebtedness, “earn-outs” and other similar
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any Person or business acquired in such
Permitted Acquisition; provided that any such future payment that is subject to
a contingency shall not be considered Acquisition Consideration except for any
such payment which has become due and payable, at which point such payment shall
be deemed Acquisition Consideration.
 
“Additional Lender” has the meaning assigned to such term in Section 2.14.
 
“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent hereunder, and includes any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the U.S.
Borrower and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, however, that, for
purposes of Section 7.08, the term “Affiliate” shall also include another Person
that directly or indirectly owns more than 10% of the Voting Stock of such
Person.
 
“Affiliated Charitable Organization” means any charitable organization that is
an Affiliate of the U.S. Borrower or any Subsidiary that meets the requirements
of Section 501(c)(3) of the Code to the extent, and only for so long as, such
organization is eligible to receive tax-deductible contributions in accordance
with Section 170 of the Code.
 
“Agent Parties” has the meaning assigned to such term in Section 10.02(c).
 
“Agents” means the Administrative Agent, the Collateral Agent, the Canadian
Agent and the Arranger; and “Agent” shall mean any of them.
 
“Aggregate Commitments” means the Commitments of all of the Lenders.
 
“Aggregate Multicurrency Facility Commitments” means the Multicurrency Facility
Commitments of all of the Multicurrency Facility Lenders.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Aggregate U.S. Dollar Facility Commitments” means the U.S. Dollar Facility
Commitments of all of the U.S. Dollar Facility Lenders.
 
“Agreement” has the meaning assigned to such terms in the introductory paragraph
hereto.
 
 “Agreement Currency” has the meaning assigned to such term in Section 10.18.
 
“Anti-Terrorism Laws” has the meaning assigned to such term in Section 5.20.
 
“Applicable Commitment Fee Rate” means a rate equal to (a) from and including
the Restatement Date until the delivery of financial statements for the first
fiscal quarter ending after the Restatement Date, 0.40% per annum and (b)
thereafter, a percentage per annum determined by reference to the Lease Adjusted
Leverage Ratio in effect from time to time as set forth below:
 
Pricing Level
 
Lease Adjusted
Leverage Ratio
 
Applicable Commitment Fee Rate
    I  
> 3.00:1.00
    0.50 %
II
 
< 3.00:1.00
> 1.75:1.00
    0.40 %
III
 
< 1.75:1.00
    0.35 %



 
Any increase or decrease in the Applicable Commitment Fee Rate resulting from a
change in the Lease Adjusted Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered with respect to the financial statements for the most recently ended
fiscal quarter or fiscal year, as applicable pursuant to Section 6.02(b) and be
based on the Lease Adjusted Leverage Ratio set forth therein; provided that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then the Pricing Level I set forth in the table above shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered until the Compliance Certificate is delivered.
 
If, at a time when this Agreement is in effect or any unpaid Obligations are
outstanding (other than indemnities and other contingent obligations not yet due
and payable) or at a time within 91 days after the date upon which all Loans and
L/C Obligations have been repaid and all Commitments have been terminated, as a
result of any restatement of or other adjustment to the financial statements of
the U.S. Borrower or Holdings or for any other reason, the U.S. Borrower or the
Required Lenders determine that (i) the Lease Adjusted Leverage Ratio as
calculated by the U.S. Borrower or Holdings as of any applicable date was
inaccurate and (ii) a proper calculation of the Lease Adjusted Leverage Ratio
would have resulted in higher pricing for such period, each applicable Borrower
shall immediately and retroactively be obligated to pay to the Administrative
Agent and/or the Canadian Agent, as applicable, for the account of the
applicable Lenders promptly on demand by each applicable Facility Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the U.S. Borrower under the Bankruptcy
 

 
 

--------------------------------------------------------------------------------

 
 
 

Code of the United States, automatically and without further action by such
Facility Agent or any Lender), an amount equal to the excess of the amount of
fees that should have been paid for such period over the amount of fees actually
paid for such period; provided, that such inaccuracy shall not in any event be
deemed retroactively to be an Event of Default pursuant to Section 8.01(a) if
such amount is paid promptly on demand as set forth above.  This paragraph shall
not limit the rights of the Administrative Agent, the Canadian Agent or any
Lender, as the case may be, under Section 2.08(b) or under Article VIII.  Each
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.
 
“Applicable Rate” means (i) from and including the Restatement Date until the
delivery of financial statements for the first fiscal quarter ending after the
Restatement Date, (A) 1.25% with respect to Loans that are Base Rate Loans,
Canadian U.S. Base Rate Loans or Canadian Prime Rate Loans and 1.125% with
respect to commercial Letters of Credit and (B) 2.25% with respect to Loans that
are Eurodollar Rate Loans and standby Letters of Credit and (ii) thereafter, a
percentage per annum determined by reference to the Lease Adjusted Leverage
Ratio in effect from time to time as set forth below:
 
Pricing Level
Lease Adjusted
Leverage Ratio
Applicable Rate
Base Rate Loans, Canadian U.S. Base Rate Loans and Canadian Prime Rate Loans
Commercial Letters of Credit
Eurodollar Rate Loans and standby Letters of Credit
I
> 3.00:1.00
1.50%
 
1.25%
2.50%
II
< 3.00:1.00
> 1.75:1.00
1.25%
 
1.125%
2.25%
III
< 1.75:1.00
1.00%
1.00%
2.00%

 
 
 
 
Any increase or decrease in the Applicable Rate resulting from a change in the
Lease Adjusted Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b) with respect to the financial statements for the
most recently ended fiscal quarter or fiscal year, as applicable, and be based
on the Lease Adjusted Leverage Ratio set forth therein; provided that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then the Pricing Level I set forth in the table above shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered until the Compliance Certificate is delivered.
 

 
 

--------------------------------------------------------------------------------

 
 
 

If, at a time when this Agreement is in effect or any unpaid Obligations are
outstanding (other than indemnities and other contingent obligations not yet due
and payable) or at a time within 91 days after the date upon which all Loans and
L/C Obligations have been repaid and all Commitments have been terminated, as a
result of any restatement of or other adjustment to the financial statements of
the U.S. Borrower or Holdings or for any other reason, the U.S. Borrower or the
Required Lenders determine that (i) the Lease Adjusted Leverage Ratio as
calculated by the U.S. Borrower or Holdings as of any applicable date was
inaccurate and (ii) a proper calculation of the Lease Adjusted Leverage Ratio
would have resulted in higher pricing for such period, the applicable Borrower
shall immediately and retroactively be obligated to pay to the applicable
Facility Agent for the account of the applicable Lenders or the applicable L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent or
the Canadian Agent, as applicable (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the U.S. Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, the Canadian Agent, any Lender or any L/C Issuer),
an amount equal to the excess of the amount of interest and fees that should
have been paid for such period over the amount of interest and fees actually
paid for such period; provided, that such inaccuracy shall not in any event be
deemed retroactively to be an Event of Default pursuant to Section 8.01(a) if
such amount is paid promptly on demand as set forth above.  This paragraph shall
not limit the rights of the Administrative Agent, the Canadian Agent, any Lender
or any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article VIII.  Each Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.
 
“Approved Fund” means any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
advises or manages a Lender.
 
“Arranger” has the meaning assigned to such term in the introductory paragraph
hereto.
 
“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to (other than
the U.S. Borrower or any Subsidiary Guarantor), or any exchange of property
with, any Person (other than an exchange where the U.S. Borrower or a Subsidiary
Guarantor is the only Person to which any property is provided in such
exchange), in one transaction or a series of transactions, of all or any part of
the U.S. Borrower’s or any of its Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Equity Interests of any of the U.S. Borrower’s Subsidiaries,
other than (i) inventory (or other assets, including Cash Equivalents and
intellectual property) sold, leased or licensed in the ordinary course of
business, (ii) obsolete, worn out or surplus property sold in the ordinary
course of business (or in the case of leased or subleased properties, properties
which are no longer useful or necessary in the U.S. Borrower’s or any of its
Subsidiaries’ businesses and disposed of in the ordinary course of business),
and (iii) to the extent not resulting in aggregate proceeds in any fiscal year
in excess of $20,000,000, sales of other assets in such fiscal year for
aggregate consideration of less than $10,000,000 with respect to any transaction
or series of related transactions.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent and/or
the Canadian Agent, as applicable, in substantially the form of Exhibit E or any
other form approved by the Administrative Agent.
 
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries as of December 29, 2007, January 3, 2009 and
January 2, 2010 and the related consolidated statements of operations,
shareholders’ equity and cash flows for the fiscal years ended December 29,
2007, January 3, 2009 and January 2, 2010, including the notes thereto, in each
case, as restated for the fiscal years ended December 29, 2007 and January 3,
2009.
 
“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.03(b)(iii).
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate”
is a rate set by the Administrative Agent based upon various factors including
the Administrative Agent’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate.  Any change in such
rate announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.
 
“BIA” shall mean Bankruptcy and Insolvency Act (Canada), as amended, and any
successor thereto, and any regulations promulgated thereunder, as in effect from
time to time.
 
“Borrower Materials” has the meaning assigned to such term in Section 6.02.
 
“Borrowers” means the U.S. Borrower and the Canadian Borrower.
 
“Borrowing” means a Revolving Loan Borrowing or a Swing Line Borrowing, as the
context may require.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Borrowing or Conversion Notice” means a notice of (a) a Revolving Loan
Borrowing,  (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be executed by the applicable Borrower, and substantially in the
form of Exhibit A-1.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the jurisdiction where the Administrative Agent’s Office
with respect to Obligations under the U.S. Dollar Facility Revolving Loans, U.S.
Dollar Facility Commitments, U.S. Dollar Facility L/C Obligations, or U.S.
Dollar Facility Swing Line Loans is located and, if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market;
provided that, when used in connection with any Multicurrency Facility Revolving
Loan, Multicurrency Facility Commitment, Multicurrency Facility L/C Obligations,
or Multicurrency Facility Swing Line Loan, the term “Business Day” shall also
exclude any day on which commercial banks in Ontario or in the jurisdiction
where the Canadian Agent’s principal Canadian lending branch is located are
authorized or required by law to remain closed.
 
“Canadian Agent” means Bank of America, N.A., Canada Branch in its capacity as
Canadian agent hereunder, and includes any successor Canadian agent.
 
“Canadian Agent’s Office” means the Canadian Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Canadian Agent may from time to time notify to the Canadian
Borrower and the Lenders.
 
“Canadian Amalgamation” means the amalgamation of Northstar Canadian Operations
Corp. with its wholly-owned subsidiary 1854237 Ontario Limited and with Bonnie
Togs Children’s Limited and The Genuine Canadian Corp., each a wholly-owned
subsidiary of 1854237 Ontario Limited under subsection 177(1) of the Business
Corporation Act (Ontario). Promptly following the Canadian Amalgamation, The
Genuine Canadian Corp. shall execute and deliver to the Administrative Agent and
the Canadian Agent the Canadian Confirmation Agreement.
 
“Canadian Anti-Terrorism Laws” means the anti-terrorist provisions of the
Criminal Code (Canada), the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), the United Nations Suppression of Terrorism Regulations
and the Anti-terrorism Act (Canada) and all regulations and orders made
thereunder.
 
“Canadian Benefit Plans” means all material employee benefit plans or
arrangements maintained or contributed to by the Canadian Borrower that are not
Canadian Pension Plans, including all profit sharing, savings, supplemental
retirement, retiring allowance, severance, pension, deferred compensation,
welfare, bonus, incentive compensation, phantom stock, legal services,
supplementary unemployment benefit plans or arrangements and all life, health,
dental and disability plan and arrangements in which the employees or former
employees of the Canadian Borrower participate or are eligible to participate
but excluding all stock option or stock purchase plans.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Canadian Borrower” means (a) prior to the Canadian Amalgamation, Northstar and
(b) upon the effectiveness of the Canadian Amalgamation, The Genuine Canadian
Corp., an Ontario corporation.
 
“Canadian Dollar” or “C$” mean lawful money of Canada.
 
“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by the Administrative Agent or the applicable Multicurrency Facility
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Canadian Dollars with Dollars.
 
“Canadian Confirmation Agreement” means that certain Joinder Agreement among The
Genuine Canadian Corp., as successor Canadian Borrower, the Administrative Agent
and the Collateral Agreement to be dated on or about the effective date of the
Canadian Amalgamation, in form and substance reasonably satisfactory to the
Administrative Agent, which agreement shall confirm that upon the effectiveness
of the Canadian Amalgamation, The Genuine Canadian Corp. assumes all Secured
Obligations of Northstar.
 
“Canadian Pension Plans” means all plans and arrangements which are or which are
intended to be registered under or subject to pension minimum standards
legislation in Canada that is established, maintained or contributed to by the
Canadian Borrower for its employees or former employees.
 
“Canadian Prime Rate” means, at any time, the greater of (i) the average of the
rates of interest per annum equal to the per annum rate of interest quoted,
published and commonly known in Canada as the “prime rate” or which Bank of
America, N.A., Canada Branch establishes at its main office in Toronto, Ontario
as the reference rate of interest in order to determine interest rates for loans
in Canadian Dollars to its Canadian borrowers and (ii) the sum of (x) the
average of the rates per annum for Canadian Dollar bankers’ acceptances having a
term of one month that appears on the Reuters Screen CDOR Page as of 10:00 a.m.
(Toronto time) on the date of determination, as reported by the Administrative
Agent (and if such screen is not available, any successor or similar service as
may be selected by the Administrative Agent), and (y) 1/2 of 1.00%, in each
case, adjusted automatically with each quoted or published change in such rate,
all without the necessity of any notice to the U.S. Borrower, the Canadian
Borrower or any other Person.
 
“Canadian Prime Rate Loans” means Multicurrency Facility Revolving Loans and
Multicurrency Facility Swing Line Loans for which the applicable rate of
interest is based upon the Canadian Prime Rate.
 
“Canadian Reorganization” means (i) the transactions contemplated by the
Canadian Reorganization Documents, (ii) the Canadian Amalgamation and (iii) any
transactions related to the foregoing.
 
“Canadian Reorganization Documents” means the Forward Subscription Agreement,
the Contribution Agreement, the documentation relating to the Northstar Loan,
including the
 

 
 

--------------------------------------------------------------------------------

 

Northstar Security Agreement, and the Organization Documents of the Delaware LLC
Holding Company.
 
“Canadian U.S. Base Rate” means, at any time, the rate of interest per annum
equal to the greatest of (i) the rate which the principal office of the Canadian
Agent in Toronto, Ontario announces from time to time as the reference rate of
interest for loans in Dollars to its Canadian borrowers; (ii) the Federal Funds
Rate (expressed as a 365/366 day rate) plus 0.50% and (iii) the Eurodollar Rate
plus 1.00%, in each case adjusted automatically with each change in such rates
all without the necessity of any notice to the Canadian Borrower or any other
Person.
 
“Canadian U.S. Base Rate Loans” means Multicurrency Facility Revolving Loans and
Multicurrency Facility Swing Line Loans for which the applicable rate of
interest is based on the Canadian U.S. Base Rate.
 
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable L/C Issuer or the applicable Swing Line Lender (as applicable) and,
if applicable, the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the applicable L/C Issuer or Swing Line Lender benefiting from
such collateral shall agree in its sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to (a)
the Administrative Agent and (b) the applicable L/C Issuer or the applicable
Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
“Cash Equivalents” means, as to any Person, (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof having maturities of not more than one year
from the date of acquisition by such Person; provided the full faith and credit
of the United States is pledged in support thereof; (b) time deposits,
certificates of deposit and bankers’ acceptances of any Lender or any commercial
bank, or which is the principal banking subsidiary of a bank holding company, in
each case, organized under the laws of the United States, any state thereof or
the District of Columbia having, capital and surplus aggregating in excess of
$500,000,000 with maturities of not more than one year from the date of
acquisition by such Person; (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any bank meeting the qualifications specified in
clause (b) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities; (d) commercial paper issued by
any Person incorporated in the United States rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
and in each case maturing not more than one year after the date of acquisition
by such Person; (e) direct obligations issued
 

 
 

--------------------------------------------------------------------------------

 
 
 

by any state of the United States or any political subdivision thereof having
one of the two highest rating categories obtainable from either S&P or Moody’s
with maturities of not more than one year from the date of acquisition thereof;
(f) demand deposit accounts maintained in the ordinary course of business with
any Lender or any commercial bank, or which is the principal banking subsidiary
of a bank holding company, in each case, organized under the laws of the United
States, any state thereof or the District of Columbia having capital and surplus
aggregating in excess of $500,000,000; (g) investments in money market funds
substantially all of whose assets comprise securities of the types described in
clauses (a) through (f) above; and (h) in the case of Foreign Subsidiaries,
Investments made locally of a type comparable to those described in clauses (a)
through (g) of this definition.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
 
“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following:  (a) the adoption or taking effect of any law, order, policy, rule,
regulation or treaty, (b) any change in any law, order, policy, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
 
“Change of Control” means, at any time,
 
(a)           the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger, amalgamation or consolidation), in one
or a series of related transactions, of all or substantially all of the
properties or assets of the U.S. Borrower and its Subsidiaries, taken as a
whole, to any “person” (as that term is used in Section 13(d)(3) of the Exchange
Act);
 
(b)           Holdings shall cease to own 100% of the Equity Interests of the
U.S. Borrower;
 
(c)           the adoption of a plan relating to the liquidation or dissolution
of Holdings or the U.S. Borrower;
 
(d)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have
 

 
 

--------------------------------------------------------------------------------

 
 
 

“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, 35% or more of the Voting Stock of
Holdings, measured by voting power rather than number of shares; or
 
(e)           the first day on which a majority of the members of the board of
directors of Holdings are not Continuing Directors.
 
“Closing Date” means October 15, 2010.
 
“Co-Documentation Agents” has the meaning assigned to such term in the
introductory paragraph hereto.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means, collectively, all of the Security Agreement Collateral, the
Mortgaged Property and all other property of whatever kind and nature subject or
purported to be subject from time to time to a Lien under any Security Document.
 
“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph hereto, and includes any successor collateral agent.
 
“Commitment” means a U.S. Dollar Facility Commitment or a Multicurrency Facility
Commitment, as applicable.
 
“Commitment Increase” means a U.S. Dollar Facility Commitment Increase or a
Multicurrency Facility Commitment Increase, as applicable.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated EBITDAR” means, for any period, (a) Consolidated Net Income for
such period plus (b) the following (without duplication) to the extent deducted
in calculating such Consolidated Net Income (and not added back in the
definition thereof):
 
                (i)total interest expense,
 
                (ii)provisions for taxes (including any taxes actually paid and
franchise taxes) based upon income as reflected in the provision for income
taxes in the U.S. Borrower’s (or, if so delivered pursuant to Section 6.01,
Holdings’) consolidated financial statements,
 
                (iii)depreciation and amortization expense of the U.S. Borrower
and its Subsidiaries,
 
                (iv)non-cash charges and expenses of the U.S. Borrower and its
Subsidiaries (including any non-cash charges resulting from purchase accounting,
but excluding any such charge or expense that constitutes an accrual of or a
reserve for potential cash charges for any future period or amortization of a
prepaid cash item that was paid in a prior period),
 

 
 

--------------------------------------------------------------------------------

 
 
 

                (v)expenses incurred in connection with any Investment made
pursuant to Section 7.02(f), (h), (o) or (r), any issuance of Disqualified
Capital Stock, any Debt Issuance or any issuance of Equity Interests of Holdings
(in each case, whether or not consummated), or early extinguishment of
Indebtedness,
 
                (vi)to the extent actually reimbursed, expenses incurred to the
extent covered by indemnification provisions in any agreement in connection with
a Permitted Acquisition,
 
                (vii)to the extent covered by insurance under which the insurer
has been properly notified and has not denied or contested coverage, expenses
with respect to liability or casualty events or business interruption,
 
                (viii)non-recurring or unusual charges in an aggregate of
$10,000,000 during any four quarter period,
 
                (ix)fees and expenses in connection with refinancings permitted
by Section 7.15;
 
                (x)unrealized losses and minus unrealized gains in respect of
Swap Contracts;
 
                (xi)Transaction Costs; and
 
                (xii)Rent Expense;
 
minus (c) non-cash items increasing Consolidated Net Income (other than with
respect to cash actually received in prior periods but not recognized as income
until the current period and other than with respect to the accrual of revenue
or the reversal of any accrual of, or reserve for, anticipated cash charges made
in any prior period) minus (d) cash interest income for such period.
 
Consolidated EBITDAR shall be calculated on a Pro forma Basis to give effect
to Permitted Acquisitions and Asset Sales (other than any Permitted Acquisitions
involving the payment of Acquisition Consideration of less than $1,000,000)
consummated at any time on or after the first day of the relevant Test Period
and on or prior to the calculation date as if each Permitted Acquisition had
been effected on the first day of such period and as if each such Asset Sale had
been consummated on the day prior to the first day of such period.
 
“Consolidated Fixed Charge Coverage Ratio” means, for any Test Period, the ratio
of (a) Consolidated EBITDAR for such Test Period to (b) Consolidated Fixed
Charges for such Test Period.
 
“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for the U.S. Borrower and its
Subsidiaries on a consolidated basis equal to (i) Consolidated Interest Expense
and (ii) Rent Expense for such period.
 
“Consolidated Indebtedness” means, as at any date of determination, the
aggregate amount of all Indebtedness of the U.S. Borrower and its Subsidiaries
required to be shown as a
 

 
 

--------------------------------------------------------------------------------

 
 
 

liability on a consolidated balance sheet of the U.S. Borrower and its
Subsidiaries on such date, determined on a consolidated basis in accordance with
GAAP, but excluding Indebtedness of the U.S. Borrower and its Subsidiaries
(i) of the type referred to in clause (c) of the definition of “Indebtedness”
and (ii) of the type referred to in clause (b) of the definition of
“Indebtedness” for which the reimbursement obligation is contingent or unmatured
or in respect of which the reimbursement obligation has been paid or
extinguished.  For the avoidance of doubt, “Consolidated Indebtedness” shall
also exclude Indebtedness of the U.S. Borrower and its Subsidiaries of the type
referred to in clause (h) of the definition of “Indebtedness” to the extent it
relates to Indebtedness described in clauses (i) or (ii) of the immediately
preceding sentence.
 
 “Consolidated Interest Expense” means, for any period, the total consolidated
cash interest expense of the U.S. Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, net of cash interest
income, plus, without duplication, imputed interest on Attributable Indebtedness
of the U.S. Borrower and its Subsidiaries for such period; provided that (i) to
the extent directly related to the Transaction, debt issuance costs, debt
discount or premium and other financing fees and expenses, together with any
amortization in respect thereof, shall be excluded from the calculation of
Consolidated Interest Expense and (ii) Consolidated Interest Expense shall be
calculated after giving effect to Swap Contracts (including associated costs),
but excluding unrealized gains and losses with respect to Swap Contracts.
 
Consolidated Interest Expense shall be calculated on a Pro forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period and the period on or prior to the
calculation date in connection with Permitted Acquisitions and Asset Sales
(other than any Permitted Acquisitions involving the payment of Acquisition
Consideration of less than $1,000,000) as if such incurrence, assumption,
repayment or extinguishing had been effected on the first day of such period.
 
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the U.S. Borrower and its Subsidiaries determined on a consolidated
basis for such period taken as a single accounting period in conformity with
GAAP, provided that there shall be excluded to the extent otherwise included
therein, without duplication:
 
(a)           the income (or loss) of any Person that is not a Subsidiary of the
U.S. Borrower or that is accounted for by the equity method of accounting,
except to the extent of the amount of dividends or other distributions actually
paid to the U.S. Borrower or any of its Subsidiaries by such Person during such
period;
 
(b)           subject to the last paragraph of the definition of Consolidated
EBITDAR, the income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the U.S. Borrower or is merged into or amalgamated or
consolidated with the U.S. Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the U.S. Borrower or any of its Subsidiaries;
 
(c)           the cumulative effect of a change in accounting principles as well
as any current period impact of new accounting pronouncements including those
related to purchase accounting;
 

 
 

--------------------------------------------------------------------------------

 
 
 

(d)           the income of any Subsidiary of the U.S. Borrower (other than a
Loan Party) to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary;
 
(e)           any net after-tax gains or losses attributable to the early
extinguishment of Indebtedness, including any write-off of debt issuance costs
incurred in the Refinancing;
 
(f)           any net unrealized gain or loss (after any offset) resulting from
currency translation gains or losses related to currency remeasurements of
Indebtedness (including  any net gain or loss resulting from obligations under
any Swap Contracts for currency exchange risk) and any foreign currency
translation gains or losses;
 
(g)           any adjustments resulting from the application of FASB
Interpretation No. 45 (Guarantees);
 
(h)           any impairment charge or asset write-off or write-down (other than
a write down of accounts receivable or inventory), including impairment charges
or asset write-offs or write-downs related to intangible assets, long-lived
assets, investments in debt and equity securities or as a result of a change in
law or regulation, in each case, pursuant to GAAP, and the amortization of
intangibles arising pursuant to GAAP;
 
(i)           inventory purchase accounting adjustments and amortization,
impairment and other non-cash charges (including asset revaluations) resulting
from purchase accounting adjustments with respect to any Permitted Acquisition;
 
(j)           non-cash compensation charges, including any such charges arising
from stock options, restricted stock grants or other equity-incentive programs;
 
(k)           any after-tax gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan; and
 
(l)           (to the extent not included in clauses (a) through (k) above) any
net extraordinary gains or net extraordinary losses.
 
“Continuing Directors” means, as of any date of determination, any member of the
board of directors of Holdings who: (a) was a member of such board of directors
on the Closing Date; or (b) was nominated for election or elected to such board
of directors with the approval of a majority of the Continuing Directors who
were members of such board at the time of such nomination or election.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, contract, indenture,
mortgage, deed of trust, undertaking or other instrument to which such Person is
a party or by which it or any of its property is bound or to which it or any of
its properties is subject.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Contribution Agreement” means that certain contribution agreement dated
December 22, 2011 pursuant to which the U.S. Borrower shall agree to contribute
capital to the Delaware LLC Holding Company.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Covenant Transaction” has the meaning assigned to such term in Section 1.08(c).
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debt Issuance” means the incurrence by the U.S. Borrower or any of its
Subsidiaries of any Indebtedness pursuant to Section 7.03(d), (m), (p), (r) or
(s) after the Closing Date.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Deemed Year” has the meaning assigned to such term in Section 2.10.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” has the meaning assigned to such term in Section 2.08(b).
 
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
reasonably determined by the Administrative Agent,  (a) has failed to perform
any of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless the
subject of a good faith dispute, (b) has notified the applicable Borrower, the
Canadian Agent or the Administrative Agent that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within one Business Day after
request by the Administrative Agent or the Canadian Agent, to confirm in a
manner satisfactory to the Administrative Agent or the Canadian Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the owner
 

 
 

--------------------------------------------------------------------------------

 
 
 

ship or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
 
“Delaware LLC Holding Company” shall mean Carter’s Canadian Holdings, LLC, a
limited liability company organized under the laws of the State of Delaware and
a Wholly-Owned Subsidiary of the U.S. Borrower.
 
“Delaware LLC Holding Company Pledge Agreement” shall mean a pledge agreement
substantially in the form of Exhibit M between the Delaware LLC Holding Company
and the Collateral Agent for the benefit of the Secured Parties.
 
“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is six months following the latest Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) Indebtedness or (ii) any Equity Interests referred to in (a)
above, in each case at any time on or prior to the date that is six months
following the latest Maturity Date, or (c) contains any mandatory repurchase
obligation which may come into effect prior to payment in full of all
Obligations; provided that any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the date that is six months
following the latest Maturity Date shall not constitute Disqualified Capital
Stock if such Equity Interests provide that the issuer thereof will not redeem
any such Equity Interests pursuant to such provisions prior to the repayment in
full of the Obligations.
 
“Disregarded Domestic Subsidiary” has the meaning assigned to such term in
Section 6.13(a).
 
“Dollar” and “$” mean lawful money of the United States.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the applicable Multicurrency Facility
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with Canadian Dollars.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person approved by (i) the Administrative
Agent, (ii)(A) the applicable L/C Issuer and (B) the applicable Swing Line
Lender and (iii) unless an Event of Default has oc
 

 
 

--------------------------------------------------------------------------------

 
 
 

curred and is continuing, the U.S. Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include (x) any natural person or (y)  the U.S.
Borrower or any of the U.S. Borrower’s Affiliates or Subsidiaries.
 
“Employee Benefit Plan” means an employee benefit plan (as defined in Section
3(3) of ERISA) that is maintained or contributed to by a Loan Party or any ERISA
Affiliate or with respect to which a Loan Party or a Subsidiary could reasonably
be expected to incur liability.
 
“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.
 
“Environmental Claim” means any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for investigation,
remediation, removal, cleanup, response, corrective action, damages to natural
resources, personal injury, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release in or into the Environment of Hazardous Material at any
location or (ii) any violation of Environmental Law, and shall include any claim
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.
 
“Environmental Law” means any and all applicable present and future treaties,
laws, statutes, ordinances, regulations, rules, decrees, orders, judgments,
consent orders, consent decrees, code or other binding requirements, and the
common law, relating to protection of the Environment or of public health as it
relates to Releases of or exposure to Hazardous Materials, or to the Release or
threatened Release of Hazardous Materials, or natural resource damages and any
and all Environmental Permits.
 
“Environmental Permit” means any permit, license, approval, consent or other
authorization required by or from a Governmental Authority under Environmental
Law.
 
“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and
 

 
 

--------------------------------------------------------------------------------

 
 
 

Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Pension Plan; (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon a Loan Party or any ERISA Affiliate; (h) any failure by a Pension
Plan to satisfy the minimum funding standard (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Pension Plan, whether or
not waived, (unless such failure is corrected by the final due date for all
contributions for the plan year for which such failure occurred) or the failure
to make any required contribution to a Multiemployer Plan; (i) the making of any
amendment to any Pension Plan which could result in the imposition of a lien or
the posting of a bond or other security; or (j) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to a Loan Party or a Subsidiary thereof.
 
“Eurodollar Base Rate” means:
 
(a)          for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in the relevant currency or, (ii) if such rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits for delivery on the first
day of such Interest Period in the relevant currency in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and
 

 
 

--------------------------------------------------------------------------------

 
 
 

(b) for any interest calculation with respect to a Base Rate Loan or a Canadian
U.S. Base Rate Loan on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., as published by Reuters (or such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent, in the case of a Base Rate Loan, or the Canadian Agent, in
the case of a Canadian U.S. Base Rate Loan, from time to time) at approximately
11:00 a.m., London time, two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent, in
the case of Base Rate Loans, or the Canadian Agent, in the case of Canadian U.S.
Base Rate Loans, to be the rate at which deposits in Dollars for delivery on the
date of determination in same day funds in the approximate amount of the Base
Rate Loan or Canadian U.S. Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.
 
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan or a Base Rate Loan determined pursuant to clause (c) of the
definition thereof, a rate per annum determined by the Administrative Agent
pursuant to the following formula:
 
Eurodollar Rate  =
Eurodollar Base Rate
1.00 – Eurodollar Reserve Percentage



“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
 
“Eurodollar Rate Revolving Loan” means a Revolving Loan that is a Eurodollar
Rate Loan.
 
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
 
“Event of Default” has the meaning assigned to such term in Section 8.01.
 
“Excess Amount” has the meaning assigned to such term in Section 2.05(c).
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Excluded Taxes” means, with respect to the Administrative Agent, the Canadian
Agent, any Lender, any L/C Issuer, any Swing Line Lender or any other recipient
of any payment to be
 

 
 

--------------------------------------------------------------------------------

 
 
 

made by or on account of any obligation of any Loan Party under any Loan
Document, (a) taxes imposed on or measured by its overall net income (however
denominated), franchise taxes imposed on it in lieu of net income taxes
(including, for the avoidance of doubt, any such taxes measured by overall gross
receipts) and branch profits taxes imposed on it, in each case, as a result of
the recipient being organized, resident or engaged in business (other than a
business arising (or being deemed to arise) solely as a result of the Loan
Documents or any transactions occurring pursuant thereto) in the jurisdiction
imposing such tax, (b) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the U.S. Borrower under Section 10.13), any U.S.
federal withholding tax that is imposed under any Laws in effect at the
time such Foreign Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, immediately prior to the time of designation of a new lending
office (or assignment), to receive additional amounts from the U.S. Borrower
with respect to such withholding tax pursuant to Section 3.01(a), (c) any tax
that is attributable to the failure of the Administrative Agent, the Canadian
Agent or any Lender, any L/C Issuer or any Swing Line Lender to comply with
Section 3.01(e), (d) any U.S. federal withholding Tax that is imposed under
Sections 1471 through 1474 of the Code or any Treasury regulations or other
administrative guidance promulgated thereunder or any amended or successor
version thereof that is substantively comparable, (e) U.S. federal backup
withholding taxes imposed under Section 3406 of the Code and (f) any interest,
additions to tax or penalties in respect of the foregoing.
 
“Executive Order” has the meaning assigned to such term in Section 5.20(a).
 
“Existing Credit Agreement” means that certain Credit and Guaranty Agreement
dated as of July 14, 2005 by and among The William Carter Company, as borrower,
Carter’s, Inc. and certain subsidiaries of The William Carter Company, as
guarantors, the various lenders from time to time party thereto and Bank of
America, N.A., as administrative agent and collateral agent, as amended,
modified and otherwise supplemented from time to time to the Closing Date.
 
“Existing Letters of Credit” means each of those letters of credit previously
issued under the Existing Credit Agreement for the account of Holdings, the U.S.
Borrower or any of the U.S. Borrower’s Subsidiaries that is (a) outstanding on
the Closing Date and (b) listed on Schedule 2.03.
 
“Facility Agents” means the Administrative Agent and the Canadian Agent; and
“Facility Agent” shall mean any of them.
 
 “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Fee Letter” means the fee letter dated as of September 10, 2010 among Bank of
America, Banc of America Securities LLC (now known as Merrill Lynch, Pierce,
Fenner & Smith Incorporated) and Holdings.
 
“Financial Plan” has the meaning assigned to such term in Section 6.01(c).
 
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Permitted Liens).
 
“Foreign Lender” means any Lender that is not a U.S. Person within the meaning
of Section 7701(a)(30) of the Code.
 
“Foreign Plan” means any Employee Benefit Plan that is a defined benefit plan
described in Section 4(b)(4) of ERISA.
 
“Foreign Subsidiary” means any direct or indirect Subsidiary of the U.S.
Borrower which is not organized under the laws of the United States, any State
thereof or the District of Columbia.
 
“Forward Subscription Agreement” means that certain forward subscription
agreement dated as of December 22, 2011 pursuant to which the Delaware LLC
Holding Company shall agree to purchase Equity Interests of Northstar.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the U.S. Dollar Facility L/C Issuer, such Defaulting Lender’s Pro
rata Share of the outstanding U.S. Dollar Facility L/C Obligations other than
U.S. Dollar Facility L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other U.S. Dollar Facility
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Multicurrency Facility L/C Issuer, such Defaulting Lender’s Pro
rata Share of the outstanding Multicurrency Facility L/C Obligations other than
Multicurrency Facility L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Multicurrency Facility
Lenders or Cash Collateralized in accordance with the terms hereof, (c) with
respect to the U.S. Dollar Facility Swing Line Lender, such Defaulting Lender’s
Pro rata Share of U.S. Dollar Facility Swing Line Loans other than U.S. Dollar
Facility Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other U.S. Dollar Facility Lenders or Cash
Collateralized in accordance with the terms hereof and (d) with respect to the
Multicurrency Facility Swing Line Lender, such Defaulting Lender’s Pro rata
Share of Multicurrency Facility Swing Line Loans other than Multicurrency
Facility Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Multicurrency Facility Lenders or Cash
Collateralized in accordance with the terms hereof.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
 
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), including, without limitation, the FASB Accounting
Standards Codification™, which are applicable to the circumstances as of the
date of determination, subject to Section 1.03 hereof.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
 
“Governmental Real Property Disclosure Requirements” means any applicable law of
any Governmental Authority requiring notification of the buyer, lessee,
mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.
 
“Granting Lender” has the meaning assigned to such term in Section 10.06(h).
 
“Guarantee” means, collectively, the guarantee made by Holdings and the
Subsidiary Guarantors in favor of the Collateral Agent on behalf of the Secured
Parties, substantially in the form of Exhibit F, the Guarantee by the U.S.
Borrower of the Secured Obligations of the Canadian Borrower hereunder, and each
other guarantee and guarantee supplement in respect of the Secured Obligations
delivered pursuant to Section 6.13(b).
 
“Hazardous Materials” means the following:  hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.
 
“Hedge Bank” means each counterparty to a Swap Contract permitted by
Section 7.03(n) with U.S. Borrower, the Canadian Borrower or any Subsidiary
Guarantor if at the date of enter
 

 
 

--------------------------------------------------------------------------------

 
 
 

ing into such Swap Contract such Person was a Lender or Affiliate of a Lender
and such Person executes and delivers to the Administrative Agent a letter
agreement in the form of Exhibit J pursuant to which such Person (x) appoints
the Collateral Agent as its agent under the applicable Loan Documents and
(y) agrees to be bound by the provisions of Sections 10.04 and 10.14.  For the
avoidance of doubt, Persons that were Hedge Banks under the Original Credit
Agreement immediately prior to the effectiveness of this Agreement shall not
cease to be Hedge Banks solely by virtue of the effectiveness of this Agreement.
 
“Holdings” means Carter’s, Inc., a Delaware corporation.
 
“Honor Date” has the meaning assigned to such term in Section 2.03(c)(i).
 
“Immaterial Subsidiary” means one or more Subsidiaries of the U.S. Borrower
that, on a combined consolidated basis for all such Subsidiaries, did not (i)
for the most recently concluded fiscal year account for more than 5.0% of
consolidated revenues of the U.S. Borrower and its Subsidiaries and (ii) as of
the last day of such fiscal year own more than 5.0% of the consolidated assets
of the U.S. Borrower and its Subsidiaries.
 
“Improvements” means all on-site and off-site improvements to the Property,
constructed on the Property, together with all fixtures, tenant improvements,
and appurtenances now or later to be located on the Property and/or in such
improvements.
 
“Incremental Amendment” has the meaning assigned to such term in Section 2.14.
 
“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.14.
 
“Indebtedness” means, as to any Person at a particular time, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP (without duplication):
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guarantees, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of such Person’s business payable on terms customary in the trade, in
each case, (x) not past due for more than ninety (90) days after the due date of
such trade account payable or (y) past due for more than 90 days but not
exceeding $5,000,000 in the aggregate);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under
 

 
 

--------------------------------------------------------------------------------

 
 

conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
provided that the amount of such Indebtedness shall be limited to the value of
the property subject to such Lien if such Person has not assumed or become
liable for the payment of such obligation;
 
(f)           Capital Lease Obligations;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Disqualified Capital
Stock in such Person or any other Person (except any obligation to purchase,
redeem, retire or otherwise acquire for value any Equity Interests of Holdings
from present or former officers, directors or employees of Holdings, the U.S.
Borrower or any Subsidiary upon the death, disability, retirement or termination
of employment or service of such officer, director or employee, or otherwise
under any stock option or employee stock ownership plan approved by the board of
directors of Holdings), valued, in the case of a redeemable preferred interest,
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; and
 
(h)           all guarantees of such Person in respect of any of the foregoing;
 
provided that “Indebtedness” shall not include any post-closing payment
adjustments or earn-out, non-competition or consulting obligations existing on
the Closing Date or incurred in connection with Permitted Acquisitions, in each
case, except to the extent such adjustments or obligations are not paid when
due.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner,
unless such Indebtedness is expressly made non-recourse to such Person.  The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.  The amount of any
Capital Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
 
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 10.04(b).
 
“Information” has the meaning assigned to such term in Section 10.07.
 
“Intellectual Property” has the meaning assigned to such term in Section 5.18.
 
“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
Canadian U.S. Base Rate Loan or a Canadian Prime Rate Loan, the last day of each
Interest Period applicable to such Loan and the applicable Maturity Date;
provided that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), Canadian U.S. Base Rate Loan
(including a Multicurrency Facility Swing Line Loan) or any Canadian Prime Rate
Loan (including a Mul
 

 
 

--------------------------------------------------------------------------------

 
 
 

ticurrency Facility Swing Line Loan), the last Business Day of each March, June,
September and December and the applicable Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or nine or twelve months thereafter (to the extent agreed by all
applicable Lenders), as selected by the applicable Borrower, in each case, in
its Borrowing or Conversion Notice; provided, further that:
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii) no Interest Period shall extend beyond the applicable Maturity Date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in any other Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, guarantee or assumption
of obligations of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
net of cash repayments and sale proceeds in the case of Investments in the form
of Indebtedness and cash equity returns received as a distribution or dividend
or by redemption or sale, in each case to the extent such repayments, proceeds,
distributions or dividends are received (x) if such Investment was made by U.S.
Borrower or a Subsidiary Guarantor, by U.S. Borrower or a Subsidiary Guarantor
and (y) if such Investment was made by a Subsidiary that was not a Guarantor, by
U.S. Borrower or any Subsidiary.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the applicable L/C Issuer and the applicable Borrower (or any Subsidiary) in
favor such L/C Issuer and relating to any such Letter of Credit.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“ITA” means the Income Tax Act (Canada), as amended, and any successor thereto,
and any regulations promulgated thereunder, as in effect on the Restatement
Date.
 
“JPM Letter of Credit Fee Letter” means the fee letter dated as of December 22,
2011 among JPMorgan Chase Bank, N.A. and the U.S. Borrower, as amended, modified
or restated from time to time.
 
“Judgment Currency” has the meaning assigned to such term in Section 10.18.
 
“Junior Financing” has the meaning assigned to such term in Section 7.15.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents, including the interpretation or administration thereof by
any Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, licenses, authorizations and permits of, and agreements with, any
Governmental Authority.
 
“L/C Advance” means a U.S. Dollar Facility L/C Advance or a Multicurrency
Facility L/C Advance, as applicable.
 
“L/C Borrowing” means a U.S. Dollar Facility L/C Borrowing or a Multicurrency
Facility L/C Borrowing, as applicable.
 
“L/C Credit Extension” means a U.S. Dollar Facility L/C Credit Extension or a
Multicurrency Facility L/C Credit Extension, as applicable.
 
“L/C Issuer” means a U.S. Dollar Facility L/C Issuer or a Multicurrency Facility
L/C Issuer, as applicable.  Unless otherwise indicated, references to “the L/C
Issuer” shall be deemed to be a reference to each applicable L/C Issuer.
 
“L/C Obligations” means U.S. Dollar Facility L/C Obligations or Multicurrency
Facility L/C Obligations, as applicable.
 
“Lease Adjusted Leverage Ratio” means, at any date of determination, the ratio
of (x) Consolidated Indebtedness on such date plus six times the Rent Expense
for the Test Period most recently ended on or before such date to (y)
Consolidated EBITDAR for the Test Period most recently ended on or before such
date.
 
“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.
 
“Lender” has the meaning assigned to such term in the introductory paragraph
hereto, together with any Person that subsequently becomes a Lender by way of
assignment in accordance with the terms of Section 10.06, together with their
respective successors, other than any Person
 

 
 

--------------------------------------------------------------------------------

 
 
 

that ceases to be a Lender as a result of an assignment in accordance with
Section 10.06 or an amendment of this Agreement and, as the context requires,
includes each L/C Issuer and each Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the U.S. Borrower and
the Administrative Agent.
 
“Letter of Credit” means a U.S. Dollar Facility Letter of Credit or a
Multicurrency Facility Letter of Credit, as applicable.
 
 “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.
 
“Letter of Credit Expiration Date” means (a) with respect to any U.S. Dollar
Facility Letter of Credit, the day that is five days prior to the U.S. Dollar
Facility Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day) and (b) with respect to any Multicurrency
Facility Letter of Credit, the day that is five days prior to the Multicurrency
Facility Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day).
 
 “Letter of Credit Fee” means the U.S. Dollar Facility Letter of Credit Fee or
the Multicurrency Facility Letter of Credit Fee, as applicable.
 
“Lien” means, with respect to any property, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, claim, charge, assignment, hypothecation, security
interest or encumbrance of any kind or any arrangement to provide priority or
preference, including any easement, right-of-way or other encumbrance on title
to Real Property, in each of the foregoing cases whether voluntary or imposed by
law, and any agreement to give any of the foregoing; (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement or any financing lease having substantially the same
economic effect as any of the foregoing relating to such property; and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities (but not including rights of first
refusal, tag, drag or similar rights in joint venture or shareholder
agreements).
 
“LLC Distribution” means the distribution by the Delaware LLC Holding Company of
C$40,000,000 in cash in Canadian Dollars to the U.S. Borrower; provided that the
Northstar Loan, the Northstar Distribution and the LLC Distribution shall all
occur on the same day.
 
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Security Documents, the Guarantee, the Reaffirmation Agreement, the Canadian
Confirmation Agreement, the Fee Letter and the JPM Letter of Credit Fee Letter.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Loan Parties” means, collectively, Holdings, the U.S. Borrower, the Canadian
Borrower and each Subsidiary Guarantor.
 
“London Banking Day” means any day on which dealings in deposits of the relevant
currency are conducted by and between banks in the London interbank eurodollar
market.
 
“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, assets, liabilities (actual or contingent), results of operations or
condition (financial or otherwise) of the U.S. Borrower and its Subsidiaries,
taken as a whole; or (b) a material adverse effect on the rights and remedies of
the Lenders under the applicable Loan Documents.
 
“Maturity Date” means the U.S. Dollar Facility Maturity Date or the
Multicurrency Facility Maturity Date, as applicable.
 
 “Maximum Rate” has the meaning assigned to such term in Section 10.09.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” means an agreement, including, but not limited to, a mortgage, deed
of trust or any other document, creating and evidencing a Lien on a Mortgaged
Property, which shall be substantially in form and substance reasonably
satisfactory to the Collateral Agent and the U.S. Borrower, with such schedules
and including such provisions as shall be necessary to conform such document to
applicable local or foreign law or as shall be customary under applicable local
or foreign law.
 
“Mortgaged Property” means each fee owned Real Property listed on
Schedule 1.01(b), the fee simple interest of which is owned on the Closing Date
by any Loan Party (other than the Canadian Borrower), or acquired by any Loan
Party (other than the Canadian Borrower) after the Closing Date which shall be
subject to a Mortgage delivered after the Closing Date pursuant to Section
6.13(c).
 
“Multicurrency Facility Availability Period” means the period from and including
the Restatement Date to the earliest of (a) the fifth anniversary of the Closing
Date, (b) the date of termination of the Aggregate Multicurrency Facility
Commitments pursuant to Section 2.06 and (c) the date of termination of the
commitment of each Multicurrency Facility Lender (including each Multicurrency
Facility Swing Line Lender) to make Multicurrency Facility Revolving Loans and
Multicurrency Facility Swing Line Loans and of the obligation of the
Multicurrency Facility L/C Issuer to make Multicurrency Facility L/C Credit
Extensions pursuant to Section 8.02.
 
“Multicurrency Facility Commitment” means, as to each Multicurrency Facility
Lender, its obligation to (a) make Multicurrency Facility Revolving Loans in
Dollars or Canadian Dollars to the Borrowers pursuant to Section 2.01(b), (b)
purchase participations in Multicurrency Facility L/C Obligations, and (c)
purchase participations in Multicurrency Facility Swing Line Loans, in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01 under the heading
“Multicurrency Facility Commitment” or in the Assignment and Assumption pursuant
to which such Lender becomes a party
 

 
 

--------------------------------------------------------------------------------

 
 
 

hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.  The aggregate Multicurrency Facility
Commitments of all Lenders shall be $35,000,000 on the Restatement Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement.
 
“Multicurrency Facility Commitment Increase” has the meaning assigned to such
term in Section 2.14.
 
“Multicurrency Facility Commitment Increase Lender” has the meaning assigned to
such term in Section 2.14.
 
“Multicurrency Facility L/C Advance” means, with respect to each Multicurrency
Facility Lender, such Lender’s funding of its participation in any Multicurrency
Facility L/C Borrowing in accordance with its Pro rata Share.
 
“Multicurrency Facility L/C Borrowing” means an extension of credit resulting
from a drawing under any Multicurrency Facility Letter of Credit which has not
been reimbursed on the date when made or refinanced as a Multicurrency Facility
Revolving Loan Borrowing.
 
“Multicurrency Facility L/C Credit Extension” means, with respect to any
Multicurrency Facility Letter of Credit, the issuance thereof, extension of the
expiry date thereof or the increase of the amount thereof.
 
“Multicurrency Facility L/C Issuer” means (a) Bank of America, N.A., Canada
Branch, or any Subsidiary or Affiliate of Bank of America, N.A., Canada Branch
designated by Bank of America, N.A., Canada Branch and its permitted successors
and assigns, as an issuer of Multicurrency Facility Letters of Credit hereunder
and (z) JPMorgan Chase Bank, N.A., Toronto Branch or any of its Affiliates or
branches and its permitted successors and assigns, as an issuer of Multicurrency
Facility Letters of Credit hereunder and (b) any other Multicurrency Facility
Lender approved by the Administrative Agent and the Canadian Agent (such
approval not to be unreasonably withheld) which agrees with the Borrowers to act
as an issuer of Multicurrency Facility Letters of Credit hereunder, in its
capacity as a Multicurrency Facility L/C Issuer.
 
“Multicurrency Facility L/C Obligations” means, as at any date of determination,
the aggregate amount available to be drawn under all outstanding Multicurrency
Facility Letters of Credit plus the aggregate of all Multicurrency Facility
Unreimbursed Amounts, including all Multicurrency Facility L/C Borrowings.  For
purposes of computing the amount available to be drawn under any Multicurrency
Facility Letter of Credit, the amount of such Multicurrency Facility Letter of
Credit shall be determined in accordance with Section 1.06.  For all purposes of
this Agreement, if on any date of determination a Multicurrency Facility Letter
of Credit has expired by its terms but any amount may still be drawn thereunder
by reason of the operation of Rule 3.14 of the ISP, such Multicurrency Facility
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.
 
“Multicurrency Facility Lender” means each financial institution listed on the
signature pages hereto as a Lender that has a Multicurrency Facility Commitment
or holds Multicurrency Facility Revolving Loans, together with any Person that
subsequently becomes a Multicurrency
 

 
 

--------------------------------------------------------------------------------

 
 
 

Facility Lender by way of assignment in accordance with the terms of Section
10.06, together with their respective successors, other than any Person that
ceases to be a Multicurrency Facility Lender as a result of an assignment in
accordance with Section 10.06 or an amendment of this Agreement and, as the
context requires, includes the Multicurrency Facility L/C Issuer and the
Multicurrency Facility Swing Line Lender.
 
“Multicurrency Facility Letter of Credit” means any letter of credit issued
under the Multicurrency Facility Commitment.  A Multicurrency Facility Letter of
Credit may be a commercial letter of credit or a standby letter of credit and
shall be denominated in Dollars or in Canadian Dollars.  For the avoidance of
doubt, a Multicurrency Facility Letter of Credit that is a commercial letter of
credit shall not include a banker’s acceptance.
 
“Multicurrency Facility Letter of Credit Fee” has the meaning assigned to such
term in Section 2.03(i).
 
“Multicurrency Facility Letter of Credit Sublimit” means the lesser of
(a) $15,000,000 and (b) the Aggregate Multicurrency Facility Commitments.  The
Multicurrency Facility Letter of Credit Sublimit is part of, and not in addition
to, the Aggregate Multicurrency Facility Commitment.
 
“Multicurrency Facility Maturity Date” means the earlier of (i) the fifth
anniversary of the Closing Date and (ii) the date of termination in whole of the
Multicurrency Facility Commitments, the Multicurrency Facility L/C Obligations,
and the Multicurrency Facility Swing Line pursuant to Section 2.06 or 8.02.
 
“Multicurrency Facility Register” has the meaning assigned to such term in
Section 10.06(c).
 
“Multicurrency Facility Revolving Loan” has the meaning assigned to such term in
Section 2.01(b).
 
“Multicurrency Facility Revolving Loan Borrowing” means a borrowing consisting
of Multicurrency Facility Revolving Loans of the same Type, and, in the case of
Eurodollar Rate Loans, having the same Interest Period.
 
“Multicurrency Facility Revolving Loan Note” means a promissory note made by the
U.S. Borrower or the Canadian Borrower in favor of a Lender or its registered
assigns, in substantially the form of Exhibit C-2, evidencing Multicurrency
Facility Revolving Loans made by such Lender to such Borrower.
 
“Multicurrency Facility Swing Line” means the revolving credit facility made
available by the Multicurrency Facility Swing Line Lender pursuant to Section
2.04.
 
“Multicurrency Facility Swing Line Borrowing” means a borrowing of a
Multicurrency Facility Swing Line Loan pursuant to Section 2.04.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Multicurrency Facility Swing Line Lender” has the meaning assigned to such term
in the introductory paragraph hereof, or any successor swing line lender
hereunder.
 
“Multicurrency Facility Swing Line Loan” has the meaning assigned to such term
in Section 2.04(a)(ii).
 
“Multicurrency Facility Swing Line Loan Note” means a promissory note made by a
Borrower in favor of the Multicurrency Facility Swing Line Lender or its
registered assigns, in substantially the form of Exhibit C-4 hereto, evidencing
Multicurrency Facility Swing Line Loans made by the Multicurrency Facility Swing
Line Lender.
 
“Multicurrency Facility Swing Line Loan Notice” means a notice of a
Multicurrency Facility Swing Line Borrowing pursuant to Section 2.04(b)(i),
which, if in writing, shall be substantially in the form of Exhibit B-2.
 
“Multicurrency Facility Swing Line Sublimit” means the lesser of (a) $5,000,000
and (b) the Aggregate Multicurrency Facility Commitments.  The Multicurrency
Facility Swing Line Sublimit is part of, and not in addition to, the Aggregate
Multicurrency Facility Commitments.
 
“Multicurrency Facility Unreimbursed Amount” has the meaning assigned to such
term in Section 2.03(c)(i).
 
“Multiemployer Plan” means any employee benefit plan as defined in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate (i)
makes or is obligated to make contributions or (ii) during the preceding six
plan years, has made or been obligated to make contributions.
 
“Net Cash Proceeds” means, with respect to any Debt Issuance or any issuance of
Disqualified Capital Stock by any Person or any of its Subsidiaries or issuance
of Qualified Capital Stock, the cash proceeds thereof, net of reasonable fees,
commissions, costs and other expenses incurred in connection therewith including
reasonable legal fees and expenses.
 
“Non-Extension Notice Date” has the meaning assigned to such term in Section
2.03(b)(iii).
 
“Northstar” means Northstar Canadian Operations Corp., a wholly-owned Subsidiary
of the U.S. Borrower and an Ontario corporation.
 
“Northstar Distribution” means the distribution by Northstar of C$40,000,000 in
cash in Canadian Dollars to the Delaware LLC Holding Company.
 
“Northstar Loan” means the loan by the U.S. Borrower of C$40,000,000 in cash in
Canadian Dollars to Northstar in exchange for a note payable by Northstar to the
U.S. Borrower in the amount of C$40,000,000 Canadian Dollars (the “Northstar
Note”).
 
“Northstar Note” has the meaning assigned to such term in the definition of
Northstar Loan.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Northstar Security Agreement” means the security agreement between Northstar
and the U.S. Borrower dated as of December 22, 2011 in connection with the
Northstar Loan.
 
“Note” means a Revolving Loan Note or a Swing Line Loan Note.
 
“Obligations” means (a) obligations of the U.S. Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the U.S. Borrower and the
other Loan Parties under this Agreement in respect of any Letter of Credit, when
and as due, including payments in respect of L/C Advances, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise, of the U.S. Borrower and the other Loan
Parties under this Agreement and the other Loan Documents and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the U.S. Borrower and the other Loan Parties under or pursuant to this
Agreement and the other Loan Documents.
 
“on” when used with respect to the Property or any property adjacent to the
Property, means “on, in, under, above or about.”
 
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Original Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
 
“Original Letters of Credit” means each of those letters of credit previously
issued under (or, in the case of Existing Letters of Credit, deemed issued
under) the Original Credit Agreement for the account of Holdings, the U.S.
Borrower or any of the U.S. Borrower’s Subsidiaries that is outstanding on the
Restatement Date.
 
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, in each case, arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, but excluding any such Taxes imposed upon a voluntary transfer of an
Obligation by a Lender, L/C Issuer or Swing Line Lender if such Taxes result
from such Lender, L/C Issuer or Swing Line Lender being organized, resident or
engaged in business (other than a business arising (or being deemed to arise)
solely as a result of the Loan
 

 
 

--------------------------------------------------------------------------------

 
 

Documents or any transactions occurring pursuant thereto) in such
jurisdiction.  For the avoidance of doubt, “Other Taxes” shall not include
“Excluded Taxes.”
 
 “Outstanding Amount” means (a) with respect to U.S. Dollar Facility Revolving
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such U.S.
Dollar Facility Revolving Loans occurring on such date; (b) with respect to
Multicurrency Facility Revolving Loans on any date, the Dollar Equivalent of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Multicurrency Facility
Revolving Loans occurring on such date; (c) with respect to U.S. Dollar Facility
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such U.S.
Dollar Facility Swing Line Loans occurring on such date; (d) with respect to
Multicurrency Facility Swing Line Loans on any date, the Dollar Equivalent of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Multicurrency Facility Swing
Line Loans occurring on such date; (e) with respect to any U.S. Dollar Facility
L/C Obligations on any date, the amount of such U.S. Dollar Facility L/C
Obligations on such date after giving effect to any U.S. Dollar Facility L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the U.S. Dollar Facility L/C Obligations as of such date, including as
a result of any reimbursements by the U.S. Borrower of U.S. Dollar Facility
Unreimbursed Amounts; and (f) with respect to any Multicurrency Facility L/C
Obligations on any date, the Dollar Equivalent of the amount of such
Multicurrency Facility L/C Obligations on such date after giving effect to any
Multicurrency Facility L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the Multicurrency Facility L/C Obligations as
of such date, including as a result of any reimbursements by a Borrower of
Multicurrency Facility Unreimbursed Amounts.
 
“Participant” has the meaning assigned to such term in Section 10.06(d).
 
“Participant Register” has the meaning assigned to such term in Section
10.06(d).
 
“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is, or at time during the immediately preceding
six years was, sponsored or maintained by a Loan Party or any ERISA Affiliate or
to which a Loan Party or any ERISA Affiliate does, or at any time during the
immediately preceding six years did, contribute or have an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.
 
“Perfection Certificate” means a certificate in the form of Exhibit H.
 
“Permitted Acquisition” means any acquisition by the U.S. Borrower or any of its
Wholly-Owned Subsidiaries, whether by purchase, merger, amalgamation or
otherwise, of all or sub
 

 
 

--------------------------------------------------------------------------------

 
 

stantially all of the assets of, all of the Equity Interests of, or a business
line or unit or a division of, any Person; provided,
 
                (i)immediately prior to, and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;
 
                (ii)in the case of the acquisition of Equity Interests, all of
the Equity Interests (except for any such securities issued to foreign nationals
or in the nature of directors’ qualifying shares, in each case required pursuant
to applicable law) acquired or otherwise issued by such Person or any newly
formed Wholly-Owned Subsidiary of the U.S. Borrower in connection with such
acquisition shall be owned 100% by the U.S. Borrower or a Subsidiary Guarantor
or a Wholly-Owned Foreign Subsidiary of the U.S. Borrower, and the U.S. Borrower
shall have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary of the U.S. Borrower, each of the actions set forth in Section 6.13,
but solely to the extent required to be taken by Section 6.13;
 
                (iii)the U.S. Borrower and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 7.12 on a Pro forma
Basis after giving effect to such acquisition as of the last day of the most
recently ended Test Period;
 
               (iv)any Person or assets or division as acquired in accordance
herewith shall be in the same business or lines of business in which the U.S.
Borrower and/or its Subsidiaries are engaged as of the Closing Date or a similar
or related business or line of business or any business reasonably related or
ancillary thereto or constituting a reasonable extension thereof or such other
lines of businesses as may be consented to by the Required Lenders; and
 
                (vi)the U.S. Borrower shall have delivered to the Administrative
Agent at least ten Business Days (or such later date agreed to by the
Administrative Agent) prior to such proposed acquisition (and the Administrative
Agent shall deliver to the Lenders upon their request), a Compliance Certificate
evidencing compliance with Section 7.12 as required under clause (iii) above,
together with all relevant financial information with respect to such acquired
assets, including, without limitation, the aggregate Acquisition Consideration
for such acquisition and any other information required to demonstrate
compliance with Section 7.12;
 
; provided that Acquisition Consideration may only be provided by the U.S.
Borrower and the Subsidiary Guarantors with respect to Permitted Acquisitions of
any Persons that do not become Subsidiary Guarantors or of any assets not to be
held by the U.S. Borrower or a Subsidiary Guarantor to the extent (x) such
Acquisition Consideration is funded with the Net Cash Proceeds from the issuance
of Equity Interests (other than Disqualified Capital Stock) of Holdings that are
not used for any other purpose (the Acquisition Consideration so funded as
contemplated by this clause (x), the “Equity Acquisition Consideration”) or (y)
the Acquisition Consideration (other than Equity Acquisition Consideration)
therefor does not exceed $250,000,000 in the aggregate over the term of this
Agreement, so long as, in the case of this clause (y), at the time of the
consummation of any Permitted Acquisition relating to such Acquisition
Consideration (A) the Lease Ad
 

 
 

--------------------------------------------------------------------------------

 
 
 

justed Leverage Ratio (calculated on a Pro forma Basis after giving effect to
such Permitted Acquisition) is less than or equal to 3.25:1.00 and (B) after
giving effect to such Permitted Acquisition, the aggregate Commitments exceed
the sum of the Outstanding Amount of all Revolving Loans, the Outstanding Amount
of all L/C Obligations and the Outstanding Amount of all Swing Line Loans by no
less than $75,000,000.
 
“Permitted Liens” has the meaning assigned to such term in Section 7.01.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Platform” has the meaning assigned to such term in Section 6.02.
 
“Portfolio Interest Exemption” has the meaning assigned to such term in Section
3.01(e)(iii).
 
“Pro forma Basis” means, for purposes of calculating compliance with any test or
financial covenant under this Agreement for any period, that such Permitted
Acquisition or Asset Sale (and all other Permitted Acquisitions or Asset Sales
that have been consummated during the applicable period) and the following
adjustments in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or
covenant:  (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Permitted Acquisition or
Asset Sale, (i) in the case of an Asset Sale shall be excluded, and (ii) in the
case of a Permitted Acquisition, shall be included, (b) any retirement of
Indebtedness, (c) operating expense reductions relating to such Permitted
Acquisition or Asset Sale, and (d) any Indebtedness incurred or assumed by the
U.S. Borrower or any of its Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that the
foregoing pro forma adjustments (to the extent related to operating expense
reductions) may be applied to any such test or financial covenant solely to the
extent that such adjustments are consistent with the definition of Consolidated
EBITDAR and give effect to events (including operating expense reductions) that
are (x) attributable to such transaction, (y) expected to have a continuing
impact on the U.S. Borrower and its Subsidiaries and (z) factually supportable
(provided that pro forma effect shall only be given to operating expense
reductions or similar anticipated benefits from any Permitted Acquisition or
Asset Sale to the extent that such adjustments and the bases therefor are set
forth in reasonable detail in a certificate of the chief financial officer of
the U.S. Borrower delivered to the Administrative Agent and dated the relevant
date of determination and which certifies that all necessary steps for the
realization thereof have been taken or the U.S. Borrower reasonably anticipates
that all necessary steps for the realization thereof will be taken within six
months following such date of determination).
 
“Pro rata Share” means,
 
(a) with respect to each U.S. Dollar Facility Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the
 

 
 

--------------------------------------------------------------------------------

 
 
 

U.S. Dollar Facility Commitments of such Lender at such time and the denominator
of which is the amount of the Aggregate U.S. Dollar Facility Commitments at such
time; provided that if such U.S. Dollar Facility Commitments have been
terminated, then the Pro rata Share of each U.S. Dollar Facility Lender shall be
determined based on the Pro rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof; and
 
(b) with respect to each Multicurrency Facility Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Multicurrency Facility Commitments of
such Lender at such time and the denominator of which is the amount of the
Aggregate Multicurrency Facility Commitments at such time; provided that if such
Multicurrency Facility Commitments have been terminated, then the Pro rata Share
of each Multicurrency Facility Lender shall be determined based on the Pro rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.
 
 “Property” means the property, the Improvements and all other property
constituting the “Mortgaged Property,” as described in the Mortgage, or subject
to a right, lien or security interest to secure the Loan pursuant to any other
Loan Document.
 
“Public Lender” has the meaning assigned to such term in Section 6.02.
 
“Qualified Capital Stock” means, of any Person, any Equity Interests of such
Person that are not Disqualified Capital Stock.
 
“Reaffirmation Agreement” has the meaning assigned to such term in Section
4.03(d).
 
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
 
“Refinancing” means the refinancing in full and the termination of all the then
outstanding obligations under the Existing Credit Agreement simultaneously with
the execution of the Original Credit Agreement on October 15, 2010.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates,
successors and assigns and the partners, directors, officers, employees, agents,
attorneys, accountants, trustees, advisors and other representatives of such
Person and of such Person’s Affiliates.
 
 “Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Rent Expense” means the consolidated rent expense of the U.S. Borrower and its
Subsidiaries, as determined in accordance with GAAP, it being understood that
common area maintenance charges, any other contingent rent and any other
non-rent charges (including property taxes and insurance obligations) shall be
excluded from the calculation of Rent Expense. For purposes of this Agreement,
Rent Expense shall be calculated on a Pro forma Basis to give effect
to Permitted Acquisitions and Asset Sales (other than any Permitted Acquisitions
involving the payment of Acquisition Consideration of less than $1,000,000)
consummated at any time on or after the first day of the relevant Test Period
and on or prior to the calculation date as if each Permitted Acquisition had
been effected on the first day of such period and as if each such Asset Sale had
been consummated on the day prior to the first day of such period.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Borrowing or Conversion Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) aggregate Outstanding Amount of all Loans and L/C
Obligations (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
total Outstanding Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Required Multicurrency Facility Lenders” means, as of any date of
determination, Multicurrency Facility Lenders having more than 50% of the sum of
the (a) aggregate Outstanding Amount of all Multicurrency Facility Revolving
Loans and Multicurrency Facility L/C Obligations (with the aggregate amount of
each Multicurrency Facility Lender’s risk participation and funded participation
in Multicurrency Facility L/C Obligations and Multicurrency Facility Swing Line
Loans being deemed “held” by such Lender for purposes of this definition) and
(b) aggregate unused Multicurrency Facility Commitments; provided that the
unused Multicurrency Facility Commitment of, and the portion of the total
Outstanding Amount of Multicurrency Facility Revolving Loans, Multicurrency
Facility L/C Obligations and Multicurrency Facility Swing Line Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Multicurrency Facility Lenders.
 
“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§ 9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to (i) clean up, remove, treat, abate or in any other way
address any Hazardous Material in the environment; (ii) prevent the Release or
threat of Release, or minimize the further Release, of any Hazardous Material;
or (iii) perform studies and investigations in connection with, or as a
precondition to, clause (i) or (ii) above.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party.
 
“Restatement Date” means December 22, 2011, the date on which the conditions set
forth in Section 4.03 are satisfied or waived.
 
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interests of the U.S.
Borrower or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in shares of that class of Equity Interests to the
holders of that class; (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of Equity Interests of the U.S. Borrower now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of Equity Interests of the U.S. Borrower now or hereafter outstanding.
 
“Revaluation Date” means (a) with respect to any Multicurrency Facility
Revolving Loan, each of the following:  (i) each date of a Borrowing of a
Eurodollar Rate Revolving Loan or Canadian Prime Rate Loan denominated in
Canadian Dollars, (ii) each date of a continuation or conversion of a Eurodollar
Rate Revolving Loan or Canadian Prime Rate Loan denominated in Canadian Dollars
pursuant to Section 2.02, and (iii) such additional dates as the Administrative
Agent shall determine or the Required Multicurrency Facility Lenders shall
require; (b) with respect to any Multicurrency Facility Letter of Credit, each
of the following:  (i) each date of issuance of a Multicurrency Facility Letter
of Credit denominated in Canadian Dollars, (ii) each date of an amendment of any
such Multicurrency Facility Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the applicable Multicurrency Facility L/C Issuer under any
Multicurrency Facility Letter of Credit denominated in Canadian Dollars, and
(iv) such additional dates as the Administrative Agent or the applicable
Multicurrency Facility L/C Issuer shall determine or the Required Multicurrency
Facility Lenders shall require; and (c) with respect to any Multicurrency
Facility Swing Line Loan, each of the following:  (i) each date of a Borrowing
of a Multicurrency Facility Swing Line Loan denominated in Canadian Dollars and
(ii) such additional dates as the Administrative Agent or the Multicurrency
Facility Swing Line Lender shall determine.
 
“Revolving Loan” means a U.S. Dollar Facility Revolving Loan or a Multicurrency
Facility Revolving Loan, as applicable.
 
“Revolving Loan Borrowing” means a U.S. Dollar Facility Revolving Loan Borrowing
or a Multicurrency Facility Revolving Loan Borrowing, as applicable.
 
“Revolving Loan Note” means a U.S. Dollar Facility Revolving Loan Note or a
Multicurrency Facility Revolving Loan Note, as applicable.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of the U.S. Borrower and the other
Loan Parties under each Swap Contract permitted to be incurred pursuant to
Section 7.03(n) entered into with any counterparty that is a Secured Party and
(c) the due and punctual payment and performance of all obligations in respect
of any Treasury Management Agreement between any Loan Party and any Person that
is a Secured Party.
 
“Secured Parties” means, collectively, (a) the Administrative Agent, (b) the
Collateral Agent, (c) each other Agent, (d) the Lenders, (e) each Hedge Bank and
Treasury Management Bank and (f) solely with respect to Secured Obligations
under Section 10.04(b), the other Indemnitees.
 
“Securities Act” means the Securities Act of 1933.
 
“Securities Collateral” has the meanings assigned to such term in the Security
Agreement.
 
“Security Agreement” means a security agreement substantially in the form of
Exhibit G among the Loan Parties (other than the Canadian Borrower) and the
Collateral Agent for the benefit of the Secured Parties.
 
“Security Agreement Collateral” means all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 6.13.
 
“Security Documents” means the Security Agreement, the Mortgages, the Delaware
LLC Holding Company Pledge Agreement and each other security agreement, pledge
agreement or other document or agreement delivered in accordance with applicable
law to grant, or purport to grant, a security interest in any property as
collateral for the Secured Obligations.
 
“Significant Subsidiary” has the meaning assigned to such term in Rule 1.02(w)
of Regulation S-X under the Securities Act as in effect on the Closing Date.
 
 “SPC” has the meaning assigned to such term in Section 10.06(h).
 
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Multicurrency Facility L/C Issuer, as applicable, to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the applicable
Multicurrency Facility L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the applicable
Multicurrency Facility L/C Issuer if the Person acting in such capacity does not
have as of the date of determination a spot buying rate for any such currency;
and provided further that such Multicurrency Facility L/C Issuer may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Multicurrency Facility Letter of Credit denominated in
Canadian Dollars.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Subordinated Indebtedness” means Indebtedness of the U.S. Borrower or any other
Loan Party (other than the Canadian Borrower) that is by its terms subordinated
in right of payment to the Obligations of the U.S. Borrower and such other Loan
Party (other than the Canadian Borrower), as applicable.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person, other than any Affiliated Charitable Organization.  Unless the
context otherwise requires, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the U.S. Borrower.
 
“Subsidiary Guarantors” means, collectively (x) each Subsidiary of U.S. Borrower
that is, as of the Closing Date, a signatory to the Guarantee and (y) each
Subsidiary of U.S. Borrower that executes a joinder to the Guarantee pursuant to
clause (ii) of the second paragraph of Section 6.13(a), other than, in each
case, any Subsidiary that is released from the Guarantee pursuant to Section
9.10(c).
 
“Successor Canadian Holdco” has the meaning assigned to such term in Section
6.13(a).
 
 “Successor Company” has the meaning assigned to such term in Section 7.04(a).
 
“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than one year prior to the date of delivery thereof unless
there shall have occurred within one year prior to such date of delivery any
exterior construction on the site of such Mortgaged Property or any easement, or
right of way or other interest in the Mortgaged Property has been granted or
become effective through operation of law or otherwise with respect to such
Mortgaged Property which, in either case, can be depicted on a survey, in which
events, as applicable, such survey shall be dated (or redated) after the
completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all material respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date of
preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue the endorsements of the type
required under the definition of “Title Policy” hereunder or (b) otherwise
reasonably acceptable to the Collateral Agent.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index
 

 
 

--------------------------------------------------------------------------------

 
 
 

swaps or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association, Inc.
or any International Foreign Exchange Master Agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line” means U.S. Dollar Facility Swing Line or the Multicurrency Facility
Swing Line.
 
“Swing Line Borrowing” means a U.S. Dollar Facility Swing Line Borrowing or a
Multicurrency Facility Swing Line Borrowing, as applicable.
 
“Swing Line Lender” means the U.S. Dollar Facility Swing Line Lender or the
Multicurrency Facility Swing Line Lender, as applicable.  Unless otherwise
indicated, references to “the Swing Line Lender” shall be deemed to be a
reference to each applicable Swing Line Lender.
 
“Swing Line Loan” means a U.S. Dollar Facility Swing Line Loan or a
Multicurrency Facility Swing Line Loan.
 
“Swing Line Loan Note” means a U.S. Dollar Facility Swing Line Loan Note or a
Multicurrency Facility Swing Line Loan Note.
 
“Swing Line Loan Notice” means a U.S. Dollar Facility Swing Line Loan Notice or
a Multicurrency Facility Swing Line Loan Notice.
 
“Syndication Agent” has the meaning assigned to such term in the introductory
paragraph hereto.
 
“Tax Return” means all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.
 
“Tax Status Certificate” has the meaning assigned to such term in Section
3.01(e)(iii).
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Test Period” means, at any time, the four consecutive fiscal quarters of the
U.S. Borrower (taken as one accounting period) (x) in the case of Section 7.12,
then last ended and (y) otherwise, for which financial statements have been or
are required to be delivered pursuant to Section 6.01(a) or (b).
 
“Threshold Amount” means $20,000,000.
 
“Title Company” means any title insurance company as shall be retained by the
U.S. Borrower and reasonably acceptable to the Administrative Agent.
 
“Title Policy” means a policy of title insurance (or commitment to issue such a
policy having the effect of a policy of title insurance) issued by the Title
Company insuring (or committing to insure) the Lien of such Mortgage as a valid
and enforceable first priority mortgage Lien on the Mortgaged Property described
therein, in an amount equal to the fair market value of such Mortgaged Property
as reasonably determined, in good faith, by the U.S. Borrower and reasonably
acceptable to the Administrative Agent to the extent permitted by the laws of
the local jurisdiction and in compliance with the Title Company’s underwriting
policies, which reasonably assures the Administrative Agent that the Mortgage on
such Mortgaged Property is a valid and enforceable mortgage Lien on the subject
Mortgaged Property, free and clear of all Liens except for Permitted Liens and
such Title Policy shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent and shall include, as appropriate, to
the extent available at commercially reasonably rates, a “tie-in” or “cluster”
endorsement, if available under applicable law (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount), and have been supplemented by such
endorsements as shall be reasonably requested by the Administrative Agent,
including endorsements on matters relating to usury, first loss, last dollar,
zoning, contiguity, revolving credit, doing business, non-imputation, public
road access, survey, variable rate, environmental lien, subdivision, separate
tax lot revolving credit, so-called comprehensive coverage over covenants and
restrictions and for any and all other matters that the Administrative Agent may
reasonably request, in each case, if available in the appropriate jurisdiction
at commercially reasonable rates.
 
 “Transaction” means, collectively, (a)  the Refinancing, (b) the initial
funding of the Loans and the effectiveness of the Loan Documents and (c) the
payment of the fees and expenses incurred in connection with any of the
foregoing.
 
“Transaction Costs” means the fees, costs and expenses payable by Holdings, the
U.S. Borrower or any of their Subsidiaries in connection with the Transaction.
 
 “Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including netting services, deposit
accounts, debit, purchase or credit cards, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“Treasury Management Bank” means each counterparty to a Treasury Management
Agreement with the U.S. Borrower, the Canadian Borrower or any Subsidiary
Guarantor if at the date of entering into such Treasury Management Agreement
such Person was a Lender or Affiliate of a Lender and such Person executes and
delivers to the Administrative Agent a letter agreement in the form of Exhibit J
pursuant to which such Person (x) appoints the Collateral Agent as its agent
under the applicable Loan Documents and (y) agrees to be bound by the provisions
of Sections 10.04 and 10.14.  For the avoidance of doubt, Persons that were
Treasury Management Banks under the Original Credit Agreement immediately prior
to the effectiveness of this Agreement shall not cease to be Treasury Management
Banks solely by virtue of the effectiveness of this Agreement.
 
“Type” means with respect to a Revolving Loan, its character as a Base Rate
Loan, a Canadian U.S. Base Rate Loan, a Canadian Prime Rate Loan or a Eurodollar
Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.
 
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” means a U.S. Dollar Facility Unreimbursed Amount or a
Multicurrency Facility Unreimbursed Amount, as applicable.
 
“U.S. Borrower” has the meaning assigned to such term in the introductory
paragraph hereto.
 
“U.S. Dollar Facility Availability Period” means the period from and including
the Closing Date to the earliest of (a) the fifth anniversary of the Closing
Date, (b) the date of termination of the Aggregate U.S. Dollar Facility
Commitments pursuant to Section 2.06 and (c) the date of termination of the
commitment of each U.S. Dollar Facility Lender (including each U.S. Dollar
Facility Swing Line Lender) to make U.S. Dollar Facility Revolving Loans and
U.S. Dollar Facility Swing Line Loans and of the obligation of the U.S. Dollar
Facility L/C Issuer to make U.S. Dollar Facility L/C Credit Extensions pursuant
to Section 8.02.
 
“U.S. Dollar Facility Commitment” means, as to each U.S. Dollar Facility Lender,
its obligation to (a) make U.S. Dollar Facility Revolving Loans to the U.S.
Borrower pursuant to Section 2.01(a), (b) purchase participations in U.S. Dollar
Facility L/C Obligations, and (c) purchase participations in U.S. Dollar
Facility Swing Line Loans, in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the heading “U.S. Dollar Facility Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.  The aggregate U.S. Dollar Facility Commitments of all
Lenders shall be $340,000,000 on the Restatement Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“U.S. Dollar Facility Commitment Increase” has the meaning assigned to such term
in Section 2.14.
 
“U.S. Dollar Facility Commitment Increase Lender” has the meaning assigned to
such term in Section 2.14.
 
“U.S. Dollar Facility L/C Advance” means, with respect to each U.S. Dollar
Facility Lender, such Lender’s funding of its participation in any U.S. Dollar
Facility L/C Borrowing in accordance with its Pro rata Share.
 
“U.S. Dollar Facility L/C Borrowing” means an extension of credit resulting from
a drawing under any U.S. Dollar Facility Letter of Credit which has not been
reimbursed on the date when made or refinanced as a U.S. Dollar Facility
Revolving Loan Borrowing.
 
“U.S. Dollar Facility L/C Credit Extension” means, with respect to any U.S.
Dollar Facility Letter of Credit, the issuance thereof, extension of the expiry
date thereof or the increase of the amount thereof.
 
“U.S. Dollar Facility L/C Issuer” means (a)(x) Bank of America or any Subsidiary
or Affiliate of Bank of America designated by Bank of America and its permitted
successors and assigns, as an issuer of U.S. Dollar Facility Letters of Credit
hereunder and (y) JPMorgan Chase Bank, N.A. and its permitted successors and
assigns, as an issuer of U.S. Dollar Facility Letters of Credit hereunder and
(b) any other U.S. Dollar Facility Lender approved by the Administrative Agent
(such approval not to be unreasonably withheld) which agrees with the U.S.
Borrower to act as an issuer of U.S. Dollar Facility Letters of Credit
hereunder, in its capacity as a U.S. Dollar Facility L/C Issuer.
 
“U.S. Dollar Facility L/C Obligations” means, as at any date of determination,
the aggregate amount available to be drawn under all outstanding U.S. Dollar
Facility Letters of Credit plus the aggregate of all U.S. Dollar Facility
Unreimbursed Amounts, including all U.S. Dollar Facility L/C Borrowings.  For
purposes of computing the amount available to be drawn under any U.S. Dollar
Facility Letter of Credit, the amount of such U.S. Dollar Facility Letter of
Credit shall be determined in accordance with Section 1.06.  For all purposes of
this Agreement, if on any date of determination a U.S. Dollar Facility Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such U.S. Dollar Facility
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.
 
“U.S. Dollar Facility Lender” means each financial institution listed on the
signature pages hereto as a Lender that has a U.S. Dollar Facility Commitment or
holds U.S. Dollar Facility Revolving Loans, together with any Person that
subsequently becomes a U.S. Dollar Facility Lender by way of assignment in
accordance with the terms of Section 10.06, together with their respective
successors, other than any Person that ceases to be a U.S. Dollar Facility
Lender as a result of an assignment in accordance with Section 10.06 or an
amendment of this Agreement and, as the context requires, includes the U.S.
Dollar Facility L/C Issuer and the U.S. Dollar Facility Swing Line Lender.
 

 
 

--------------------------------------------------------------------------------

 
 
 

“U.S. Dollar Facility Letter of Credit” means any letter of credit issued
hereunder (other than a Multicurrency Facility Letter of Credit) and shall
include the Original Letters of Credit.  A U.S. Dollar Facility Letter of Credit
may be a commercial letter of credit or a standby letter of credit and shall be
denominated in Dollars.  For the avoidance of doubt, a U.S. Dollar Facility
Letter of Credit that is a commercial letter of credit shall not include a
banker’s acceptance.
 
“U.S. Dollar Facility Letter of Credit Fee” has the meaning assigned to such
term in Section 2.03(i).
 
“U.S. Dollar Facility Letter of Credit Sublimit” means the lesser of
(a) $130,000,000 and (b) the Aggregate U.S. Dollar Facility Commitments.  The
U.S. Dollar Facility Letter of Credit Sublimit is part of, and not in addition
to, the Aggregate U.S. Dollar Facility Commitment.
 
“U.S. Dollar Facility Maturity Date” means the earlier of (i) the fifth
anniversary of the Closing Date and (ii) the date of termination in whole of the
U.S. Dollar Facility Commitments, the U.S. Dollar Facility L/C Obligations, and
the U.S. Dollar Facility Swing Line pursuant to Section 2.06 or 8.02.
 
“U.S. Dollar Facility Register” has the meaning assigned to such term in Section
10.06(c).
 
“U.S. Dollar Facility Revolving Loan” has the meaning assigned to such term in
Section 2.01(a).
 
“U.S. Dollar Facility Revolving Loan Borrowing” means a borrowing consisting of
U.S. Dollar Facility Revolving Loans of the same Type, and, in the case of
Eurodollar Rate Loans, having the same Interest Period.
 
“U.S. Dollar Facility Revolving Loan Note” means a promissory note made by the
U.S. Borrower in favor of a Lender or its registered assigns, in substantially
the form of Exhibit C-1, evidencing U.S. Dollar Facility Revolving Loans made by
such Lender to the U.S. Borrower.
 
“U.S. Dollar Facility Swing Line” means the revolving credit facility made
available by the U.S. Dollar Facility Swing Line Lender pursuant to Section
2.04.
 
“U.S. Dollar Facility Swing Line Borrowing” means a borrowing of a U.S. Dollar
Facility Swing Line Loan pursuant to Section 2.04.
 
“U.S. Dollar Facility Swing Line Lender” has the meaning assigned to such term
in the introductory paragraph hereof, or any successor swing line lender
hereunder.
 
“U.S. Dollar Facility Swing Line Loan” has the meaning assigned to such term in
Section 2.04(a)(i).
 
“U.S. Dollar Facility Swing Line Loan Note” means a promissory note made by the
U.S. Borrower in favor of the U.S. Dollar Facility Swing Line Lender or its
registered assigns, in sub
 

 
 

--------------------------------------------------------------------------------

 
 
 

stantially the form of Exhibit C-3 hereto, evidencing U.S. Dollar Facility Swing
Line Loans made by the U.S. Dollar Facility Swing Line Lender.
 
“U.S. Dollar Facility Swing Line Loan Notice” means a notice of a U.S. Dollar
Facility Swing Line Borrowing pursuant to Section 2.04(b)(ii), which, if in
writing, shall be substantially in the form of Exhibit B-1.
 
“U.S. Dollar Facility Swing Line Sublimit” means the lesser of (a) $40,000,000
and (b) the Aggregate U.S. Dollar Facility Commitments.  The U.S. Dollar
Facility Swing Line Sublimit is part of, and not in addition to, the Aggregate
U.S. Dollar Facility Commitments.
 
“U.S. Dollar Facility Unreimbursed Amount” has the meaning assigned to such term
in Section 2.03(c)(i).
 
“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.
 
“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose Equity Interests (other than directors’ qualifying shares or, in the
case of a Foreign Subsidiary, nominal shares owned by foreign nationals as
required by Law) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (b) any partnership, association,
joint venture, limited liability company or other entity in which such Person
and/or one or more Wholly-Owned Subsidiaries of such Person have a 100% equity
interest at such time.  For the avoidance of doubt, a “Wholly-Owned Domestic
Subsidiary” shall mean a Wholly-Owned Subsidiary that is a Domestic Subsidiary,
and “Wholly-Owned Foreign Subsidiary” shall mean a Wholly-Owned Subsidiary that
is a Foreign Subsidiary.
 
1.02 Other Interpretive Provisions
 
. With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s permitted successors and assigns, (iii) the
words “herein,” “hereof,” “hereto” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and Sched
 

 
 

--------------------------------------------------------------------------------

 
 
 

 ules to, the Loan Document in which such references appear, (v) any reference
to any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
(d) On the Restatement Date, Schedules 2.01 and 10.02 to the Original Credit
Agreement shall be replaced in their entirety with Schedules 2.01 and 10.02 to
this Agreement.
 
(e) On the Restatement Date, Exhibits A-1, A-2, B, C-1, C-2, and E to the
Original Credit Agreement shall be replaced in their entirety with Exhibits A-1,
A-2, B-1, B-2, C-1, C-2, C-3, C-4 and E to this Agreement.
 
(f) Each reference to a “Revolving Loan Note”, the “Borrower”, and a “Revolving
Loan” set forth in each Revolving Loan Note (as defined in the Original Credit
Agreement) that is outstanding as of the Restatement Date shall be deemed to be
a reference to a “U.S. Dollar Facility Revolving Loan Note”, the “U.S. Borrower”
and a “U.S. Dollar Facility Revolving Loan”, respectively, automatically and
without any requirement of for any holder of such Revolving Loan Note to
exchange its Revolving Loan Note for a U.S. Dollar Facility Revolving Loan Note.
 
(g) On the Restatement Date, each term (as in effect immediately prior to the
Restatement Date) listed on the left side of the table under “Original Term”
shall be reclassified into the term listed opposite such term in such table as
of the Restatement Date under “New Term”, and any Indebtedness, concept or other
item represented by such Original Term (as in effect immediately prior to the
Restatement Date) shall from and after the Restatement Date be represented by
the New Term opposite such Original Term.
 
Original Term
New Term
Availability Period
U.S. Dollar Facility Availability Period
Borrower
U.S. Borrower
Commitment
U.S. Dollar Facility Commitment
Commitment Increase
U.S. Dollar Facility Commitment Increase
Commitment Increase Lender
U.S. Dollar Facility Commitment Increase Lender
L/C Advance
U.S. Dollar Facility L/C Advance
L/C Borrowing
U.S. Dollar Facility L/C Borrowing
L/C Credit Extension
U.S. Dollar Facility L/C Credit Extension
L/C Issuer
U.S. Dollar Facility L/C Issuer
L/C Obligations
U.S. Dollar Facility L/C Obligations
Lender
U.S. Dollar Facility Lender
Letter of Credit
U.S. Dollar Facility Letter of Credit
Letter of Credit Fee
U.S. Dollar Facility Letter of Credit Fee
Letter of Credit Sublimit
U.S. Dollar Facility Letter of Credit Sublimit
Maturity Date
U.S. Dollar Facility Maturity Date
Register
U.S. Dollar Facility Register
Revolving Loan
U.S. Dollar Facility Revolving Loan
Revolving Loan Borrowing
U.S. Dollar Facility Revolving Loan Borrowing
Revolving Loan Note
U.S. Dollar Facility Revolving Loan Note
Swing Line
U.S. Dollar Facility Swing Line
Swing Line Borrowing
U.S. Dollar Facility Swing Line Borrowing
Swing Line Lender
U.S. Dollar Facility Swing Line Lender
Swing Line Loan
U.S. Dollar Facility Swing Line Loan
Swing Line Loan Note
U.S. Dollar Facility Swing Line Loan Note
Swing Line Loan Notice
U.S. Dollar Facility Swing Line Loan Notice
Swing Line Sublimit
U.S. Dollar Facility Swing Line Sublimit
Unreimbursed Amount
U.S. Dollar Facility Unreimbursed Amount

 
 
1.03 Accounting Terms
 
.(a) Generally.  Subject to Section 1.03(b), all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the U.S. Borrower and its Subsidiaries shall
be deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio, covenant or requirement set forth in any
Loan Document, and either the U.S. Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the U.S. Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the U.S. Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio, covenant or requirement made
before and after giving effect to such change in GAAP; provided further that
such reconciliation shall be required to be provided only for the four fiscal
quarters following such change or such longer period as may be reasonably
requested by the Administrative Agent.
 
1.04 Rounding
 
.  Any financial ratios required to be maintained by the U.S. Borrower pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ra
 

 
 

--------------------------------------------------------------------------------

 
 
 

tio is expressed herein and rounding the result up or down to the nearest number
(with a rounding-up if there is no nearest number).
 
1.05 Times of Day
 
. Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
1.06 Letter of Credit Amounts
 
.  Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
1.07 Resolution of Drafting Ambiguities
 
.  The U.S. Borrower acknowledges and agrees that it was represented by counsel
in connection with the execution and delivery of the Loan Documents, that it and
its counsel reviewed and participated in the preparation and negotiation of the
Loan Documents and that any rule of construction to the effect that ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the Loan Documents.
 
1.08 Exchange Rates; Currency Equivalents; Reduction of Commitments
 
.(a) The Canadian Agent or the applicable Multicurrency Facility L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Canadian Dollars.  Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Canadian Agent or the applicable
Multicurrency Facility L/C Issuer, as applicable.
 
(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurodollar Rate Revolving Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurodollar Rate Revolving Loan or Letter of Credit is denominated in Canadian
Dollars, such amount shall be the relevant Canadian Dollar Equivalent of such
Dollar amount (rounded to the nearest Canadian penny, with 0.5 of a Canadian
penny being rounded upward), as determined by the Canadian Agent or the
applicable Multicurrency Facility L/C Issuer, as the case may be.
 
(c) Notwithstanding the foregoing, for purposes of determining compliance with
Sections 7.01, 7.02, 7.03, 7.05, 7.06 and 7.09, with respect to any
Indebtedness, Investment, Restricted Payment, Lien, Asset Sale, Attributable
Indebtedness or sale leaseback (each, a “Covenant Transaction”) in a currency
other than Dollars, no Default or Event of Default shall be
 

 
 

--------------------------------------------------------------------------------

 
 
 

 deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Covenant Transaction is incurred or made.
 
(d) For purposes of determining compliance with the Lease Adjusted Leverage
Ratio, the amount of any Indebtedness denominated in any currency other than
Dollars will be converted into Dollars based on the relevant currency exchange
rate in effect on the date of the financial statements on which the applicable
Consolidated Indebtedness is calculated. For purposes of determining compliance
with Sections 7.01, 7.02, 7.03, 7.05, 7.06 and 7.09, with respect to the amount
of any Covenant Transaction in a currency other than Dollars, such amount will
be converted into Dollars based on the relevant currency exchange rate in effect
on the date such Covenant Transaction is incurred or made and such basket will
be measured at the time such Covenant Transaction is incurred or made.
 
(e) For the avoidance of doubt, in the case of a Multicurrency Facility
Revolving Loan or Multicurrency Facility Swing Line Loan denominated in Canadian
Dollars, except as expressly provided herein, all interest and fees shall accrue
and be payable thereon based on the actual amount outstanding in Canadian
Dollars (without any translation into the Dollar Equivalent thereof).
 
(f) Each Lender’s Commitment (as defined in the Original Credit Agreement) is
reduced as of the Restatement Date by the excess of its Commitment (as defined
in the Original Credit Agreement) immediately prior to the Restatement Date over
its U.S. Dollar Facility Commitment as of the Restatement Date, and it is
understood and agreed that any requirement under the Original Credit Agreement
or this Agreement that (x) notice be provided by any Borrower of such reduction
is waived and (y) any reduction of the Commitments be reduced ratably among the
Lenders is waived, in each case with respect to that (and only that) specific
Commitment reduction.
 
ARTICLE II                                
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Revolving Loans
 
.
 
(a) Subject to the terms and conditions set forth herein, each U.S. Dollar
Facility Lender severally agrees to make loans (each such loan, a “U.S. Dollar
Facility Revolving Loan”) to the U.S. Borrower from time to time, on any
Business Day during the U.S. Dollar Facility Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s U.S. Dollar Facility Commitment as set forth on Schedule 2.01; provided
that after giving effect to any borrowing of U.S. Dollar Facility Revolving
Loans, the Outstanding Amount of the U.S. Dollar Facility Revolving Loans of any
Lender, plus such Lender’s Pro rata Share of the Outstanding Amount of all U.S.
Dollar Facility L/C Obligations, plus such Lender’s Pro rata Share of the
Outstanding Amount of all U.S. Dollar Facility Swing Line Loans shall not exceed
such Lender’s U.S. Dollar Facility Commitment.  Within the limits of each U.S.
Dollar Facility Lender’s U.S. Dollar Facility Commitment, and subject to the
other terms and conditions hereof, the U.S. Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and
 

 
 

--------------------------------------------------------------------------------

 
 
 

 reborrow under this Section 2.01.  U.S. Dollar Facility Revolving Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
 
(b) Subject to the terms and conditions set forth herein, each Multicurrency
Facility Lender severally agrees to make loans (each such loan, a “Multicurrency
Facility Revolving Loan”) to each Borrower from time to time, on any Business
Day during the Multicurrency Facility Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Multicurrency Facility Commitment as set forth on Schedule 2.01; provided that
after giving effect to any borrowing of Multicurrency Facility Revolving Loans,
the Outstanding Amount of the Multicurrency Facility Revolving Loans of any
Lender, plus such Lender’s Pro rata Share of the Outstanding Amount of all
Multicurrency Facility L/C Obligations, plus such Lender’s Pro rata Share of the
Outstanding Amount of all Multicurrency Facility Swing Line Loans shall not
exceed such Lender’s Multicurrency Facility Commitment.  Within the limits of
each Multicurrency Facility Lender’s Multicurrency Facility Commitment, and
subject to the other terms and conditions hereof, each Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Multicurrency Facility Revolving Loans denominated in Dollars may be
Canadian U.S. Base Rate Loans or Eurodollar Rate Loans, and Multicurrency
Facility Revolving Loans denominated in Canadian Dollars may be Canadian Prime
Rate Loans or Eurodollar Rate Loans, in each case as further provided herein.
 
2.02 Borrowings, Conversions and Continuations of Revolving Loans
 
.
 
(a) Each borrowing of Loans, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
applicable Borrower’s irrevocable notice to, in the case of U.S. Dollar Facility
Revolving Loans, the Administrative Agent and, in the case of Multicurrency
Facility Revolving Loans, the Canadian Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent or the
Canadian Agent, as applicable, not later than (i) 12:30 p.m., three Business
Days prior to the requested date of any borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, Canadian U.S. Base Rate Loans or Canadian Prime Rate
Loans, as applicable and (ii) 11:00 a.m., on the Business Day of the requested
date of any borrowing of Base Rate Loans, Canadian U.S. Base Rate Loans or
Canadian Prime Rate Loans.  Each telephonic notice in respect of U.S. Dollar
Facility Revolving Loans by the U.S. Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent  of a written
Borrowing or Conversion Notice, appropriately completed and signed by a
Responsible Officer of the U.S. Borrower.  Each telephonic notice in respect of
Multicurrency Facility Revolving Loans by the applicable Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the Canadian
Agent  of a written Borrowing or Conversion Notice, appropriately completed and
signed by a Responsible Officer of the applicable Borrower.  Each borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in an amount
equal to $1,000,000 or C$1,000,000, as applicable, or a whole multiple of
$500,000 or C$500,000, as applicable, in excess thereof.  Except as provided in
Sections 2.03(c) and 2.04(c), each borrowing of or conversion to Base Rate
Loans, Canadian U.S. Base Rate Loans or Canadian Prime Rate Loans (other than
Swing Line Loans) shall be in a principal amount of $200,000 or C$200,000, as
applicable, or a whole multiple of $100,000 or C$100,000, as applicable, in
excess thereof.  Each Borrowing or Conversion Notice (whether
 

 
 

--------------------------------------------------------------------------------

 
 
 

 telephonic or written) shall specify (i) whether the requested borrowing is to
be a U.S. Dollar Facility Revolving Loan Borrowing or a Multicurrency Facility
Revolving Loan Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Revolving Loans to be borrowed, converted,
continued or rolled over, (iv) if applicable, the Type of Loans to be borrowed
or to which existing Loans are to be converted, (v) if applicable, the duration
of the Interest Period with respect thereto, (vi) in the case of the
Multicurrency Facility Commitments, whether such requested Loans are to be
denominated in Dollars or Canadian Dollars and (vii) in the case of the
Multicurrency Facility Commitments, whether such Loans are to be borrowed by the
U.S. Borrower or the Canadian Borrower.  If the U.S. Borrower fails to specify a
Type of U.S. Dollar Facility Revolving Loan in a Borrowing or Conversion Notice
or if the U.S. Borrower fails to give a timely notice requesting a conversion or
continuation, then the U.S. Dollar Facility Revolving Loan, shall be made as, or
converted to, a Base Rate Loan.  If any Borrower fails to specify a Type of
Multicurrency Facility Revolving Loan in a Borrowing or Conversion Notice or if
any Borrower fails to give a timely notice requesting a conversion or
continuation, then the Multicurrency Revolving Loan shall be made as, or
converted to, a Canadian U.S. Base Rate Loan (if such Loan is denominated in
Dollars), or a Canadian Prime Rate Loan (if such Loan is denominated in Canadian
Dollars).    Any such automatic conversion to Base Rate Loans, Canadian U.S.
Base Rate Loans or Canadian Prime Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If a Borrower requests a borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Borrowing or Conversion
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
 
(b) Following receipt of a Borrowing or Conversion Notice of U.S. Dollar
Facility Revolving Loans or Multicurrency Facility Revolving Loans, the
Administrative Agent or the Canadian Agent, respectively, shall promptly notify
each applicable Lender of the amount of its Pro rata Share of the Loans, and if
no timely notice of a conversion or continuation is provided by a Borrower, the
Administrative Agent or the Canadian Agent, as applicable, shall notify each
applicable Lender of the details of any automatic conversion to Base Rate Loans,
Canadian U.S. Base Rate Loans or Canadian Prime Rate Loans or continuation
described in Section 2.02(a).  In the case of each borrowing of U.S. Dollar
Facility Revolving Loans, each U.S. Dollar Facility Lender shall make the amount
of its U.S. Dollar Facility Revolving Loan available to the Administrative Agent
in Dollars in immediately available funds at the Administrative Agent’s Office
not later than 1:00 p.m. on the Business Day specified in the applicable
Borrowing or Conversion Notice.  In the case of each borrowing of Multicurrency
Facility Revolving Loans by the any Borrower, each Multicurrency Facility Lender
shall make the amount of its Multicurrency Facility Revolving Loan available to
the Canadian Agent in Dollars or Canadian Dollars, as applicable, in immediately
available funds at the Canadian Agent’s Office, as applicable, not later than
1:00 p.m. on the Business Day specified in the applicable Borrowing or
Conversion Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02, the applicable Facility Agent shall make all funds so received
available to the applicable Borrower in like funds as received by such Facility
Agent, either by (i) crediting the account of such Borrower on the books of Bank
of America or Bank of America, N.A., Canada Branch with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and rea
 

 
 

--------------------------------------------------------------------------------

 
 
 

 sonably acceptable to) the applicable Facility Agent by such Borrower; provided
that if, on the date the Borrowing or Conversion Notice with respect to such
Borrowing of U.S. Dollar Facility Revolving Loans is given by the U.S. Borrower,
there are U.S. Dollar Facility Swing Line Loans or U.S. Dollar Facility L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such U.S. Dollar Facility L/C Borrowings,
and second, to the payment in full of any such U.S. Dollar Facility Swing Line
Loans, and third, to the U.S. Borrower as provided above; provided further that
if, on the date the Borrowing or Conversion Notice with respect to such
Borrowing of Multicurrency Facility Revolving Loans is given by a Borrower,
there are Multicurrency Facility Swing Line Loans or Multicurrency Facility L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such Multicurrency Facility L/C Borrowings,
and second, to the payment in full of any such Multicurrency Facility Swing Line
Loans, and third, to the applicable Borrower as provided above.
 
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no U.S. Dollar Facility Revolving
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders.  During the existence of a Default,
no Multicurrency Facility Revolving Loans may be requested as, converted to or
continued as Eurodollar Rate Loans without the consent of the Required
Multicurrency Facility Lenders.
 
(d) The Administrative Agent or Canadian Agent, as applicable, shall promptly
notify the applicable Borrowers and the applicable Lenders of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrowers and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.  At any time that Canadian
Prime Rate Loans or Canadian U.S. Base Rate Loans are outstanding, the Canadian
Agent shall notify the Borrowers and the Multicurrency Facility Lenders of any
change in the Canadian Agent’s prime rate used or other rate of interest used in
determining the Canadian Prime Rate or Canadian U.S. Base Rate promptly
following the public announcement of such change.
 
(e) After giving effect to all borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.
 
(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
 

 
 

--------------------------------------------------------------------------------

 
 
 

2.03 Letters of Credit
 
.
 
(a) The Letter of Credit Commitment.
 
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the applicable Letter of Credit Expiration Date, to issue
Letters of Credit for the account of (x) the U.S. Borrower, (y) Holdings (so
long as such Letter of Credit is directly related to the business of U.S.
Borrower or any of its Subsidiaries) or (z) any Subsidiary of the U.S. Borrower
(so long as in the case of clauses (y) and (z), (A) with respect to any Letter
of Credit denominated in Dollars, the U.S. Borrower is a joint and several
co-applicant and (B) with respect to any Letter of Credit denominated in
Canadian Dollars, the U.S. Borrower and the Canadian Borrower are joint and
several co-applicants and references under this Section 2.03 shall be deemed to
include Holdings or such Subsidiary) and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of Holdings, the
applicable Borrower or such Subsidiary and any drawings thereunder; provided
that after giving effect to any U.S. Dollar Facility L/C Credit Extension with
respect to any U.S. Dollar Facility Letter of Credit, (x) the Outstanding Amount
of the U.S. Dollar Facility Revolving Loans of any U.S. Dollar Facility Lender,
plus such Lender’s Pro rata Share of the Outstanding Amount of all U.S. Dollar
Facility L/C Obligations, plus such Lender’s Pro rata Share of the Outstanding
Amount of all U.S. Dollar Facility Swing Line Loans shall not exceed such
Lender’s U.S. Dollar Facility Commitment and (y) the Outstanding Amount of the
U.S. Dollar Facility L/C Obligations shall not exceed the U.S. Dollar Facility
Letter of Credit Sublimit; and, provided further that after giving effect to any
Multicurrency Facility L/C Credit Extension with respect to any Multicurrency
Facility Letter of Credit, (x) the Outstanding Amount of the Multicurrency
Facility Revolving Loans of any Multicurrency Facility Lender, plus such
Lender’s Pro rata Share of the Outstanding Amount of all Multicurrency Facility
L/C Obligations, plus such Lender’s Pro rata Share of the Outstanding Amount of
all Multicurrency Facility Swing Line Loans shall not exceed such Lender’s
Multicurrency Facility Commitment and (y) the Outstanding Amount of the
Multicurrency Facility L/C Obligations shall not exceed the Multicurrency
Facility Letter of Credit Sublimit.  Within the foregoing limits, and subject to
the terms and conditions hereof, each Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly each Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
 
(ii) (I)  No U.S. Dollar Facility L/C Issuer shall be under any obligation to
issue any U.S. Dollar Facility Letter of Credit, if:
 
(A) subject to Section 2.03(b)(iii), the expiry date of such requested U.S.
Dollar Facility Letter of Credit would occur more than twelve months after the
date of issuance or last extension, unless the Required Lenders have approved
such expiry date; or
 

 
 

--------------------------------------------------------------------------------

 
 
 

(B) the expiry date of such requested U.S. Dollar Facility Letter of Credit
would occur after the Letter of Credit Expiration Date applicable to U.S. Dollar
Facility Letters of Credit, unless all the Lenders have approved such expiry
date;
 
(C) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the U.S. Dollar Facility L/C
Issuer from issuing such U.S. Dollar Facility Letter of Credit, or any Law
applicable to the U.S. Dollar Facility L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the U.S. Dollar Facility L/C Issuer shall prohibit, or request
that the U.S. Dollar Facility L/C Issuer refrain from, the issuance of letters
of credit generally or such U.S. Dollar Facility Letter of Credit in particular
or shall impose upon the U.S. Dollar Facility L/C Issuer with respect to such
U.S. Dollar Facility Letter of Credit any restriction, reserve or capital
requirement (for which the U.S. Dollar Facility L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the U.S. Dollar Facility L/C Issuer any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which the U.S. Dollar Facility L/C
Issuer in good faith deems material to it;
 
(D) the issuance of such U.S. Dollar Facility Letter of Credit would violate one
or more policies of the U.S. Dollar Facility L/C Issuer generally applicable to
the issuance of letters of credit;
 
(E) such U.S. Dollar Facility Letter of Credit is to be denominated in a
currency other than Dollars; or
 
(F) any U.S. Dollar Facility Lender is at that time a Defaulting Lender, unless
the U.S. Dollar Facility L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the U.S. Dollar Facility L/C Issuer
(in its sole discretion) with the U.S. Borrower or such U.S. Dollar Facility
Lender to eliminate the U.S. Dollar Facility L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the U.S. Dollar Facility Letter of
Credit then proposed to be issued or that U.S. Dollar Facility Letter of Credit
and all other U.S. Dollar Facility L/C Obligations as to which the U.S. Dollar
Facility L/C Issuer has actual or potential Fronting Exposure, as it may elect
in its sole discretion.
 
(II)  No Multicurrency Facility L/C Issuer shall be under any obligation to
issue any Multicurrency Facility Letter of Credit, if:
 
(A) subject to Section 2.03(b)(iii), the expiry date of such requested
Multicurrency Facility Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Multicurrency
Facility Lenders have approved such expiry date; or
 
(B) the expiry date of such requested Multicurrency Facility Letter of Credit
would occur after the Letter of Credit Expiration Date applicable to
Multicurrency Facility Letters of Credit, unless all the Lenders have approved
such expiry date;
 

 
 

--------------------------------------------------------------------------------

 
 
 

(C) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Multicurrency Facility L/C
Issuer from issuing such Multicurrency Facility Letter of Credit, or any Law
applicable to the Multicurrency Facility L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Multicurrency Facility L/C Issuer shall prohibit, or
request that the Multicurrency Facility L/C Issuer refrain from, the issuance of
letters of credit generally or such Multicurrency Facility Letter of Credit in
particular or shall impose upon the Multicurrency Facility L/C Issuer with
respect to such Multicurrency Facility Letter of Credit any restriction, reserve
or capital requirement (for which the Multicurrency Facility L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Multicurrency Facility L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Multicurrency
Facility L/C Issuer in good faith deems material to it;
 
(D) the issuance of such Multicurrency Facility Letter of Credit would violate
one or more policies of the Multicurrency Facility L/C Issuer generally
applicable to the issuance of letters of credit;
 
(E) such Multicurrency Facility Letter of Credit is to be denominated in a
currency other than Dollars or Canadian Dollars; or
 
(F) any Multicurrency Facility Lender is at that time a Defaulting Lender,
unless the Multicurrency Facility L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the Multicurrency
Facility L/C Issuer (in its sole discretion) with the U.S. Borrower or such
Multicurrency Facility Lender to eliminate the Multicurrency Facility L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to Section
2.16(a)(iv)) with respect to the Defaulting Lender arising from either the
Multicurrency Facility Letter of Credit then proposed to be issued or that
Multicurrency Facility Letter of Credit and all other Multicurrency Facility L/C
Obligations as to which the Multicurrency Facility L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.
 
(iii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(iv) The U.S. Dollar Facility L/C Issuer shall act on behalf of the U.S. Dollar
Facility Lenders with respect to any U.S. Dollar Facility Letters of Credit
issued by it and the documents associated therewith, and the U.S. Dollar
Facility L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the U.S. Dollar Facility L/C Issuer in connection with
U.S. Dollar Facility Letters of Credit issued by it or proposed to be issued by
it and Issuer Documents pertaining to such U.S. Dollar Facility Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the U.S. Dollar Facility L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the U.S.
Dollar Facility L/C
 

 
 

--------------------------------------------------------------------------------

 
 
 

 Issuer.  The Multicurrency Facility L/C Issuer shall act on behalf of the
Multicurrency Facility Lenders with respect to any Multicurrency Facility
Letters of Credit issued by it and the documents associated therewith, and the
Multicurrency Facility L/C Issuer shall have all of the benefits and immunities
(A) provided to the Canadian Agent in Article IX with respect to any acts taken
or omissions suffered by the Multicurrency Facility L/C Issuer in connection
with Multicurrency Facility Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Multicurrency Facility
Letters of Credit as fully as if the term “Canadian Agent” as used in Article IX
included the Multicurrency Facility L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the
Multicurrency Facility L/C Issuer.
 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the U.S. Borrower (or, in the case of Multicurrency Facility
Letters of Credit, the U.S. Borrower or the Canadian Borrower) delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent and, in the case
of a Letter of Credit denominated in Canadian Dollars or issued to the Canadian
Borrower, the Canadian Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the applicable Facility Agent not later than 2:00 p.m. at least
three Business Days (or such later date and time as the Administrative Agent and
such L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may
be.  In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the applicable L/C Issuer:  (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) solely with
respect to Multicurrency Facility Letters of Credit, whether such Letter of
Credit is to be denominated in Dollars or Canadian Dollars and (H) such other
matters as such L/C Issuer may reasonably require.  In the case of a request for
an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may reasonably
require.  Additionally, the applicable Borrower shall furnish to the applicable
L/C Issuer and the applicable Facility Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the applicable L/C Issuer or such Facility
Agent  may reasonably require.
 
(ii) Promptly after receipt of any Letter of Credit Application, each L/C Issuer
will confirm with the Administrative Agent or the Canadian Agent, as applicable,
(by telephone or in writing) that such Facility Agent has received a copy of
such Letter of Credit Application from a Borrower and, if not, such L/C Issuer
will provide such Facility Agent with a copy thereof.  Un
 

 
 

--------------------------------------------------------------------------------

 
 
 

 less such L/C Issuer has received written notice from any Lender, the
Administrative Agent, the Canadian Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of Holdings (so long as such Letter of Credit is
directly related to the business of U.S. Borrower or any of its Subsidiaries),
the U.S. Borrower, the Canadian Borrower or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with such L/C Issuer’s usual and customary business practices relating generally
to issuances of Letters of Credit.  Immediately upon the issuance of each U.S.
Dollar Facility Letter of Credit, each U.S. Dollar Facility Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the U.S. Dollar Facility L/C Issuer a risk participation in such U.S. Dollar
Facility Letter of Credit in an amount equal to the product of such U.S. Dollar
Facility Lender’s Pro rata Share times the amount of such U.S. Dollar Facility
Letter of Credit.  Immediately upon the issuance of each Multicurrency Facility
Letter of Credit, each Multicurrency Facility Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the
Multicurrency Facility L/C Issuer a risk participation in such Multicurrency
Facility Letter of Credit in an amount equal to the product of such
Multicurrency Facility Lender’s Pro rata Share times the amount of such
Multicurrency Facility Letter of Credit.
 
(iii) If the applicable Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by such L/C Issuer, the applicable Borrower shall not be
required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit that is a U.S. Dollar
Facility Letter of Credit has been issued, the U.S. Dollar Facility Lenders
shall be deemed to have authorized (but may not require) the U.S. Dollar
Facility L/C Issuer to permit the extension of such U.S. Dollar Facility Letter
of Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date applicable to U.S. Dollar Facility Letters of Credit; provided,
however, that the U.S. Dollar Facility L/C Issuer shall not permit any such
extension if (A) the U.S. Dollar Facility L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
U.S. Dollar Facility Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the U.S. Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the U.S. Dollar Facility L/C Issuer not to permit such
extension.  Once an Auto-Extension Letter of Credit that is a Multicurrency
Facility Letter of Credit has been issued, the Multicurrency Facility Lenders
shall be deemed to have authorized (but may not require) the Multicurrency
Facility L/C Issuer to permit the exten
 

 
 

--------------------------------------------------------------------------------

 
 
 

 sion of such Multicurrency Facility Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date applicable to
Multicurrency Facility Letters of Credit; provided, however, that the
Multicurrency Facility L/C Issuer shall not permit any such extension if (A) the
Multicurrency Facility L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Multicurrency Facility
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent or the Canadian
Agent that the Required Multicurrency Facility Lenders have elected not to
permit such extension or (2) from the Administrative Agent, the Canadian Agent,
any Lender or a Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case directing the
Multicurrency Facility L/C Issuer not to permit such extension.
 
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent or the Canadian Agent, as applicable, a true and
complete copy of such Letter of Credit or amendment.
 
(c) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
applicable Borrower and the applicable Facility Agent thereof.  Not later than
2:00 p.m. on the date of any payment by any L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the applicable Borrower shall reimburse such
L/C Issuer through the applicable Facility Agent in an amount equal to the
amount of such drawing.  In the case of a Multicurrency Facility Letter of
Credit denominated in Canadian Dollars, the applicable Borrower shall reimburse
the applicable Multicurrency Facility L/C Issuer in Canadian Dollars, and in the
case of a Multicurrency Facility Letter of Credit denominated in Dollars, the
applicable Borrower shall reimburse the applicable Multicurrency Facility L/C
Issuer in Dollars.  If the U.S. Borrower fails to so reimburse the U.S. Dollar
Facility L/C Issuer by such time, the Administrative Agent shall promptly notify
each U.S. Dollar Facility Lender of the Honor Date, the amount of the
unreimbursed drawing (the “U.S. Dollar Facility Unreimbursed Amount”), and the
amount of such U.S. Dollar Facility Lender’s Pro rata Share thereof.  In such
event, the U.S. Borrower shall be deemed to have requested a U.S. Dollar
Facility Revolving Loan Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the U.S. Dollar Facility Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate U.S. Dollar Facility Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Borrowing or Conversion
Notice).  If the U.S. Borrower or the Canadian Borrower fails to so reimburse
the Multicurrency Facility L/C Issuer by such time, the Canadian Agent shall
promptly notify each Multicurrency Facility Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Multicurrency Facility Unreimbursed Amount”),
and the amount of such Multicurrency Facility Lender’s Pro rata Share
thereof.  In such event, such Borrower shall be deemed to have requested a
Multicurrency Facility Revolving Loan Borrowing of Canadian Prime Rate Loans
 

 
 

--------------------------------------------------------------------------------

 
 
 

 denominated in Canadian Dollars (if the Letter of Credit to which such Honor
Date relates is denominated in Canadian Dollars) or Canadian U.S. Base Rate
Loans denominated in Dollars (if the Letter of Credit to which such Honor Date
relates is denominated in Dollars) to be disbursed on the Honor Date in an
amount equal to the Multicurrency Facility Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Canadian U.S. Base Rate Loans and Canadian Prime Rate Loans, but subject to
the amount of the unutilized portion of the Aggregate Multicurrency Facility
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Borrowing or Conversion Notice).  Any notice given by an L/C
Issuer, the Administrative Agent or the Canadian Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 
(ii) Each U.S. Dollar Facility Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the U.S. Dollar Facility L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Pro rata Share of the U.S. Dollar Facility Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each U.S. Dollar Facility Lender that so makes funds available
shall be deemed to have made a Base Rate Revolving Loan to the U.S. Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
U.S. Dollar Facility L/C Issuer.  Each Multicurrency Facility Lender shall upon
any notice pursuant to Section 2.03(c)(i) make funds available to the Canadian
Agent for the account of the Multicurrency Facility L/C Issuer at the Canadian
Agent’s Office in an amount equal to its Pro rata Share of the Multicurrency
Facility Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Canadian Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Multicurrency Facility Lender that so
makes funds available shall be deemed to have made a Canadian U.S. Base Rate
Loan or a Canadian Prime Rate Loan to the applicable Borrower in such
amount.  The Canadian Agent shall remit the funds so received to the
Multicurrency Facility L/C Issuer.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Loan Borrowing of Base Rate Loans, Canadian U.S. Base Rate Loans or
Canadian Prime Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the applicable Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent or the Canadian Agent, as applicable, for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
 
(iv) Until a U.S. Dollar Facility Lender funds its U.S. Dollar Facility
Revolving Loan or U.S. Dollar Facility L/C Advance pursuant to this Section
2.03(c) to reimburse the U.S. Dollar Facility L/C Issuer for any amount drawn
under any U.S. Dollar Facility Letter of Credit, interest
 

 
 

--------------------------------------------------------------------------------

 
 
 

 in respect of such U.S. Dollar Facility Lender’s Pro rata Share of such amount
shall be solely for the account of the U.S. Dollar Facility L/C Issuer.  Until a
Multicurrency Facility Lender funds its Multicurrency Facility Revolving Loan or
Multicurrency Facility L/C Advance pursuant to this Section 2.03(c) to reimburse
the Multicurrency Facility L/C Issuer for any amount drawn under any
Multicurrency Facility Letter of Credit, interest in respect of such
Multicurrency Facility Lender’s Pro rata Share of such amount shall be solely
for the account of the Multicurrency Facility L/C Issuer.
 
(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, any Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by a Borrower of a Borrowing or Conversion Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of any
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.
 
(vi) If any Lender fails to make available to the Administrative Agent or
Canadian Agent, as applicable, for the account of the applicable L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent or the Canadian Agent, as applicable), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of (x)(A) with respect to
amounts denominated in Dollars, the Federal Funds Rate and (B) with respect to
amounts denominated in Canadian Dollars, the rate of interest per annum at which
overnight deposits in any amount approximately equal to the amount with respect
to which such rate is determined, would be offered for such day by Bank of
America, N.A., Canada Branch, plus any administrative, processing or similar
fees customarily charged by Bank of America, N.A., Canada Branch and (y) and a
rate determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation.  A certificate of such L/C Issuer submitted to any
Lender (through the Administrative Agent or the Canadian Agent, as applicable)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.
 
(d) Repayment of Participations.
 
(i) At any time after the U.S. Dollar Facility L/C Issuer has made a payment
under any U.S. Dollar Facility Letter of Credit and has received from any U.S.
Dollar Facility Lender such Lender’s U.S. Dollar Facility L/C Advance in respect
of such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the U.S. Dollar Facility L/C Issuer any payment in
respect of the related U.S. Dollar Facility Unreimbursed Amount or interest
thereon (whether directly from the U.S. Borrower or otherwise, including
proceeds of
 

 
 

--------------------------------------------------------------------------------

 
 
 
 
cash collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such U.S. Dollar Facility Lender its Pro rata Share
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s U.S. Dollar Facility L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.  At any time after the Multicurrency Facility L/C Issuer has made a
payment under any Multicurrency Facility Letter of Credit and has received from
any Multicurrency Facility Lender such Lender’s Multicurrency Facility L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Canadian Agent receives for the account of the Multicurrency Facility L/C Issuer
any payment in respect of the related Multicurrency Facility Unreimbursed Amount
or interest thereon (whether directly from the applicable Borrower or otherwise,
including proceeds of cash collateral applied thereto by the Administrative
Agent), the Canadian Agent will distribute to such Multicurrency Facility Lender
its Pro rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s Multicurrency
Facility L/C Advance was outstanding) in the same funds as those received by the
Canadian Agent, as applicable.
 
(ii) If any payment received by the Administrative Agent for the account of the
U.S. Dollar Facility L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the U.S. Dollar Facility L/C Issuer
in its discretion), each U.S. Dollar Facility Lender shall pay to the
Administrative Agent for the account of the U.S. Dollar Facility L/C Issuer its
Pro rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  If any payment received by the Canadian Agent for the account of the
Multicurrency Facility L/C Issuer pursuant to Section 2.03(c)(i) is required to
be returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Multicurrency Facility L/C Issuer
in its discretion), each Multicurrency Facility Lender shall pay to the Canadian
Agent for the account of the Multicurrency Facility L/C Issuer its Pro rata
Share thereof on demand of the Canadian Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to (x) with respect to amounts denominated in Dollars, the
Federal Funds Rate from time to time in effect and (y) with respect to amounts
denominated in Canadian Dollars, the rate of interest per annum at which
overnight deposits in any amount approximately equal to the amount with respect
to which such rate is determined, would be offered for such day by Bank of
America, N.A., Canada Branch, plus any administrative, processing or similar
fees customarily charged by Bank of America, N.A., Canada Branch.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
 
(e) Obligations Absolute.  The obligation of the Borrowers to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall, to the fullest extent permitted under applicable law,
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
 

 
 

--------------------------------------------------------------------------------

 
 
 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Holdings, the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
 
(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guarantee or any other
guarantee, for all or any of the Obligations of the Borrowers in respect of such
Letter of Credit; or
 
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Holdings, any Borrower or
any Subsidiary.
 
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the applicable L/C Issuer.  Such Borrower
shall be conclusively deemed to have waived any such claim against each L/C
Issuer and its correspondents unless such notice is given as aforesaid.
 
(f) Role of L/C Issuer.  Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, each L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, the Canadian Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuers shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders,
 

 
 

--------------------------------------------------------------------------------

 
 
 

 any Required Lenders or any Required Multicurrency Facility Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Each Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, the Administrative Agent, the Canadian Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuers shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, a Borrower may have a claim against an
L/C Issuer, and such L/C Issuer may be liable to such Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by such Borrower which such Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuers may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuers
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason, except to the
extent that any errors with respect to the foregoing are found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such L/C Issuer.
 
(g) [Reserved].
 
(h) Applicability of ISP and Uniform Customs.  Unless otherwise expressly agreed
by the L/C Issuers and the Borrowers when a Letter of Credit is issued that
Uniform Customs shall apply to such Letter of Credit, (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.
 
(i) Letter of Credit Fees.  The U.S. Borrower shall pay to the Administrative
Agent for the account of each U.S. Dollar Facility Lender in accordance with its
Pro rata Share a Letter of Credit fee (the “U.S. Dollar Facility Letter of
Credit Fee”) (i) for each commercial U.S. Dollar Facility Letter of Credit equal
to (x)  the Applicable Rate for commercial Letters of Credit times (y) the daily
amount available to be drawn under such U.S. Dollar Facility Letter of Credit
and (ii) for each standby U.S. Dollar Facility Letter of Credit equal to the
Applicable Rate for standby Letters of Credit times the daily amount available
to be drawn under such U.S. Dollar Facility Letter of Credit; provided, however,
any U.S. Dollar Facility Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any U.S. Dollar Facility Letter of Credit
as to which such Defaulting Lender has not provided Cash Collateral satisfactory
to the U.S. Dollar Facility L/C Issuer pursuant to this Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the other U.S.
Dollar Facility Lenders in accordance
 

 
 

--------------------------------------------------------------------------------

 
 
 

 with the upward adjustments in their respective Pro rata Shares allocable to
such Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of such
fee, if any, payable to the U.S. Dollar Facility L/C Issuer for its own
account.  The applicable Borrower shall pay to the Canadian Agent for the
account of each Multicurrency Facility Lender in accordance with its Pro rata
Share a Letter of Credit fee (the “Multicurrency Facility Letter of Credit Fee”)
(i) for each commercial Multicurrency Facility Letter of Credit equal to (x) 
the Applicable Rate for commercial Letters of Credit times (y) the Dollar
Equivalent of the daily amount available to be drawn under such Multicurrency
Facility Letter of Credit and (ii) for each standby Multicurrency Facility
Letter of Credit equal to the Applicable Rate for standby Letters of Credit
times the Dollar Equivalent of the daily amount available to be drawn under such
Multicurrency Facility Letter of Credit; provided, however, any Multicurrency
Facility Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Multicurrency Facility Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
Multicurrency Facility L/C Issuer pursuant to this Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the other
Multicurrency Facility Lenders in accordance with the upward adjustments in
their respective Pro rata Shares allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the
Multicurrency Facility L/C Issuer for its own account.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) computed on a quarterly basis in
arrears and (ii) due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date
applicable thereto and thereafter on demand.  If there is any change in the
Applicable Rate for Eurodollar Rate Revolving Loans during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
 
(j) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
2.04 Swing Line Loans
 
.
 
(a) (i)  The U.S. Dollar Facility Swing Line.  Subject to the terms and
conditions set forth herein, the U.S. Dollar Facility Swing Line Lender, may, in
its sole discretion, in reliance upon the agreements of the other U.S. Dollar
Facility Lenders set forth in this Section 2.04, make loans (each such loan, a
“U.S. Dollar Facility Swing Line Loan”) to the U.S. Borrower from time to time
on any Business Day after the Closing Date during the U.S. Dollar Facility
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the U.S. Dollar Facility Swing Line Sublimit, notwithstanding the
fact that such U.S. Dollar Facility Swing Line Loans, when aggregated with the
Pro rata Share of the Outstanding Amount of U.S. Dollar Facility Revolving Loans
and U.S. Dollar Facility L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s U.S. Dollar Facility Commitment;
provided that after giving effect to any U.S. Dollar Facility Swing Line Loan,
(i) the Outstanding Amount of U.S. Dollar Facility Revolving Loans shall not
exceed the Aggregate U.S. Dollar Facility Commitments, and (ii) the aggregate
Outstanding Amount of the U.S. Dollar Facility Re
 

 
 

--------------------------------------------------------------------------------

 
 
 

 volving Loans of any U.S. Dollar Facility Lender, plus such Lender’s Pro rata
Share of the Outstanding Amount of all U.S. Dollar Facility L/C Obligations,
plus such Lender’s Pro rata Share of the Outstanding Amount of all U.S. Dollar
Facility Swing Line Loans shall not exceed such Lender’s U.S. Dollar Facility
Commitment, and provided, further, that the U.S. Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding U.S. Dollar
Facility Swing Line Loan.  Within the foregoing limits, and subject to the other
terms and conditions hereof, the U.S. Borrower may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04.  Each
U.S. Dollar Facility Swing Line Loan shall be a Base Rate Loan.  Immediately
upon the making of a U.S. Dollar Facility Swing Line Loan, each U.S. Dollar
Facility Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the U.S. Dollar Facility Swing Line Lender a risk
participation in such U.S. Dollar Facility Swing Line Loan in an amount equal to
the product of such Lender’s Pro rata Share times the amount of such U.S. Dollar
Facility Swing Line Loan.
 
(ii)  The Multicurrency Facility Swing Line.  Subject to the terms and
conditions set forth herein, the Multicurrency Facility Swing Line Lender, may,
in its sole discretion, in reliance upon the agreements of the other
Multicurrency Facility Lenders set forth in this Section 2.04, make loans (each
such loan, a “Multicurrency Facility Swing Line Loan”) denominated in Dollars or
Canadian Dollars to the Borrowers from time to time on any Business Day after
the Restatement Date during the Multicurrency Facility Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the
Multicurrency Facility Swing Line Sublimit, notwithstanding the fact that such
Multicurrency Facility Swing Line Loans, when aggregated with the Pro rata Share
of the Outstanding Amount of Multicurrency Facility Revolving Loans and
Multicurrency Facility L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Multicurrency Facility
Commitment; provided that after giving effect to any Multicurrency Facility
Swing Line Loan, (i) the Outstanding Amount of Multicurrency Facility Revolving
Loans shall not exceed the Aggregate Multicurrency Facility Commitments, and
(ii) the aggregate Outstanding Amount of the Multicurrency Facility Revolving
Loans of any Multicurrency Facility Lender, plus such Lender’s Pro rata Share of
the Outstanding Amount of all Multicurrency Facility L/C Obligations, plus such
Lender’s Pro rata Share of the Outstanding Amount of all Multicurrency Facility
Swing Line Loans shall not exceed such Lender’s Multicurrency Facility
Commitment, and provided, further, that the Borrowers shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Multicurrency Facility Swing
Line Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Multicurrency
Facility Swing Line Loan denominated in Dollars shall be a Canadian U.S. Base
Rate Loan.  Each Multicurrency Facility Swing Line Loan denominated in Canadian
Dollars shall be a Canadian Prime Rate Loan.  Immediately upon the making of a
Multicurrency Facility Swing Line Loan, each Multicurrency Facility Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Multicurrency Facility Swing Line Lender a risk participation in such
Multicurrency Facility Swing Line Loan in an amount equal to the product of such
Lender’s Pro rata Share times the amount of such Multicurrency Facility Swing
Line Loan.
 
(b) Borrowing Procedures.
 

 
 

--------------------------------------------------------------------------------

 
 
 

(i) Each U.S. Dollar Facility Swing Line Borrowing may, in the sole discretion
of the U.S. Dollar Facility Swing Line Lender, be made upon the U.S. Borrower’s
irrevocable notice to the U.S. Dollar Facility Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the U.S. Dollar Facility Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be an amount in Dollars and a
minimum of $100,000 or a whole multiple of $50,000 in excess thereof, and (ii)
the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the U.S. Dollar
Facility Swing Line Lender and the Administrative Agent of a written U.S. Dollar
Facility Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the U.S. Borrower.  Promptly after receipt by the U.S.
Dollar Facility Swing Line Lender of any telephonic U.S. Dollar Facility Swing
Line Loan Notice, the U.S. Dollar Facility Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such U.S. Dollar Facility Swing Line Loan Notice and, if
not, the U.S. Dollar Facility Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the U.S.
Dollar Facility Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed U.S. Dollar Facility Swing Line
Borrowing (A) directing the U.S. Dollar Facility Swing Line Lender not to make
such U.S. Dollar Facility Swing Line Loan as a result of the limitations set
forth in the proviso to the first sentence of Section 2.04(a)(i), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the U.S. Dollar
Facility Swing Line Lender will, not later than 3:00 p.m. on the borrowing date
specified in such U.S. Dollar Facility Swing Line Loan Notice, make the amount
of its U.S. Dollar Facility Swing Line Loan available to the U.S. Borrower at
its office by crediting the account of the U.S. Borrower on the books of the
U.S. Dollar Facility Swing Line Lender in immediately available funds.
 
(ii) Each Multicurrency Facility Swing Line Borrowing may, in the sole
discretion of the Multicurrency Facility Swing Line Lender, be made upon the
U.S. Borrower’s or the Canadian Borrower’s irrevocable notice to the
Multicurrency Facility Swing Line Lender, the Canadian Agent, which may be given
by telephone. Each such notice must be received by the Multicurrency Facility
Swing Line Lender, the Canadian Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
an amount in Dollars or Canadian Dollars and a minimum of $100,000 or C$100,000,
as applicable, or a whole multiple of $50,000 or C$50,000, as applicable, in
excess thereof, and (ii) the requested borrowing date, which shall be a Business
Day.  Each such telephonic notice must be confirmed promptly by delivery to the
Multicurrency Facility Swing Line Lender, the Canadian Agent of a written
Multicurrency Facility Swing Line Loan Notice, appropriately completed and
signed by a Responsible Officer of the applicable Borrower.  Promptly after
receipt by the Multicurrency Facility Swing Line Lender of any telephonic
Multicurrency Facility Swing Line Loan Notice, the Multicurrency Facility Swing
Line Lender will confirm with the Canadian Agent (by telephone or in writing)
that the Canadian Agent have also received such Multicurrency Facility Swing
Line Loan Notice and, if not, the Multicurrency Facility Swing Line Lender will
notify the Canadian Agent (by telephone or in writing) of the contents
thereof.  Unless the Multicurrency Facility Swing Line Lender has received
notice (by telephone or in writing) from the Canadi
 

 
 

--------------------------------------------------------------------------------

 
 
 

 an Agent (including at the request of any Lender) prior to 2:00 p.m. on the
date of the proposed Multicurrency Facility Swing Line Borrowing (A) directing
the Multicurrency Facility Swing Line Lender not to make such Multicurrency
Facility Swing Line Loan as a result of the limitations set forth in the proviso
to the first sentence of Section 2.04(a)(ii), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Multicurrency Facility Swing
Line Lender will, not later than 3:00 p.m. on the borrowing date specified in
such Multicurrency Facility Swing Line Loan Notice, make the amount of its
Multicurrency Facility Swing Line Loan available to the applicable Borrower at
its office by crediting the account of the applicable Borrower on the books of
the Multicurrency Facility Swing Line Lender in immediately available funds.
 
(c) Refinancing of Swing Line Loans.
 
(i) (A)  The U.S. Dollar Facility Swing Line Lender at any time in its sole and
absolute discretion may request, on behalf of the U.S. Borrower (which hereby
irrevocably authorizes the U.S. Dollar Facility Swing Line Lender to so request
on its behalf), that each U.S. Dollar Facility  Revolving Lender make a Base
Rate Revolving Loan in an amount equal to such Lender’s Pro rata Share of the
amount of U.S. Dollar Facility Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Borrowing or Conversion Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate U.S. Dollar Facility Commitments and the
conditions set forth in Section 4.02.  The U.S. Dollar Facility Swing Line
Lender shall furnish the U.S. Borrower with a copy of the applicable Borrowing
or Conversion Notice promptly after delivering such notice to the Administrative
Agent.  Each U.S. Dollar Facility  Revolving Lender shall make an amount equal
to its Pro rata Share of the amount specified in such Borrowing or Conversion
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable U.S. Dollar Facility Swing Line Loan) for the account of the U.S.
Dollar Facility Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Borrowing or Conversion Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to the U.S.
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the U.S. Dollar Facility Swing Line Lender.
 
(B)  The Multicurrency Facility Swing Line Lender at any time in its sole and
absolute discretion may request, on behalf of the applicable Borrower (which
hereby irrevocably authorizes the Multicurrency Facility Swing Line Lender to so
request on its behalf), that each Multicurrency Facility Lender make a Canadian
Prime Rate Revolving Loan (if such Multicurrency Facility Swing Line Loan is
denominated in Canadian Dollars) or Canadian U.S. Base Rate Loan (if such
Multicurrency Facility Swing Line Loan is denominated in Dollars) in an amount
equal to such Lender’s Pro rata Share of the amount of Multicurrency Facility
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Borrowing or Conversion Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount
 

 
 

--------------------------------------------------------------------------------

 
 
 

of Canadian Prime Rate Loans or Canadian U.S. Base Rate Loans, but subject to
the unutilized portion of the Aggregate Multicurrency Facility Commitments and
the conditions set forth in Section 4.02.  The Multicurrency Facility Swing Line
Lender shall furnish the applicable Borrower with a copy of the applicable
Borrowing or Conversion Notice promptly after delivering such notice to the
Canadian Agent.  Each Multicurrency Facility Lender shall make an amount equal
to its Pro rata Share of the amount specified in such Borrowing or Conversion
Notice available to the Canadian Agent in the same currency in which such
Multicurrency Facility Swing Line Loan is denominated in immediately available
funds (and Canadian Agent may apply Cash Collateral available with respect to
the applicable Multicurrency Facility Swing Line Loan) for the account of the
Multicurrency Facility Swing Line Lender at the Canadian Agent’s Office not
later than 1:00 p.m. on the day specified in such Borrowing or Conversion
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Canadian Prime Rate Loan or
Canadian U.S. Base Rate Loan, as applicable, to the applicable Borrower in such
amount.  The Canadian Agent shall remit the funds so received to the
Multicurrency Facility Swing Line Lender.
 
(ii) If for any reason any U.S. Dollar Facility Swing Line Loan cannot be
refinanced by such a U.S. Dollar Facility Revolving Loan Borrowing in accordance
with Section 2.04(c)(i)(A), the request for Base Rate Revolving Loans submitted
by the U.S. Dollar Facility Swing Line Lender as set forth herein shall be
deemed to be a request by the U.S. Dollar Facility Swing Line Lender that each
of the Lenders fund its risk participation in the relevant U.S. Dollar Facility
Swing Line Loan and each U.S. Dollar Facility Lender’s payment to the
Administrative Agent for the account of the U.S. Dollar Facility Swing Line
Lender pursuant to Section 2.04(c)(i)(A) shall be deemed payment in respect of
such participation.  If for any reason any Multicurrency Facility Swing Line
Loan cannot be refinanced by such a Multicurrency Facility Revolving Loan
Borrowing in accordance with Section 2.04(c)(i)(B), the request for Canadian
Prime Rate Revolving Loans or Canadian U.S. Base Rate Loans submitted by the
Multicurrency Facility Swing Line Lender as set forth herein shall be deemed to
be a request by the Multicurrency Facility Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Multicurrency Facility Swing
Line Loan and each Multicurrency Facility Lender’s payment to the Canadian Agent
for the account of the Multicurrency Facility Swing Line Lender pursuant to
Section 2.04(c)(i)(B) shall be deemed payment in respect of such participation.
 
(iii) If any Lender fails to make available to the Administrative Agent or the
Canadian Agent, as applicable, for the account of the applicable Swing Line
Lender any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i)(A) or (B), as applicable, the applicable Swing Line Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent or the Canadian Agent, as applicable), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Swing Line Lender at
a rate per annum equal to the greater of (x)(A) with respect to amounts
denominated in Dollars, the Federal Funds Rate and (B) with respect to amounts
denominated in Canadian Dollars, the rate of interest per annum at which
overnight deposits in any amount approximately equal to the amount with respect
to which such rate is determined, would be offered for such day by Bank of
America, N.A., Canada Branch, plus any administrative, pro
 

 
 

--------------------------------------------------------------------------------

 
 
 

 cessing or similar fees customarily charged by Bank of America, N.A., Canada
Branch and (y) a rate determined by such Swing Line Lender in accordance with
banking industry rules on interbank compensation.  A certificate of the
applicable Swing Line Lender submitted to any Lender (through the Administrative
Agent or the Canadian Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
 
(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the applicable Swing Line Lender, the applicable
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; unless, in any case, such Lender
has given the notice specified in Section 2.04(b)(i) or (ii), as applicable.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of any Borrower to repay Swing Line Loans, together with interest as
provided herein.
 
(d) Repayment of Participations.
 
(i) At any time after any U.S. Dollar Facility Lender has purchased and funded a
risk participation in a U.S. Dollar Facility Swing Line Loan, if the U.S. Dollar
Facility Swing Line Lender receives any payment on account of such U.S. Dollar
Facility Swing Line Loan, the U.S. Dollar Facility Swing Line Lender will
distribute to such U.S. Dollar Facility Lender its Pro rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such U.S. Dollar Facility Lender’s risk
participation was funded) in the same funds as those received by the U.S. Dollar
Facility Swing Line Lender.  At any time after any Multicurrency Facility Lender
has purchased and funded a risk participation in a Multicurrency Facility Swing
Line Loan, if the Multicurrency Facility Swing Line Lender receives any payment
on account of such Multicurrency Facility Swing Line Loan, the Multicurrency
Facility Swing Line Lender will distribute to such Multicurrency Facility Lender
its Pro rata Share of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Multicurrency
Facility Lender’s risk participation was funded) in the same funds as those
received by the Multicurrency Facility Swing Line Lender.
 
(ii) If any payment received by the U.S. Dollar Facility Swing Line Lender in
respect of principal or interest on any U.S. Dollar Facility Swing Line Loan is
required to be returned by the U.S. Dollar Facility Swing Line Lender under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the U.S. Dollar Facility Swing Line Lender in its
discretion), each U.S. Dollar Facility Lender shall pay to the U.S. Dollar
Facility Swing Line Lender its Pro rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
U.S. Dollar Facility Swing Line Lender.  The obligations of the U.S. Dollar
Facility Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.  If any payment received by
the Multicurrency Facility Swing Line Lender in respect of principal or interest
on any Multicurrency Facility Swing Line Loan is re
 

 
 

--------------------------------------------------------------------------------

 
 
 

 quired to be returned by the Multicurrency Facility Swing Line Lender under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the Multicurrency Facility Swing Line Lender in its
discretion), each Multicurrency Facility Lender shall pay to the Multicurrency
Facility Swing Line Lender its Pro rata Share thereof on demand of the Canadian
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to (x) with respect to amounts
denominated in Dollars, the Federal Funds Rate and (y) with respect to amounts
denominated in Canadian Dollars, the rate of interest per annum at which
overnight deposits in any amount approximately equal to the amount with respect
to which such rate is determined, would be offered for such day by Bank of
America, N.A., Canada Branch, plus any administrative, processing or similar
fees customarily charged by Bank of America, N.A., Canada Branch.  The
Administrative Agent or the Canadian Agent will make such demand upon the
request of the Multicurrency Facility Swing Line Lender.  The obligations of the
Multicurrency Facility Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
 
(e) Interest for Account of Swing Line Lender.  The U.S. Dollar Facility Swing
Line Lender shall be responsible for invoicing the U.S. Borrower for interest on
the U.S. Dollar Facility Swing Line Loans.  Until a U.S. Dollar Facility Lender
funds its Base Rate Revolving Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Pro rata Share of any U.S. Dollar
Facility Swing Line Loan, interest in respect of such Pro rata Share shall be
solely for the account of the U.S. Dollar Facility Swing Line Lender.  The
Multicurrency Facility Swing Line Lender shall be responsible for invoicing the
applicable Borrower for interest on the Multicurrency Facility Swing Line
Loans.  Until a Multicurrency Facility Lender funds its Canadian Prime Rate
Revolving Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Pro rata Share of any Multicurrency Facility Swing Line Loan,
interest in respect of such Pro rata Share shall be solely for the account of
the Multicurrency Facility Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender.  Each Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the applicable Swing Line Lender.
 
2.05 Prepayments
 
.
 
(a) Optional.
 
(i) Each Borrower may, upon notice to the Administrative Agent (or, in the case
of Multicurrency Facility Revolving Loans, the Canadian Agent) at any time or
from time to time voluntarily prepay Revolving Loans, in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the applicable Facility Agent not later than 12:30 p.m. (i) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (ii) on the date of
prepayment of Base Rate Loans, Canadian U.S. Base Rate Loans or Canadian Prime
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or C$1,000,000, as applicable, or a whole multiple of
$500,000 or C$500,000, as applicable, in excess thereof or, if less, the entire
principal amount thereof then outstanding; and (C) any prepayment of Base Rate
Loans, Canadian U.S. Base Rate Loans or Canadian Prime Rate Loans shall be in a
principal amount of $200,000 or C$200,000, as applicable, or a whole
 

 
 

--------------------------------------------------------------------------------

 
 
 

 multiple of $100,000 or C$100,000, as applicable, in excess thereof or, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall be in the form of Exhibit A-2 and shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid.  The Administrative
Agent (or, in the case of Multicurrency Facility Revolving Loans, the Canadian
Agent) will promptly notify each Lender, as applicable, of its receipt of each
such notice, and of the amount of such Lender’s Pro rata Share of such
prepayment.  If such notice is given by a Borrower, such Borrower shall be
committed to make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by any additional amounts
required pursuant to Section 3.05.
 
(ii) Each Borrower may, upon notice to the applicable Swing Line Lender (with a
copy to the Administrative Agent or the Canadian Agent, as applicable), at any
time or from time to time, voluntarily prepay Swing Line Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by such Swing Line Lender and, (x) in the case of U.S. Dollar Facility Swing
Line Loans, the Administrative Agent and (y) in the case of Multicurrency
Facility Swing Line Loans, the Canadian Agent not later than 1:00 p.m. on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000 or C$100,000, as applicable, or a whole multiple of
$50,000 or C$50,000 in excess thereof.  Each such notice shall be in the form of
Exhibit A-2 and shall specify the date and amount of such prepayment.  If such
notice is given by a Borrower, such Borrower shall be committed to make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
(b) Revolving Loan Prepayments.  If for any reason at any time the Outstanding
Amount of U.S. Dollar Facility Revolving Loans, U.S. Dollar Facility Swing Line
Loans and U.S. Dollar Facility L/C Obligations exceeds the Aggregate U.S. Dollar
Facility Commitments then in effect, the U.S. Borrower shall immediately first,
prepay U.S. Dollar Facility Swing Line Loans, second, prepay U.S. Dollar
Facility Revolving Loans, and third, Cash Collateralize the U.S. Dollar Facility
L/C Obligations, in an aggregate amount equal to such excess.  If the
Administrative Agent or the Canadian Agent notifies either Borrower at any time
that the Outstanding Amount in respect of Multicurrency Facility Revolving
Loans, Multicurrency Facility L/C Obligations and Multicurrency Facility Swing
Line Loans  at such time exceed an amount equal to 105% of the aggregate
Multicurrency Facility Commitments then in effect, then, within two Business
Days after receipt of such notice, the applicable Borrower shall prepay Loans
and/or the applicable Borrower shall Cash Collateralize the Multicurrency
Facility L/C Obligations in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Aggregate Multicurrency Facility Commitments then in effect; provided,
however, that, subject to the provisions of Section 2.15, the Borrowers shall
not be required to Cash Collateralize the Multicurrency Facility L/C Obligations
pursuant to this Section 2.05(b) unless after the prepayment in full of the
Multicurrency Facility Revolving Loans and Multicurrency Facility Swing Line
Loans, the Outstanding Amount of the Multicurrency Facility L/C Obligations
exceed the Aggregate Multicurrency Facility Commitments then in effect.
 

 
 

--------------------------------------------------------------------------------

 
 
 

(c) Application of Prepayments.  Prior to any optional prepayment hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
Section 2.05(a), subject to the provisions of this Section 2.05(c).
 
Amounts to be applied pursuant to this Section 2.05 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding
Base Rate Revolving Loans, Canadian U.S. Base Rate Loans or Canadian Prime Rate
Loans, as determined by the applicable Borrower.  Any amounts remaining after
each such application shall be applied to prepay Eurodollar Rate Revolving
Loans.  Notwithstanding the foregoing, if the amount of any prepayment of Loans
required under this Section 2.05 shall be in excess of the amount of the Base
Rate Loans, Canadian U.S. Base Rate Loans or Canadian Prime Rate Loans at the
time outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding Base Rate Loans,
Canadian U.S. Base Rate Loans or Canadian Prime Rate Loans shall be immediately
prepaid and, at the election of the applicable Borrower, the Excess Amount shall
be either (A) deposited in an escrow account on terms reasonably satisfactory to
the Collateral Agent and the U.S. Borrower and applied to the prepayment of
Eurodollar Rate Loans on the last day of the then next-expiring Interest Period
for Eurodollar Rate Loans; provided that (i) interest in respect of such Excess
Amount shall continue to accrue thereon at the rate provided hereunder for the
Loans which such Excess Amount is intended to repay until such Excess Amount
(and any returns on investment relating thereto) shall have been used in full to
repay such Loans and (ii) at any time while a Default has occurred and is
continuing, the Administrative Agent or the Canadian Agent, as applicable, may,
and upon written direction from the Required Lenders (in the case of U.S. Dollar
Facility Revolving Loans) or the Required Multicurrency Facility Lenders (in the
case of Multicurrency Facility Revolving Loans) shall, apply any or all proceeds
then on deposit to the payment of such Loans in an amount equal to such Excess
Amount or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 3.05.
 
(d) Notice of Mandatory Prepayment.  The applicable Borrower shall notify the
Administrative Agent (or, in the case of Multicurrency Facility Revolving Loans,
the Canadian Agent) by written notice of any mandatory prepayment pursuant to
Section 2.05(b) (i) in the case of prepayment of a Eurodollar Rate Loan, not
later than 12:30 p.m., three Business Days before the date of prepayment, and
(ii) in the case of prepayment of a Base Rate Loan, Canadian U.S. Base Rate Loan
or a Canadian Prime Rate Loan, not later than 12:30 p.m., one Business Day
before the date of prepayment.  Each such notice shall be irrevocable.  Each
such notice shall be in the form of Exhibit A-2 and shall specify the prepayment
date, the principal amount of each Borrowing or portion thereof to be prepaid
and shall include a reasonably detailed calculation of the amount of such
prepayment.  Promptly following receipt of any such notice, the Administrative
Agent or the Canadian Agent, as applicable, shall advise the Lenders of the
contents thereof.  Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing and otherwise in accordance with
this Section 2.05.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.08.
 

 
 

--------------------------------------------------------------------------------

 
 
 

2.06 Termination or Reduction of Commitments
 
.
 
The U.S. Borrower may, upon notice to the Administrative Agent and the Canadian
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments (in each case, on a pro rata basis between the
Aggregate U.S. Dollar Facility Commitments and the Aggregate Multicurrency
Facility Commitments); provided that (i) any such notice shall be received by
the Administrative Agent and the Canadian Agent not later than 12:30 p.m. three
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof and (iii) the U.S. Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, (x) the Outstanding Amount of U.S.
Dollar Facility Revolving Loans, U.S. Dollar Facility Swing Line Loans and U.S.
Dollar Facility L/C Obligations would exceed the Aggregate U.S. Dollar Facility
Commitments or (y) the Outstanding Amount of Multicurrency Facility Revolving
Loans, Multicurrency Facility Swing Line Loans and Multicurrency Facility L/C
Obligations would exceed the Aggregate Multicurrency Facility Commitments.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate Commitments shall be applied ratably (x) to the U.S. Dollar Facility
Commitment of each U.S. Dollar Facility Lender according to its Pro rata Share
thereof and (y) to the Multicurrency Facility Commitment of each Multicurrency
Facility Lender according to its Pro rata Share thereof.  All fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.
 
2.07 Repayment of Loans
 
.
 
(a)           Revolving Loans.  The U.S. Borrower shall repay to the
Administrative Agent for the ratable account of the applicable U.S. Dollar
Facility Lenders on the U.S. Dollar Facility Maturity Date the aggregate
principal amount of all U.S. Dollar Facility Revolving Loans outstanding on such
date.  Each applicable Borrower shall repay to the Canadian Agent, for the
ratable account of the applicable Multicurrency Facility Lenders on the
Multicurrency Facility Maturity Date the aggregate principal amount of all
Multicurrency Facility Revolving Loans outstanding on such date borrowed by such
Borrower.
 
(b)           Swing Line Loans.  The U.S. Borrower shall repay the U.S. Dollar
Facility Swing Line Loans on the earlier to occur of (i) the date ten (10)
Business Days after such Loan is made and (ii) the U.S. Dollar Facility Maturity
Date.  Each applicable Borrower shall repay the Multicurrency Facility Swing
Line Loans on the earlier to occur of (i) the date ten (10) Business Days after
such Loan is made and (ii) the Multicurrency Facility Maturity Date.
 
2.08 Interest
 
.
 
(a) Subject to the provisions of subsection (b) below:
 
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate;
 

 
 

--------------------------------------------------------------------------------

 
 
 

(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate;
 
(iii) each Canadian U.S. Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Canadian U.S. Base Rate plus the Applicable Rate;
 
(iv) each Canadian Prime Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Canadian Prime Rate plus the Applicable Rate;
 
(v) each U.S. Dollar Facility Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate;
 
(vi) each Multicurrency Facility Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Canadian U.S. Base Rate  (if denominated in Dollars)
or the Canadian Prime Rate (if denominated in Canadian Dollars) plus the
Applicable Rate;
 
(vii) interest on each Loan shall be payable in the currency in which such Loan
was made.
 
(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall, to the
extent permitted by applicable law, bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal and
premium, if any, of or interest on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in Section 2.08(a) or (ii) in the case of
any other overdue amount, 2% plus the rate applicable to Base Rate Revolving
Loans as provided in Section 2.08(a)(ii) (in either case, the “Default Rate”).
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto; provided that (i) interest accrued pursuant to
Section 2.08(b) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of a Base Rate Revolving
Loan, a Canadian U.S. Base Rate Revolving Loan, a Canadian Prime Rate Revolving
Loan or a Swing Line Loan without a permanent reduction in Commitments), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 

 
 

--------------------------------------------------------------------------------

 
 
 

2.09 Fees
 
. In addition to certain fees described in subsections Section 2.03(i):
 
(a) Commitment Fee.  The U.S. Borrower shall pay to the Administrative Agent,
for the account of each U.S. Dollar Facility Lender in accordance with its Pro
Rata Share, a fee in Dollars equal to the Applicable Commitment Fee Rate per
annum times the actual daily amount by which the Aggregate U.S. Dollar Facility
Commitments exceed the sum of (i) the Outstanding Amount of U.S. Dollar Facility
Revolving Loans (which for the avoidance of doubt does not include the
outstanding amount of U.S. Dollar Facility Swing Line Loans) and (ii) the
Outstanding Amount of U.S. Dollar Facility L/C Obligations, subject to
adjustment as provided in Section 2.16.  Such commitment fee shall accrue at all
times during the period commencing on the Closing Date and ending on the last
day of the U.S. Dollar Facility Availability Period, including at any time
during which one or more of the conditions in Article IV are not met, and shall
be due and payable quarterly in arrears (A) on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and (B) on the U.S. Dollar Facility Maturity
Date.  The U.S. Borrower shall pay to the Canadian Agent, for the account of
each Multicurrency Facility Lender in accordance with its Pro Rata Share, a fee
in Dollars equal to the Applicable Commitment Fee Rate per annum times the
actual daily amount by which the Aggregate Multicurrency Facility Commitments
exceed the sum of (i) the Outstanding Amount of Multicurrency Facility Revolving
Loans (which for the avoidance of doubt does not include the outstanding amount
of Multicurrency Facility Swing Line Loans) and (ii) the Dollar Equivalent of
the Outstanding Amount of Multicurrency Facility L/C Obligations, subject to
adjustment as provided in Section 2.16.  Such commitment fee shall accrue at all
times during the period commencing on the Restatement Date and ending on the
last day of the Multicurrency Facility Availability Period, including at any
time during which one or more of the conditions in Article IV are not met, and
shall be due and payable quarterly in arrears (A) on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Restatement Date, and (B) on the Multicurrency Facility Maturity
Date.  Such fees shall be fully earned when paid and shall not be refundable for
any reason whatsoever.
 
(b) Other Fees.
 
(i) The U.S. Borrower shall pay to the Arranger, the L/C Issuers and the
Administrative Agent for their own respective accounts fees in Dollars in the
amounts and at the times specified in the Fee Letter and the JPM Letter of
Credit Fee Letter, as applicable (it being understood and agreed that Bank of
America, N.A., Canada Branch shall be entitled to the same letter of credit fees
as Bank of America, N.A.).  Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
 
(ii) The U.S. Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
 
2.10 Computation of Interest and Fees
 
. All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All
computa
 

 
 

--------------------------------------------------------------------------------

 
 
 

tions of interest for Canadian U.S. Base Rate Loans when the Canadian U.S. Base
Rate is determined by Bank of America, N.A., Canada Branch’s  “reference rate of
interest” shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All computations of interest for Canadian
Prime Rate Loans when the Canadian Prime Rate is determined by Bank of America,
N.A., Canada Branch’s “prime rate” shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).Interest shall
accrue on each Loan for the day on which the Loan is made, continued or
converted from a Loan of another Type and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Any change in the interest rate
in a Loan resulting from a change in the Base Rate, the Canadian Prime Rate or
the Eurodollar Reserve Percentage shall become effective as of the opening of
business on the day on which such change becomes effective.  Each determination
by the Administrative Agent or Canadian Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
For the purposes of the Interest Act (Canada), (a) whenever a rate of interest
or fee rate hereunder is calculated on the basis of a year (the “Deemed Year”)
that contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest or fee rate shall be expressed as a yearly
rate by multiplying such rate of interest by the actual number of days in the
calendar year of calculation and dividing it by the number of days in the Deemed
Year, (b) the principle of deemed reinvestment of interest shall not apply to
any interest calculation hereunder and (c) the rates of interest quoted by the
Canadian Agent to any Borrower pursuant hereto are intended to be nominal rates
and not effective rates or yields.
 
2.11 Evidence of Debt
 
.
 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent
and the Canadian Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent, the Canadian Agent and each
Lender shall be conclusive absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrowers and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent and the Canadian Agent in respect of such
matters, the accounts and records of the Administrative Agent and the Canadian
Agent shall control in the absence of manifest error.
 
(b) Upon the request of any Lender made through the Administrative Agent, the
applicable Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to a
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.
 

 
 

--------------------------------------------------------------------------------

 
 
 

(c) In addition to the accounts and records referred to in subsections (a) and
(b)  above in this Section 2.11, each Lender, the Administrative Agent and the
Canadian Agent shall maintain in accordance with its usual practice accounts or
records evidencing the purchases and sales by such Lender of participations in
Letters of Credit and Swing Line Loans.  In the event of any conflict between
the accounts and records maintained by the Administrative Agent or the Canadian
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent and the Canadian Agent shall
control in the absence of manifest error.
 
(d) The provisions of subsections (a) through (c) above in this Section 2.11,
shall be subject to the provisions of Section 10.06 regarding the Register and
the Participant Register (as such terms are defined in Section 10.06).
 
2.12 Payments Generally; Administrative Agent’s and Canadian Agent’s Clawback
 
.
 
(a) General.  Except as otherwise required by applicable Law, all payments to be
made by a Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder shall be made to the
Administrative Agent or the Canadian Agent, as applicable, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars or at the Canadian Agent’s Office in Canadian Dollars
or Dollars, as applicable, and in immediately available funds not later than
2:00 p.m. on the date specified herein.  The applicable Facility Agent will
promptly distribute to each Lender its Pro rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent or the Canadian Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
 
(b) (i)  Funding by Lenders; Presumption by Administrative Agent and Canadian
Agent.  Unless the Administrative Agent or the Canadian Agent, as applicable,
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the applicable Facility
Agent such Lender’s Pro rata Share of such Borrowing, the Administrative Agent
and/or the Canadian Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 and may, in reliance upon
such assumption, make available to a Borrower, a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the applicable Facility Agent, then each of the applicable Lender
and the applicable Borrower, agrees to pay to the applicable Facility Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the applicable Borrower, to but excluding the date of payment
to the applicable Fa
 

 
 

--------------------------------------------------------------------------------

 
 
 

 cility Agent at (A) in the case of a payment to be made by such Lender, the
greater of (x)(1) with respect to amounts denominated in Dollars, the Federal
Funds Rate and (2) with respect to amounts denominated in Canadian Dollars, the
rate of interest per annum at which overnight deposits in any amount
approximately equal to the amount with respect to which such rate is determined,
would be offered for such day by Bank of America, N.A., Canada Branch, plus any
administrative, processing or similar fees customarily charged by Bank of
America, N.A., Canada Branch and (y) a rate determined by the Administrative
Agent or the Canadian Agent, as applicable, in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the applicable Borrower, the interest rate applicable to Loans of the Type
comprising such Borrowing.  If the applicable Borrower and such Lender shall pay
such interest to the applicable Facility Agent for the same or an overlapping
period, the applicable Facility Agent shall promptly remit to the applicable
Borrower the amount of such interest paid by the applicable Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
applicable Facility Agent then the amount so paid shall constitute such Lender’s
Revolving Loan, included in such Borrowing.  Any payment by the applicable
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the applicable Facility
Agent.
 
(ii)           Payments by the Borrowers; Presumptions by Administrative Agent
and Canadian Agent.  Unless the Administrative Agent or the Canadian Agent, as
applicable, shall have received notice from the applicable Borrower prior to the
date on which any payment is due to the Administrative Agent or the Canadian
Agent for the account of the Lenders or an L/C Issuer hereunder that such
Borrower will not make such payment, the Administrative Agent and/or the
Canadian Agent may assume that such Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or the applicable L/C Issuer, as the case may be, the amount
due.  In such event, if such Borrower has not in fact made such payment, then
each of the Lenders or the applicable L/C Issuer, as the case may be, severally
agrees to repay to the applicable Facility Agent forthwith on demand the amount
so distributed to such Lender or such L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the applicable
Facility Agent at the greater of (x)(A) with respect to amounts denominated in
Dollars, the Federal Funds Rate and (B) with respect to amounts denominated in
Canadian Dollars, the rate of interest per annum at which overnight deposits in
any amount approximately equal to the amount with respect to which such rate is
determined, would be offered for such day by Bank of America, N.A., Canada
Branch, plus any administrative, processing or similar fees customarily charged
by Bank of America, N.A., Canada Branch and (y) a rate determined by the
Administrative Agent or the Canadian Agent, as applicable, in accordance with
banking industry rules on interbank compensation.
 
A notice of the Administrative Agent or the Canadian Agent to any Lender or any
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent or the Canadian Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to a
 

 
 

--------------------------------------------------------------------------------

 
 
 

 Borrower by the Administrative Agent or the Canadian Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent or the Canadian Agent shall return such funds (in like funds as received
from such Lender) to such Lender, without interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 10.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
2.13 Sharing of Payments by Lenders
 
. If (x) any U.S. Dollar Facility Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest or fees on any of the U.S. Dollar Facility Revolving Loans made
by it, or the participations in U.S. Dollar Facility L/C Obligations or in U.S.
Dollar Facility Swing Line Loans held by it resulting in such U.S. Dollar
Facility Lender’s receiving payment of a proportion of the aggregate amount of
such U.S. Dollar Facility Revolving Loans or participations and accrued interest
or fees thereon greater than its Pro rata Share (or other ratable share provided
under this Agreement) thereof as provided herein, then the U.S. Dollar Facility
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the U.S. Dollar Facility Revolving Loans and subparticipations in U.S. Dollar
Facility L/C Obligations and U.S. Dollar Facility Swing Line Loans of the other
U.S. Dollar Facility Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the U.S.
Dollar Facility Lenders ratably in accordance with their respective Pro rata
Shares (or other ratable share provided under this Agreement) or (y) any
Multicurrency Facility Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest or fees on any of the Multicurrency Facility Revolving Loans made by
it, or the participations in Multicurrency Facility L/C Obligations or in
Multicurrency Facility Swing Line Loans held by it resulting in such
Multicurrency Facility Lender’s receiving payment of a proportion of the
aggregate amount of such Multicurrency Facility Revolving Loans or
participations and accrued interest or fees thereon greater than its Pro rata
Share (or other ratable share provided under this Agreement) thereof as provided
herein, then the Multicurrency Facility Lender receiving such greater proportion
shall (a) notify the Canadian Agent of such fact, and (b) purchase (for cash at
face value) participations in the Multicurrency Facility Revolving Loans and
subparticipations in Multicurrency Facility L/C Obligations and Multicurrency
Facility Swing Line Loans of the other Multicurrency Facility Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Multicurrency Facility Lenders ratably in
 

 
 

--------------------------------------------------------------------------------

 
 
 

accordance with their respective Pro rata Shares (or other ratable share
provided under this Agreement), provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this section shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender) or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to such Borrower or any Subsidiary thereof (as to which
the provisions of this section shall apply).
 
Subject to the provisions of Sections 10.06(d) and (e), each Loan Party consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.
 
2.14 Incremental Credit Extensions
 
.  The U.S. Borrower may at any time or from time to time after the Closing
Date, by notice to the Administrative Agent and the Canadian Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more increases in the amount of (x) the U.S. Dollar Facility
Commitments to be made available to the U.S. Borrower (each such increase, a
“U.S. Dollar Facility Commitment Increase”), or (y) the Multicurrency Facility
Commitments to be made available to the U.S. Borrower and the Canadian Borrower
(each such increase, a “Multicurrency Facility Commitment Increase”), provided
that both at the time of any such request and upon the effectiveness of any
Incremental Amendment referred to below, no Default or Event of Default shall
exist and at the time that any such Commitment Increase is provided (and after
giving effect thereto) no Default or Event of Default shall exist and the U.S.
Borrower shall be in compliance with each of the covenants set forth in
Section 7.12 determined on a Pro forma Basis as of the last day of the most
recently ended Test Period as if the Commitments, after giving effect to such
Commitment Increase, had been fully drawn on the last day of such fiscal quarter
of the U.S. Borrower for testing compliance therewith.  Each Commitment Increase
shall be in an aggregate principal amount that is not less than
$10,000,000.  Notwithstanding anything to the contrary herein, the aggregate
amount of the Commitment Increases shall not exceed $75,000,000.  Each U.S.
Dollar Facility Commitment Increase shall be on the same terms and conditions as
the U.S. Dollar Facility Commitments in effect immediately prior to such U.S.
Dollar Facility Commitment Increase.  Each Multicurrency Facility Commitment
Increase shall be on the same terms and conditions as the Multicurrency Facility
Commitments in effect immediately prior to such Multicurrency Facility
Commitment Increase.  Each notice from the U.S. Borrower pursuant to this
Section 2.14 shall set forth the requested amount of the relevant Commitment
Increase.  (x) U.S. Dollar Facili
 

 
 

--------------------------------------------------------------------------------

 
 
 

ty Commitment Increases may be provided by any existing U.S. Dollar Facility
Lender (and each existing U.S. Dollar Facility Lender will have the right to
provide a portion of any U.S. Dollar Facility Commitment Increase, in each case
on terms permitted in this Section 2.14) and (y) Multicurrency Facility
Commitment Increases may be provided by any existing Multicurrency Facility
Lender (and each existing Multicurrency Facility Lender will have the right to
provide a portion of any Multicurrency Facility Commitment Increase, in each
case on terms permitted in this Section 2.14); provided that each of the
Administrative Agent, the Canadian Agent (in the case of a Multicurrency
Facility Commitment Increase), the applicable Swing Line Lender and the
applicable L/C Issuers shall have consented (not to be unreasonably withheld) to
such Lender’s providing such Commitment Increase if such consent would be
required under Section 10.06(a) for an assignment of Loans or Commitments, as
applicable, to such Lender.  Each applicable existing Lender shall, by notice to
the U.S. Borrower and the Administrative Agent given not later than 10 days
after the date of the Administrative Agent’s notice delivered pursuant to the
first sentence of this paragraph, either agree to make a portion of any
Commitment Increase, or decline to do so (and any existing Lender that does not
deliver such notice within such period of 10 days shall be deemed to have
declined to do so).  In the event that, on the 10th day after the Administrative
Agent shall have delivered the notice pursuant to the first sentence of this
paragraph, the applicable existing Lenders shall have agreed pursuant to the
preceding sentence to provide any Commitment Increase, as applicable, in an
aggregate amount less than the amount requested by the U.S. Borrower, any
Commitment Increase may be provided by any other bank or other financial
institution (any such other bank or other financial institution being called an
“Additional Lender”), provided that each of the Administrative Agent, the
Canadian Agent (in the case of a Multicurrency Facility Commitment Increase),
the applicable Swing Line Lender and the applicable L/C Issuers shall have
consented (not to be unreasonably withheld) to such Additional Lender’s
providing such Commitment Increase if such consent would be required under
Section 10.06(a) for an assignment of Loans or Commitments, as applicable, to
such Additional Lender.  Commitments in respect of Commitment Increases shall
become Commitments (or in the case of a Commitment Increase to be provided by an
existing Lender that already has such a Commitment, an increase in such Lender’s
U.S. Dollar Facility Commitment or Multicurrency Facility Commitment, as the
case may be) under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the U.S. Borrower, the Canadian Borrower (in the case of a
Multicurrency Facility Commitment Increase), each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, the Administrative
Agent, and, in the case of a Multicurrency Facility Commitment Increase, the
Canadian Agent.  The Incremental Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section.  The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the Closing Date of such Incremental
Amendment) and such other conditions as the parties thereto shall agree. Subject
to the minimum principal amount requirements specified above in this
Section 2.14, no more than four Incremental Facility Closing Dates may be
selected by the U.S. Borrower (it being understood and agreed that a U.S. Dollar
Facility Commitment Increase and Multicurrency Facility Commitment Increase
consummated on the same day shall constitute
 

 
 

--------------------------------------------------------------------------------

 
 
 

a single Incremental Facility Closing Date).  The U.S. Borrower will use the
proceeds of the Commitment Increases for any purpose not prohibited by this
Agreement.  No Lender shall be obligated to provide any Commitment Increases,
unless it so agrees in its sole discretion.  Upon each increase in the U.S.
Dollar Facility Commitments pursuant to this Section, each U.S. Dollar Facility
Lender immediately prior to such increase will automatically and without further
act be deemed to have assigned to each Lender providing a portion of the U.S.
Dollar Facility Commitment Increase (each a “U.S. Dollar Facility Commitment
Increase Lender”), and each such U.S. Dollar Facility Commitment Increase Lender
will automatically and without further act be deemed to have assumed, a portion
of such Lender’s participations hereunder in outstanding U.S. Dollar Facility
Letters of Credit and U.S. Dollar Facility Swing Line Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (i) participations hereunder in U.S.
Dollar Facility Letters of Credit and (ii) participations hereunder in U.S.
Dollar Facility Swing Line Loans held by each U.S. Dollar Facility Lender
(including each such U.S. Dollar Facility Commitment Increase Lender) will equal
the percentage of the aggregate U.S. Dollar Facility Commitments of all U.S.
Dollar Facility Lenders represented by such U.S. Dollar Facility Lender’s U.S.
Dollar Facility Commitment and (b) if, on the date of such increase, there are
any U.S. Dollar Facility Revolving Loans outstanding, such U.S. Dollar Facility
Revolving Loans shall on or prior to the effectiveness of such U.S. Dollar
Facility Commitment Increase be prepaid from the proceeds of additional U.S.
Dollar Facility Revolving Loans made hereunder (reflecting such increase in U.S.
Dollar Facility Commitments), which prepayment shall be accompanied by accrued
interest on the U.S. Dollar Facility Revolving Loans being prepaid and any costs
incurred by any U.S. Dollar Facility Lender in accordance with
Section 3.05.  Upon each increase in the Multicurrency Facility Commitments
pursuant to this Section, each Multicurrency Facility Lender immediately prior
to such increase will automatically and without further act be deemed to have
assigned to each Lender providing a portion of the Multicurrency Facility
Commitment Increase (each a “Multicurrency Facility Commitment Increase
Lender”), and each such Multicurrency Facility Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Lender’s participations hereunder in outstanding Multicurrency Facility
Letters of Credit and Multicurrency Facility Swing Line Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (i) participations hereunder in
Multicurrency Facility Letters of Credit and (ii) participations hereunder in
Multicurrency Facility Swing Line Loans held by each Multicurrency Facility
Lender (including each such Multicurrency Facility Commitment Increase Lender)
will equal the percentage of the aggregate Multicurrency Facility Commitments of
all Multicurrency Facility Lenders represented by such Multicurrency Facility
Lender’s Multicurrency Facility Commitment and (b) if, on the date of such
increase, there are any Multicurrency Facility Revolving Loans outstanding, such
Multicurrency Facility Revolving Loans shall on or prior to the effectiveness of
such Multicurrency Facility Commitment Increase be prepaid from the proceeds of
additional Multicurrency Facility Revolving Loans made hereunder (reflecting
such increase in Multicurrency Facility Commitments), which prepayment shall be
accompanied by accrued interest on the Multicurrency Facility Revolving Loans
being prepaid and any costs incurred by any Multicurrency Facility Lender in
accordance with Section 3.05.  The Administrative Agent, the Canadian Agent and
the Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to
 

 
 

--------------------------------------------------------------------------------

 
 
 

the transactions effected pursuant to the two immediately preceding
sentences.  This Section 2.14 shall supersede any provisions in Section 2.13 or
10.01 to the contrary.
 
2.15 Cash Collateral
 
.
 
(a) Certain Credit Support Events.  Upon the request of the Administrative Agent
or the U.S. Dollar Facility L/C Issuer (i) if such L/C Issuer has honored any
full or partial drawing request under any U.S. Dollar Facility Letter of Credit
and such drawing has resulted in a U.S. Dollar Facility L/C Borrowing, or (ii)
if, as of the applicable Letter of Credit Expiration Date, any U.S. Dollar
Facility L/C Obligation for any reason remains outstanding, the U.S. Borrower
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all U.S. Dollar Facility L/C Obligations.  Upon the request of the Canadian
Agent or the Multicurrency Facility L/C Issuer (i) if such L/C Issuer has
honored any full or partial drawing request under any Multicurrency Facility
Letter of Credit and such drawing has resulted in a Multicurrency Facility L/C
Borrowing, or (ii) if, as of the applicable Letter of Credit Expiration Date,
any Multicurrency Facility L/C Obligation for any reason remains outstanding,
the U.S. Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all Multicurrency Facility L/C Obligations.  At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the Canadian Agent, the applicable L/C Issuer or the
applicable Swing Line Lender, the U.S. Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). If at any time the Administrative
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than the Administrative Agent or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations or Swing Line Loans, the U.S. Borrower will, forthwith upon demand
by the Administrative Agent, pay to the Administrative Agent, as additional
funds to be deposited as Cash Collateral, an amount equal to the excess of (x)
such aggregate Outstanding Amount over (y) the total amount of funds, if any,
then held as Cash Collateral that the Administrative Agent determines to be free
and clear of any such right and claim.  Upon the drawing of any Letter of Credit
for which funds are on deposit as Cash Collateral, such funds shall be applied,
to the extent permitted under applicable Laws, to reimburse the applicable L/C
Issuer and the applicable Swing Line Lender.
 
(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The U.S. Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, each L/C Issuer and the Lenders (including each Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the U.S. Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or
 

 
 

--------------------------------------------------------------------------------

 
 
 

 provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.
 
(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.06, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(iv))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the applicable L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
 
2.16 Defaulting Lenders
 
.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i) Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent or the Canadian Agent for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise, and including any amounts made available
to the Administrative Agent or the Canadian Agent by that Defaulting Lender
pursuant to the Guarantee), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent or the
Canadian Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by that Defaulting Lender to any L/C Issuer or Swing Line Lender
hereunder, on a pro rata basis; third, if so determined by the Administrative
Agent or requested by any L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the U.S.
Borrower may request (so long
 

 
 

--------------------------------------------------------------------------------

 
 
 

 as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the U.S. Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuers or Swing
Line Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, any L/C Issuer or Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to a Borrower as a result of
any judgment of a court of competent jurisdiction obtained by such Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the applicable Loans of, and applicable L/C
Borrowings owed to, all applicable non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Borrowings owed
to, that Defaulting Lender.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
 
(iii) Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive
any fee pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and no Borrower shall be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender),
and the applicable Borrower shall (A) be required to pay to each L/C Issuer and
Swing Line Lender, as applicable, the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender and (B) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender and (y) shall be limited in its right
to receive Letter of Credit Fees as provided in Section 2.03(i).
 
(iv) Reallocation of Pro rata Shares to Reduce Fronting Exposure.  During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro rata Share” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment
 

 
 

--------------------------------------------------------------------------------

 
 
 

 of that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Loans of that Lender.
 
(b) Defaulting Lender Cure.  If the applicable Borrower, the Administrative
Agent, the Canadian Agent, each Swing Line Lender and each L/C Issuer agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the applicable Loans and funded and unfunded participations in applicable
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
applicable Lenders in accordance with their Pro rata Shares (without giving
effect to Section 2.16(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of such Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
 
ARTICLE III                                
 


 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes
 
.
 
(a) Payments Free of Taxes.  Except as required by applicable Law, any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if any
applicable withholding agent shall be required by applicable law to deduct any
Indemnified Taxes or any Other Taxes from such payments, then (i) the sum
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions have been made (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Canadian
Agent, Lender, Swing Line Lender, or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b) Payment of Other Taxes by the U.S. Borrower.  Without limiting the
provisions of subsection (a) above, the U.S. Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.
 
(c) Indemnification by the Borrowers.  The U.S. Borrower (and, with respect to
Multicurrency Facility Revolving Loans, Multicurrency Facility Swing Line Loans
and  Multicurrency Facility L/C Obligations only, the Canadian Borrower) shall
indemnify the Administrative Agent, the Canadian Agent, each Lender, each Swing
Line Lender and each L/C Issuer, within
 

 
 

--------------------------------------------------------------------------------

 
 
 

 10 Business Days after written demand therefor (such demand setting forth in
reasonable detail the basis and calculation of such amount), for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed on or attributable to amounts payable under this Section) payable
by the Administrative Agent, the Canadian Agent, such Lender, such Swing Line
Lender or such L/C Issuer, as the case may be, and reasonable out-of-pocket
expenses arising therefrom whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate setting forth the amount of such payment or liability,
the basis thereof and the calculation of such amount in reasonable detail
delivered to the U.S. Borrower by a Lender, Swing Line Lender or L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, the Canadian Agent, a Swing Line Lender or
an L/C Issuer, shall be conclusive absent manifest error.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the U.S. Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
 
(e) Status of Lenders.  Each Lender shall deliver to the U.S. Borrower and to
the Administrative Agent, whenever reasonably requested by any Borrower or the
Administrative Agent, such properly completed and duly executed documentation
prescribed by applicable Laws and such other reasonably requested information as
will permit the U.S. Borrower, the Canadian Borrower, the Administrative Agent
or the Canadian Agent, as the case may be, (A) to determine whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) to determine, if applicable, the required rate of withholding or deduction
and (C) to establish such Lender’s entitlement to any available exemption from,
or reduction of, applicable Taxes in respect of any payments to be made to such
Lender pursuant to any Loan Document or otherwise to establish such Lender’s
status for withholding tax purposes in an applicable jurisdiction (including, if
applicable, any documentation necessary to prevent withholding under Sections
1471-1474 of the Code).
 
Without limiting the generality of the foregoing, (A) any Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the U.S. Borrower and the Administrative Agent executed
originals of IRS Form W-9 or such other documentation or information prescribed
by applicable Laws or reasonably requested by the U.S. Borrower or the
Administrative Agent (in such number of signed originals as prescribed by
applicable Laws or otherwise shall be requested by the recipient) on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter (1) if any documentation previously delivered has
expired or become obsolete or invalid or (2) upon the request of the U.S.
Borrower or the Administrative Agent) as will enable the U.S. Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to U.S. federal backup withholding or information reporting
requirements; and (B) each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of U.S. federal withholding
tax with respect to any payments hereunder or under any other Loan Document
shall deliver to the U.S. Borrower and the Administrative Agent (in such number
of
 

 
 

--------------------------------------------------------------------------------

 
 
 

signed originals as prescribed by applicable Laws or otherwise shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and (1) if any documentation previously
delivered has expired or become obsolete or invalid or (2) upon the request of
the U.S. Borrower or the Administrative Agent), whichever of the following is
applicable:
 
(i) IRS Form W-8BEN (or any successor thereto) claiming eligibility for benefits
of an income tax treaty to which the United States is a party,
 
(ii) IRS Form W-8ECI (or any successor thereto),
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Sections 881(c) or 871(h) of the Code (the “Portfolio
Interest Exemption”), (x) a certificate, substantially in the form of Exhibit
L-1, L-2, L-3 or L-4, as applicable (a “Tax Status Certificate”), to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of  the U.S. Borrower,
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
interest to be received is effectively connected with a U.S. trade or business
and (y) duly completed and executed original copies of IRS Form W-8BEN (or any
successor thereto),
 
(iv) where such Lender is a partnership (for U.S. federal income tax purposes)
or otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on the beneficial owner(s) behalf)), and/or
 
(v) any other form prescribed by applicable Laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax or
otherwise reasonably requested by the U.S. Borrower or the Administrative Agent
together with such supplementary documentation as may be prescribed by
applicable Laws or otherwise reasonably requested by the U.S. Borrower or the
Administrative Agent to permit the U.S. Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.
 
Each Lender shall promptly notify in writing the U.S. Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any documentation previously provided.
 
Notwithstanding anything to the contrary in this Section 3.01(e), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.
 

 
 

--------------------------------------------------------------------------------

 
 
 

(f) Treatment of Certain Refunds.  If the Administrative Agent, the Canadian
Agent, any Lender, Swing Line Lender or L/C Issuer determines, in its good faith
discretion, that it has received a refund (in cash or as an overpayment applied
to future Tax payments) of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by the a Loan Party or with respect to which a Loan Party
has paid additional amounts pursuant to this section, it shall promptly pay to a
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the U.S. Borrower under this
Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent, the
Canadian Agent, such Lender, Swing Line Lender or L/C Issuer, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the U.S.
Borrower, upon the request of the Administrative Agent, the Canadian Agent, such
Lender, Swing Line Lender or L/C Issuer, agrees to repay the amount paid over to
the U.S. Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority (other than penalties arising from the gross
negligence or willful misconduct of the Administrative Agent, the Canadian
Agent, the Lenders, Swing Line Lender or L/C Issuer)) to the Administrative
Agent, the Canadian Agent, such Lender, Swing Line Lender or L/C Issuer in the
event the Administrative Agent, the Canadian Agent, such Lender, Swing Line
Lender or L/C Issuer is required to repay such refund to such Governmental
Authority.  Such Lender, Swing Line Lender, L/C Issuer, Canadian Agent or
Administrative Agent, as the case may be, shall, at the U.S. Borrower’s
reasonable request, provide the U.S. Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority.  If the U.S. Borrower reasonably believes
that any Indemnified Taxes or Other Taxes for which additional amounts or
indemnification payments were made by a Loan Party  were incorrectly imposed,
the U.S. Borrower may request the relevant Lender to pursue a refund of such
Taxes (at U.S. Borrower’s expense), and such Lender shall pursue such refund
unless, in the good faith determination of such Lender, pursuing such refund
would be materially disadvantageous to it.  This subsection shall not be
construed to interfere with the right of a Lender, Swing Line Lender, L/C
Issuer, Canadian Agent or the Administrative Agent to arrange its Tax affairs in
whatever manner it thinks fit nor oblige any Lender, Swing Line Lender, L/C
Issuer, Canadian Agent or the Administrative Agent to disclose any information
relating to its tax affairs or any computations in respect thereof or require
any Lender, Swing Line Lender, L/C Issuer, Canadian Agent or the Administrative
Agent to do anything that would prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be
entitled.  Notwithstanding anything to the contrary, in no event will any
Lender, Swing Line Lender or L/C Issuer be required to pay any amount to the
U.S. Borrower the payment of which would place such Lender, Swing Line Lender or
L/C Issuer in a less favorable net after-tax position than it would have been in
if the additional amounts or indemnification payments giving rise to such refund
of any Indemnified Taxes or Other Taxes had never been paid.
 
3.02 Illegality
 
. If any Change in Law has made it unlawful, or any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Eurodollar Rate Loans, or to determine or charge interest
rates based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or Canadian Dollars in the London interbank market,
then, on notice thereof by such Lender to the U.S. Borrower or
 

 
 

--------------------------------------------------------------------------------

 
 
 

the Canadian Borrower, as applicable, through the Administrative Agent or the
Canadian Agent, as applicable, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the applicable Facility Agent and
the applicable Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the U.S. Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans.  Upon any such
conversion, the U.S. Borrower shall also pay accrued interest on the amount so
converted.  Upon receipt of such notice, the Canadian Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent and the
Canadian Agent), (x) to the extent such Eurodollar Rate Loans are denominated in
Dollars, convert such Eurodollar Rate Loans of such Lender to Canadian U.S. Base
Rate Loans and (y) to the extent such Eurodollar Rate Loans are denominated in
Canadian Dollars, convert such Eurodollar Rate Loans of such Lender to Canadian
Prime Rate Loans, in each case either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans.  Upon any such conversion, the Canadian
Borrower shall also pay accrued interest on the amount so converted.
 
3.03 Inability to Determine Rates
 
.  If (A) the Administrative Agent or the Canadian Agent determines that for any
reason in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof that (i) Dollar or Canadian Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan, or (B) the Required Lenders advise the Administrative Agent or the
Canadian Agent in writing that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan, in
any such case, the Administrative Agent will promptly so notify the applicable
Borrower and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans in the relevant currency shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, such Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
 
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
 
.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for
 

 
 

--------------------------------------------------------------------------------

 
 

 the account of, or credit extended or participated in by, any Lender (except
any reserve requirement contemplated by Section 3.04(e)) or any L/C Issuer;
 
(ii) subject any Lender or any L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Loan made by it, change the basis of taxation of payments to
such Lender or any L/C Issuer in respect thereof (except, in each case, for (y)
Indemnified Taxes or Other Taxes indemnifiable pursuant to Section 3.01, or (z)
the imposition of, or any change in the rate of, any Excluded Tax); or
 
(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or, with respect to
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or any L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the applicable Borrower will pay to
such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or any L/C Issuer determines in good
faith but in its sole and absolute discretion that any Change in Law affecting
such Lender or such L/C Issuer or any Lending Office of such Lender or such
Lender’s or such L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy), then from time to time, the applicable Borrower will pay to
such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a), (b) or (e) of this Section 3.04 and delivered to the applicable
Borrower shall be conclusive absent manifest error.  The applicable Borrower
shall pay such Lender or such L/C Issuer, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.
 

 
 

--------------------------------------------------------------------------------

 
 
 

(d) Delay in Requests.  Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the applicable Borrower shall
not be required to compensate a Lender or an L/C Issuer pursuant to the
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the applicable Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
 
(e) Reserves on Eurodollar Rate Loans.  The applicable Borrower shall pay to
each applicable Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurodollar funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan; provided such Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice
 
3.05 Compensation for Losses
 
. Upon demand of any Lender (with a copy to the Administrative Agent and the
Canadian Agent, as applicable) from time to time, the applicable Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan, Canadian U.S. Base Rate Loan or Canadian Prime Rate Loan on a
day prior to the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);
 
(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan, Canadian U.S. Base Rate Loan or Canadian Prime Rate Loan
on the date or in the amount notified by such Borrower; or
 
(c) any assignment of any Loan other than a Base Rate Loan, Canadian U.S. Base
Rate Loan or Canadian Prime Rate Loan on a day prior to the last day of the
Interest Period therefor as a result of a request by such Borrower pursuant to
Section 3.06(b) or Section 10.13;
 
including any loss or expense (excluding loss of anticipated profits or margin)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The applicable Borrower shall
 

 
 

--------------------------------------------------------------------------------

 
 
 

also pay any reasonable and customary administrative fees charged by such Lender
in connection with the foregoing.
 
For purposes of calculating amounts payable by the applicable Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
 
A certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 3.05
shall be delivered to the applicable Borrower (with a copy to the Administrative
Agent and the Canadian Agent, as applicable) and shall be conclusive and binding
absent manifest error.  The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within 5 days after receipt thereof.
 
3.06 Mitigation Obligations; Replacement of Lenders
 
.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the applicable Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.  A certificate setting forth such costs and expenses
submitted by such Lender to the applicable Borrower shall be conclusive absent
manifest error.
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, if any Lender gives a notice pursuant to Section 3.02 or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, such Borrower
may replace such Lender in accordance with Section 10.13.
 
3.07 Survival
 
.  All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
 


 

 
 

--------------------------------------------------------------------------------

 
 
 

ARTICLE IV                                
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01 [Reserved]
 
.
 
4.02 Conditions to All Credit Extensions
 
. The obligation of each Lender to honor any Request for Credit Extension
(including the initial Credit Extension but not for a Borrowing or Conversion
Notice requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
 
(a) The representations and warranties of the U.S. Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material aspects as of such earlier
date, (ii) to the extent that such representations and warranties are qualified
as to materiality, in which case they shall be true and correct in all respects,
and (iii) that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements of the U.S. Borrower and its Subsidiaries
furnished pursuant to Section 6.01(a) and Section 6.01(b), respectively.
 
(b) No Default or Event of Default shall have occurred and be continuing, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.
 
(c) The Administrative Agent or the Canadian Agent, as applicable, the
applicable L/C Issuer or the applicable Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.
 
Each Request for Credit Extension (other than a Borrowing or Conversion Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurodollar Rate Loans) submitted by the U.S. Borrower or the
Canadian Borrower, as applicable, shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
4.03 Conditions of Amendment and Restatement
 
.  The effectiveness of this Agreement is subject to satisfaction of the
following conditions precedent:
 
(a) Loan and Corporate Documents; Certificates.  The Administrative Agent’s
receipt of the following, each of which shall be originals, facsimiles or other
electronic transmission (followed promptly by originals) unless otherwise
specified, each, if applicable, properly executed by a Responsible Officer of
the signing Loan Party, each dated the Restatement Date (or, in the case of
certificates of governmental officials, a recent
 

 
 

--------------------------------------------------------------------------------

 
 
 

 date before the Restatement Date) and each in form and substance reasonably
satisfactory to the Administrative Agent:
 
(i) executed counterparts of this Agreement (including the applicable Schedules
and Exhibits);
 
(ii) a Multicurrency Facility Revolving Loan Note executed by each Borrower in
favor of each Lender requesting a Multicurrency Facility Revolving Loan Note;
 
(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
 
(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
is validly existing, in good standing (or such comparable term as may be used in
Ontario) and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;
 
(v) a certificate signed by the chief executive officer or the chief financial
officer of the U.S. Borrower certifying (A) that the conditions specified in
Sections 4.02(a) and (b) have been satisfied and (B) that there has been no
event or circumstance since the date of the latest balance sheet included in the
most recently delivered audited financial statements pursuant to Section 6.01(a)
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect;
 
(b) Opinions of Counsel.  The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Lenders and the L/C Issuers, an opinion
of (x) Ropes & Gray LLP, counsel to the Loan Parties, and (y) Stikeman Elliott
LLP, counsel to the Canadian Borrower, in each case addressed to each of the
Administrative Agent, the Collateral Agent, the Canadian Agent, the Lenders and
the L/C Issuers and dated the Restatement Date.
 
(c) Expenses.  All expenses of the Administrative Agent (including the
reasonable fees and expenses of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent, and of any local and special counsel for the
Administrative Agent) required to be paid on or before the Restatement Date
shall have been paid.
 
(d) Reaffirmation of Guarantee and Security Documents.  Each Loan Party (other
than the Canadian Borrower) shall have entered into a written instrument in form
 

 
 

--------------------------------------------------------------------------------

 
 
 

 and substance reasonably satisfactory to the Administrative Agent pursuant to
which it confirms that it consents to this Agreement and reaffirms that the
Guarantee and Security Documents to which it is a party will continue to apply
in respect of this Agreement and the Obligations of such Loan Party hereunder
and thereunder (the “Reaffirmation Agreement”), which Reaffirmation Agreement
shall amend the Guarantee to provide that the U.S. Borrower guarantees all
obligations of the Canadian Borrower hereunder (it being understood and agreed
that each party hereto hereby consents to such amendment).
 
(e) Canadian Reorganization.  The U.S. Borrower shall have delivered to the
Administrative Agent fully executed versions of the Canadian Reorganization
Documents.
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.03,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the funding on the Restatement Date specifying
its objection thereto.
 


 
ARTICLE V                                
 
 
REPRESENTATIONS AND WARRANTIES
 
The U.S. Borrower represents and warrants to the Administrative Agent, the
Canadian Agent and the Lenders that:
 
5.01 Existence, Qualification and Power; Compliance with Laws
 
.  Each Loan Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing (or such comparable term as may be used in
Ontario) under the Laws of the jurisdiction of its incorporation or
organization, (b) has the organizational power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, and (d) is in compliance with all Laws, except in
each case referred to in clause (b)(i), (c) or (d), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
 
5.02 Authorization; No Contravention
 
. The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien (other than as permitted by Section 7.01) under (i) any Contractual
Obligation to which such Person is a party or affecting such
 

 
 

--------------------------------------------------------------------------------

 
 
 

Person or the properties of such Person or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law,
except with respect to any conflict, breach or contravention referred to in
clause (b)(i), to the extent that such conflict, breach or contravention could
not reasonably be expected to have a Material Adverse Effect.
 
5.03 Governmental Authorization; Other Consents
 
.  No material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by any Loan Party of this Agreement or any other Loan Document, (b)
the grant by any Loan Party of the Liens granted by it pursuant to the Security
Documents, (c) the perfection or maintenance of the Liens created under the
Security Documents (including the priority thereof) or (d) the exercise by any
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral, except for (i) filings necessary to perfect the Liens
on the Collateral granted by the Loan Parties in favor of the Secured Parties,
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force, (iii) those approvals, consents, exemptions, authorizations, actions,
notices or filings described in the Security Agreement and (iv) those approvals,
consents, exemptions, authorizations, actions, notices or filings, the failure
of which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.
 
5.04 Binding Effect
 
. This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto.  This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights or secured parties’ generally, and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
 
5.05 Financial Statements; No Material Adverse Effect
 
.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition of Holdings and its Subsidiaries as of the date thereof and
their results of operations for the periods covered thereby in accordance with
GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.
 
(b) The financial statements delivered pursuant to Section 6.01(b) and prior to
the first delivery of financial statements pursuant to Section 6.01(a), the
quarters ended July 3, 2010 and April 4, 2010, (i) were prepared in accordance
with GAAP consistently applied throughout the periods covered thereby, except,
other than with respect to the financial statements delivered pursuant to
Section 6.01(b), as otherwise expressly noted therein, and (ii) fairly present
in all material respects the financial condition of Holdings (or the U.S.
Borrower, as applicable) and its Subsidiaries as of the date thereof and their
results of operations for the periods covered thereby,
 

 
 

--------------------------------------------------------------------------------

 
 
 

 subject, in the case of clauses (i) and (ii), to the absence of footnotes and
to normal year-end audit adjustments.
 
(c) Since the date of the latest balance sheet included in the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.
 
(d) The consolidated forecasted balance sheet and statements of income and cash
flows of Holdings and its Subsidiaries delivered to the Lenders prior to the
Closing Date pursuant to Section 6.01(c) were prepared in good faith on the
basis of estimates, information and assumptions believed by management of
Holdings to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.
 
5.06 Litigation
 
.  There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the U.S. Borrower and its Subsidiaries, threatened in writing,
at law, in equity, in arbitration or before any Governmental Authority, by or
against the U.S. Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) as of the Closing Date, purport to affect or
pertain to this Agreement or any other Loan Document or any of the transactions
contemplated hereby or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.
 
5.07 No Default
 
.  Neither the U.S. Borrower nor any of its Subsidiaries is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.08 Properties
 
.
 
(a) Generally.  Each of the U.S. Borrower and its Subsidiaries has good legal
title to (in the case of fee interests in Real Property), valid leasehold
interests in (in the case of leasehold interests in real or personal property)
and good title to (in the case of all other personal property), all its tangible
property material to its business, free and clear of all Liens except for
Permitted Liens and minor irregularities or deficiencies in title that in the
aggregate do not materially interfere with its ability to conduct its business
as currently conducted or to utilize such property for its intended purpose or
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
(b) Real Property.  Schedules 7(a) and 7(b) to the Perfection Certificate dated
the Closing Date contain a true and complete list of each interest in Real
Property (i) owned by the U.S. Borrower and its Subsidiaries as of the Closing
Date and describes the type of interest therein held by the U.S. Borrower and
its Subsidiaries and (ii) leased, subleased or otherwise occupied or utilized by
the U.S. Borrower or its Subsidiaries, as lessee, sublessee, franchisee or
licensee, as of the Closing Date and describes the type of interest therein held
by such company.
 
(c) Flood Insurance.  No Mortgage encumbers improved Real Property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an
 

 
 

--------------------------------------------------------------------------------

 
 
 

 area having special flood hazards within the meaning of the National Flood
Insurance Act of 1968 unless flood insurance available under such Act has been
obtained to the extent required by Section 6.07(b).
 
(d) Collateral.  The use by each of the U.S. Borrower and its Subsidiaries of
the Collateral does not infringe on the rights of any Person other than such
infringement which would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 
5.09 Environmental Matters
 
.
 
(a) Except as set forth in Schedule 5.09 and except as, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect:
 
(i) the U.S. Borrower and its Subsidiaries and their businesses, operations and
Real Property are in compliance with, and the U.S. Borrower and its Subsidiaries
have no liability under, Environmental Law;
 
(ii) the U.S. Borrower and its Subsidiaries have obtained all Environmental
Permits required for the conduct of their businesses and operations, and the
ownership, operation and use of their property, under Environmental Law and all
such Environmental Permits are valid and in good standing;
 
(iii) there has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or, to the knowledge
of the U.S. Borrower and its Subsidiaries, formerly owned, leased or operated by
the U.S. Borrower and its Subsidiaries or their predecessors in interest, which
Release or threatened Release could reasonably be expected to result in
liability by the U.S. Borrower and its Subsidiaries under Environmental Law; and
 
(iv) there is no Environmental Claim pending or, to the knowledge of the U.S.
Borrower and its Subsidiaries, threatened in writing against the U.S. Borrower
and its Subsidiaries, or which claim relates to the Real Property currently or,
to the knowledge of the U.S. Borrower and its Subsidiaries, formerly owned,
leased or operated by the U.S. Borrower and its Subsidiaries or which claim
relates to the operations of the U.S. Borrower and its Subsidiaries, and, to the
knowledge of the U.S. Borrower and its Subsidiaries, there are no actions,
activities, circumstances, conditions, events or incidents that could reasonably
be expected to form the basis of such an Environmental Claim.
 
(b) Except as set forth in Schedule 5.09 or as would not reasonably be expected
to have a Material Adverse Effect:
 
(i) none of the U.S. Borrower or its Subsidiaries is obligated to perform any
action or otherwise incur any expense under Environmental Law pursuant to any
order, decree, judgment or agreement by which it is bound or has assumed by
contract or agreement, and no such Person is conducting or financing any
Response pursuant to any Environmental Law with respect to any Real Property or
any other location, except as,
 

 
 

--------------------------------------------------------------------------------

 
 
 

 individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect;
 
(ii) no Real Property or facility owned, operated or leased by the U.S. Borrower
and its Subsidiaries and, to the knowledge of the U.S. Borrower and its
Subsidiaries, no Real Property or facility formerly owned, operated or leased by
the U.S. Borrower and its Subsidiaries or any of their predecessors in interest
is (A) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (B) listed on the Comprehensive Environmental
Response, Compensation and Liability Information System promulgated pursuant to
CERCLA or (C) included on any similar list maintained by any Governmental
Authority including any such list relating to petroleum;
 
(iii) no Lien has been recorded or, to the knowledge of the U.S. Borrower and
its Subsidiaries, threatened under any Environmental Law with respect to any
owned real property or other assets of the U.S. Borrower and its Subsidiaries,
except as individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect; and
 
(iv) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other Environmental Law, except for those matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
 
5.10 Insurance
 
.  The properties of the U.S. Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies, in such amounts (after
giving effect to any self-insurance reasonable and customary for similarly
situated Persons engaged in the same or similar businesses as U.S. Borrower and
its Subsidiaries) with such deductibles and covering such risks as are
customarily carried by prudent companies engaged in similar businesses and
owning similar properties in localities where U.S. Borrower or the applicable
Subsidiary operates.
 
5.11 Taxes
 
.  Holdings and each of its Subsidiaries have (a) timely filed all material
federal, state and other Tax Returns and reports required to be filed and (b)
duly and timely paid all material federal, state and other Taxes levied or
imposed upon them or their properties, income or assets otherwise due and
payable (whether or not shown on any Tax Return), except those which are not
more than 30 days overdue or are being contested in good faith by appropriate
actions diligently conducted and in each case for which adequate reserves have
been provided in accordance with GAAP.  There are no proposed tax assessments
against Holdings or any of its Subsidiaries that, if made, would reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect.  Holdings and each Subsidiary has made adequate provision in accordance
with GAAP for all material Taxes not yet due and payable.  Neither Holdings nor
any Subsidiary has engaged in any “listed transaction” within the meaning of
Treasury Regulation Section 1.6011-4(b)(2), except as would not be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect.  Except any liabilities for Taxes of any consolidated, combined or
unitary Tax group of which the Holdings is the common parent, neither
 

 
 

--------------------------------------------------------------------------------

 
 
 

Holdings nor any of its Subsidiaries has any liabilities for the Taxes of any
Person under Treas. Reg. Section 1.1502-6 or any similar provision of state,
local or foreign law, as a transferee or successor, by contract or otherwise,
except for (i) any agreements among or between Holdings and its Subsidiaries and
other than customary Tax indemnifications contained in credit or other
commercial agreements the primary purpose of which does not relate to Taxes or
(ii) as would not reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect.
 
5.12 ERISA Compliance
 
.
 
(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.  The Loan Parties and each ERISA Affiliate are in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code with respect to each Employee Benefit Plan except such
non-compliance as would not reasonably be expected to have a Material Adverse
Effect.  The present value of all accumulated benefit obligations of all
underfunded Pension Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed an amount
that would reasonably be expected to have a Material Adverse Effect.  Using
actuarial assumptions and computation methods consistent with subpart 1 of
subtitle E of Title IV of ERISA, the aggregate liabilities of the Loan Parties
and each ERISA Affiliate to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, would not reasonably be expected to result in a
Material Adverse Effect.
 
(b) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Foreign Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable Law and has been
maintained, where required, in good standing with applicable regulatory
authorities, (ii) neither the U.S. Borrower or any of its Subsidiaries has
incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Plan and (iii) the present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Plan which is
funded, determined as of the end of the most recently ended fiscal year on the
basis of actuarial assumptions, each of which is reasonable, did not exceed the
current value of the property of such Foreign Plan, and for each Foreign Plan
which is not funded, the obligations of such Foreign Plan are properly accrued.
 
(c) Except as would not reasonably be expected to have a Material Adverse
Effect, the Canadian Pension Plans, if any, are duly registered under the ITA
(if required to be so registered) and any other applicable laws which require
registration, have been administered in accordance with the ITA and such other
applicable laws and no event has occurred which could reasonably be expected to
cause the loss of such registered status.  All material obligations of the U.S.
Borrower and/or its Subsidiaries, as applicable (including fiduciary, funding,
investment and administration obligations) required to be performed in
connection with the Canadian Pension Plans and the funding agreements therefor
have been performed on a timely basis, except to the extent that any failure to
do so could not reasonably be expected to have a Material Adverse
Effect.  Except as would not reasonably be expected to have a Material Adverse
Effect, there are no outstanding disputes concerning the assets
 

 
 

--------------------------------------------------------------------------------

 
 
 

 of the Canadian Pension Plans or the Canadian Benefit Plans.  Except as would
not reasonably be expected to have a Material Adverse Effect, all contributions
or premiums required to be made or paid by the U.S. Borrower and/or its
Subsidiaries, as applicable, to the Canadian Pension Plans or the Canadian
Benefit Plans have been made on a timely basis in accordance with the terms of
such plans and all applicable laws.  Except as would not reasonably be expected
to have a Material Adverse Effect, there have been no improper withdrawals or
applications of the assets of the Canadian Pension Plans or the Canadian Benefit
Plans.
 
5.13 Subsidiaries; Equity Interests
 
.  As of the Closing Date, the U.S. Borrower does not have any Subsidiaries
other than those specifically disclosed in Schedule 5.13(a), and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Schedule 5.13(a) free and clear of all Liens, except the security
interest created by the Security Agreement and, liens permitted by Section 7.01
and Liens arising by operation of law.  As of the Closing Date, neither the U.S.
Borrower nor any of its Subsidiaries has any equity investments in any other
corporation or entity other than those specifically disclosed in
Schedule 5.13(b).  All of the outstanding Equity Interests of the U.S. Borrower
have been validly issued.  As of the Closing Date, all Wholly-Owned Subsidiaries
of the U.S. Borrower existing on the Closing Date, other than the Foreign
Subsidiaries, are Subsidiary Guarantors.  As of the Closing Date, Schedule
5.13(a) correctly sets forth the ownership interest of the U.S. Borrower and its
Subsidiaries in their respective Subsidiaries as of the Closing Date.
 
5.14 Margin Regulations; Investment Company Act
 
.
 
(a) Neither the U.S. Borrower nor any of its Subsidiaries is engaged nor does it
intend to engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used for any purpose that violates
Regulation U.
 
(b) Neither the U.S. Borrower nor any of its Subsidiaries is an “investment
company” under the Investment Company Act of 1940.
 
5.15 Disclosure
 
.  No report, financial statement, certificate or other information, including
the Perfection Certificate, furnished in writing by or on behalf of any Loan
Party to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document, when taken as a whole, contained any material
misstatement of fact or omitted to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time; it being understood that such projections may vary from actual
results and that such variances may be material.
 
5.16 Compliance with Laws
 
.  Each of the U.S. Borrower and its Subsidiaries is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such applicable law or or
 

 
 

--------------------------------------------------------------------------------

 
 
 

der, writ, injunction or decree is being contested in good faith by appropriate
actions diligently conducted or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
5.17 Solvency
 
.  Immediately after the consummation of the Transaction to occur on the Closing
Date and immediately following the making of each Loan and after giving effect
to the application of the proceeds of each Loan (after taking into account the
contribution obligations of each Loan Party pursuant to the Guarantees), (a) the
fair value of the properties of each Loan Party will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct its business in which
it is engaged.
 
5.18 Intellectual Property Matters
 
.  Except as set forth in Schedule 5.18:  (i) each Loan Party owns, is licensed,
or is otherwise free to use, all patents, patent applications, trademarks, trade
names, service marks, copyrights, proprietary technology, trade secrets,
proprietary information, domain names, and proprietary know-how and processes,
necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those which the failure to own, license or
otherwise have the right to use, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.  To the knowledge
of each Loan Party, no claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor to the
knowledge of each Loan Party does the use of such Intellectual Property by each
Loan Party infringe the rights of any Person, except for such claims and
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
 
5.19 Perfection, Etc
 
.  All filings and other actions necessary to perfect and protect the Lien in
the Collateral created under the Security Documents, to the extent required by
the Security Documents, have been duly made or taken or otherwise provided for
and are in full force and effect, and the Security Documents create in favor of
the Collateral Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions, to the extent required by the
Security Documents, perfected first priority Lien in such Collateral, securing
the payment of the Secured Obligations, subject to Liens permitted by
Section 7.01.  The Loan Parties (other than the Canadian Borrower) are the legal
and beneficial owners of the Collateral free and clear of any Lien, except for
the Liens created or permitted under the Loan Documents.
 
5.20 Anti-Terrorism Law
 
.
 
(a) No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any applicable law relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Patriot Act.  The Canadian Borrower is in compliance with the Foreign
Extraterritorial Measures Act (Canada) and all other applicable legislation.
 

 
 

--------------------------------------------------------------------------------

 
 
 

(b) No Loan Party and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:
 
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
 
(ii) a Person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;
 
(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
 
(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or any replacement
website or other replacement official publication of such list.
 
(c) No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
 
ARTICLE VI                                
 


 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Swap Contracts and Treasury Management Agreements not then due and payable), or
any Letter of Credit shall remain outstanding (other than Letters of Credit as
to which arrangements reasonably satisfactory to the Administrative Agent and
the L/C Issuers shall have been made), the U.S. Borrower shall, and shall cause
each Subsidiary (except in the case of Sections 6.01, 6.02 and 6.03) to:
 
6.01 Financial Statements
 
.  Deliver to the Administrative Agent (for distribution to each Lender):
 
(a) as soon as available, but in any event within 90 days after the end of each
 

 
 

--------------------------------------------------------------------------------

 
 
 

 fiscal year (or, if earlier, within 15 days after the date the U.S. Borrower is
required to file such financial statements with the SEC without giving effect to
extensions) of the U.S. Borrower (commencing with the fiscal year ending
January 1, 2011), a consolidated balance sheet of the U.S. Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income, stockholders’ equity and cash flows for such fiscal year
setting forth in each case in comparative form the figures for the previous
fiscal year, prepared in accordance with GAAP, audited and accompanied by a
report and opinion of an independent registered public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, together with, if not filed with the
SEC within such time frame, a management’s discussion and analysis with respect
to such financial statements (it being understood and agreed that so long as
Holdings has no material assets or liabilities other than Holdings’ Guarantee of
the Loans and the other Secured Obligations and the Equity Interests of the U.S.
Borrower, the U.S. Borrower may provide financial statements, audit reports and
management’s discussion and analysis of financial statements of Holdings and its
Subsidiaries as if “Holdings” were substituted in place of “the U.S. Borrower”
in this Section 6.01(a));
 
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year (or, if earlier, within
10 days after the date the U.S. Borrower is required to file such financial
statements with the SEC without giving effect to extensions) of the U.S.
Borrower, a consolidated balance sheet of the U.S. Borrower and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated statements of
income and cash flows for such fiscal quarter and for the portion of the U.S.
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year, certified by a Responsible Officer of the U.S. Borrower, as fairly
presenting in all material respects the financial condition, results of income
and cash flows of the U.S. Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes, together with, if not filed with the SEC within such time frame, a
management’s discussion and analysis with respect to such financial statements
(it being understood and agreed that so long as Holdings has no material assets
or liabilities other than Holdings’s Guarantee of the Loans and the other
Secured Obligations and the Equity Interests of the U.S. Borrower, the U.S.
Borrower may provide financial statements and management’s discussion and
analysis of financial statements of Holdings and its Subsidiaries as if
“Holdings” were substituted in place of “the U.S. Borrower” in this Section
6.01(b)); and
 
(c) as soon as available, but in any event within 90 days after the commencement
of each fiscal year, a financial forecast for such fiscal year (including the
fiscal year in which the Maturity Date occurs) (a “Financial Plan”), presented
on a quarterly basis, including a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of the U.S. Borrower
and its Subsidiaries for such fiscal year and any revised Financial Plan for
such fiscal year promptly after it is available.
 

 
 

--------------------------------------------------------------------------------

 
 
 

As to any information contained in materials furnished pursuant to Section
6.02(d), the U.S. Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, to the extent applicable, but the
foregoing shall not be in derogation of the obligation of the U.S. Borrower to
furnish the information and materials described in clauses (a) and (b) above at
the times specified therein.
 
6.02 Certificates; Other Information
 
.  Deliver to the Administrative Agent (for distribution to each Lender):
 
(a) no later than five days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any Event
of Default under the financial covenants set forth herein or, if any such Event
of Default shall exist, stating the nature and status of such event;
 
(b) no later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ended October 2, 2010), a duly
completed Compliance Certificate signed by a Responsible Officer of the U.S.
Borrower;
 
(c) promptly after any request by the Administrative Agent, copies of any
detailed audit reports submitted to the board of directors (or the audit
committee of the board of directors) of the U.S. Borrower or Holdings by
independent accountants in connection with the accounts or books of Holdings,
the U.S. Borrower or any of their respective Subsidiaries, or any audit of any
of them;
 
(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the U.S. Borrower or Holdings, and copies of all annual, regular, periodic
and special reports and registration statements which the U.S. Borrower or
Holdings may file or be required to file with the SEC under Section 13 or 15(d)
of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
 
(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
 
(f) promptly after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;
 

 
 

--------------------------------------------------------------------------------

 
 
 

(g) upon request by the Administrative Agent, copies of (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by a Loan
Party or any Subsidiary with the IRS with respect to each Pension Plan; (ii) the
most recent actuarial valuation report for each Pension Plan; (iii) all notices
received by a Loan Party or any Subsidiary from a Multiemployer Plan sponsor or
any governmental agency concerning an ERISA Event; and (iv) such other documents
or governmental reports or filings relating to any Pension Plan sponsored by a
Loan Party or any Subsidiary as the Administrative Agent shall reasonably
request;
 
(h) promptly, such additional information regarding the business, financial or
corporate affairs of Holdings, the U.S. Borrower or any of its Subsidiaries, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request; and
 
(i) within 90 days after the end of each fiscal year of the U.S. Borrower, (i) a
report supplementing Schedule 7(a) of the Perfection Certificate, limited to an
identification of all owned real property disposed of by the U.S. Borrower or
any Subsidiary thereof during such fiscal year, a list of all real property
acquired during such fiscal year and a description of such other changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete; (ii) a report supplementing Schedules 11(a), 11(b) and
11(c) of the Perfection Certificate, setting forth all changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete; and (iii) a report supplementing Schedules 5.13(a) and
(b) containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of the U.S. Borrower and
to be in a form reasonably satisfactory to the Administrative Agent.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the U.S. Borrower or
Holdings posts such documents, or provides a link thereto, on the U.S.
Borrower’s or Holdings’s website on the Internet at its website address provided
to the Lenders; or (ii) on which such documents are posted on the U.S.
Borrower’s or Holdings’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (i) the U.S. Borrower shall not be required to deliver
paper copies of such documents to the Administrative Agent unless a written
request to deliver paper copies is given by the Administrative Agent and
(ii) the U.S. Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide, if requested,
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the U.S. Borrower shall be required to provide paper copies of
originally executed Compliance Certificates required by Section 6.02(b) to the
Administrative Agent.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to moni
 

 
 

--------------------------------------------------------------------------------

 
 
 

tor compliance by the U.S. Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
The U.S. Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the U.S. Borrower and Holdings
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the U.S.
Borrower or its securities) (each, a “Public Lender”).  The U.S. Borrower hereby
agrees that  (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the U.S. Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the U.S. Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
 
6.03 Notices
 
.  Promptly after obtaining knowledge thereof notify the Administrative Agent in
writing (for distribution to the Lenders):
 
(a) of the occurrence of any Default or Event of Default; and
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including to the extent the following meets the
foregoing standard, (i) breach or non-performance of, or any default under, a
Contractual Obligation of the U.S. Borrower or any of its Subsidiaries; (ii) any
dispute, litigation, investigation, proceeding or suspension between the U.S.
Borrower or any of its Subsidiaries and any Governmental Authority; (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the U.S. Borrower or any of its Subsidiaries, including pursuant to
any applicable Environmental Laws; or (iv) of any ERISA Event.
 
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the U.S. Borrower setting forth details of the
occurrence referred to therein and stating what action the U.S. Borrower has
taken and proposes to take with respect thereto.
 
6.04 Payment of Obligations
 
.  Pay and discharge as the same shall become due and payable, all their
obligations and liabilities, including (a) all Taxes, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate actions diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the U.S. Borrower or such Subsidiary; and (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property; except, in each of the
cases of
 

 
 

--------------------------------------------------------------------------------

 
 
 

clauses (a) and (b), where any failure to pay or discharge as would not
reasonably be expected to have a Material Adverse Effect.
 
6.05 Preservation of Existence, Etc.
 
  Except to the extent that failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, do or
cause to be done all things necessary to preserve, renew and maintain in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 7.04 or Section 7.05 and except (x) that the U.S. Borrower and its
Subsidiaries may consummate the Transaction and the Canadian Reorganization and
(y) for the liquidation or dissolution of Subsidiaries if the assets of such
Subsidiaries are acquired by the U.S. Borrower or a Wholly-Owned Subsidiary of
the U.S. Borrower in such liquidation.
 
6.06 Maintenance of Properties
 
.  Except to the extent that failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, do or
cause to be done all things reasonably necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business and at all times maintain,
preserve and protect all tangible property material to the conduct of such
business and keep such property in good repair, working order and condition
(other than wear and tear occurring in the ordinary course of business);
provided that nothing in this Section 6.06 shall prevent (i) sales of property,
consolidations, amalgamations or mergers by or involving any Loan Party in
accordance with Section 7.04 or Section 7.05; (ii) the withdrawal by any Loan
Party of its qualification as a foreign corporation in any jurisdiction where
such withdrawal, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; or (iii) the abandonment by any
Loan Party of any rights, franchises, licenses, trademarks, trade names,
copyrights, patents or other Intellectual Property that such Person reasonably
determines are not useful to its business or no longer commercially desirable.
 
6.07 Maintenance of Insurance
 
.
 
(a) Generally.  Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the U.S. Borrower and its
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.
 
(b) Flood Insurance.  With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any improvements located on any Mortgaged Property is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time.
 
6.08 Compliance with Laws
 
.  Comply with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
 

 
 

--------------------------------------------------------------------------------

 
 
 

instances in which (a) such applicable law or order, writ, injunction or decree
is being contested in good faith by appropriate actions diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
Except as would not reasonably be expected to have a Material Adverse Effect,
for each existing Canadian Pension Plan, the Canadian Borrower shall ensure that
such plan retains its registered status under and is administered in a timely
manner in all respects in accordance with the applicable pension plan text,
funding agreement, the ITA and all other applicable laws.  Except as would not
reasonably be expected to have a Material Adverse Effect, for each Canadian
Pension Plan hereafter adopted or contributed to by U.S. Borrower and/or its
Subsidiaries, as applicable, which is required to be registered under the ITA or
any other applicable laws, Canadian Borrower shall use, and shall cause its
Subsidiaries to use, their commercially reasonable efforts to seek and receive
confirmation in writing from the applicable regulatory authorities to the effect
that such plan is unconditionally registered under the ITA and such other
applicable laws.  Except as would not reasonably be expected to have a Material
Adverse Effect, for each Canadian Pension Plan and Canadian Benefit Plan
hereafter adopted or contributed to by Canadian Borrower and/or its
Subsidiaries, the Canadian Borrower shall perform, or cause its Subsidiaries to
perform, in a timely fashion and in all material respects, all obligations
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with such plan and the funding therefor.
 
6.09 Books and Records
 
.  Maintain books of record and account, in which entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the U.S. Borrower or such
Subsidiary, as the case may be.
 
6.10 Inspection Rights
 
.  Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such independent
accountants’ customary procedure), all at the reasonable expense of the U.S.
Borrower and in each case at such reasonable times during normal business hours
as often as may be reasonably desired, upon reasonable advance notice to the
U.S. Borrower; provided that, excluding any such visits and inspections during
the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise rights of the Administrative Agent and Lenders under
this Section 6.10 and the Administrative Agent shall not exercise such rights
more often than two (2) times during any calendar year absent the existence of
an Event of Default and only one (1) such time shall be at the U.S. Borrower’s
expense; provided further that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
U.S. Borrower at any time during normal business hours and upon reasonable
advance notice.  The Administrative Agent and the Lenders shall give the U.S.
Borrower the opportunity to participate in any discussions with the U.S.
Borrower’s independent public accountants.
 
6.11 Use of Proceeds
 
.  Use the proceeds of the Credit Extensions (i) on the Closing Date to finance
the Refinancing and to pay fees and expenses incurred in connection with the
Transaction and (ii) after the Closing Date to provide ongoing working capital
and for general
 

 
 

--------------------------------------------------------------------------------

 
 
 

corporate purposes of the U.S. Borrower and the Subsidiaries and to pay any fees
and expenses incurred in connection with the Transaction.
 
6.12 Compliance with Environmental Laws
 
.
 
(a) Except to the extent that failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (i) comply, and cause all lessees and other Persons occupying Real
Property of any Loan Party to comply, in all material respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; (ii) obtain and renew all material Environmental Permits
applicable to its operations and Real Property; and (iii) conduct all Responses
required by, and in accordance with, Environmental Laws; provided that no Loan
Party shall be required to undertake any Response or perform any compliance
activity to the extent that its obligation to do so is being contested in good
faith and by proper actions and appropriate reserves are being maintained with
respect to such circumstances in accordance with GAAP.
 
(b) If a Default caused by reason of a breach of Section 5.09 or Section 6.12(a)
shall have occurred and be continuing for more than 20 days without the Loan
Parties commencing activities reasonably likely to cure such Default in
accordance with Environmental Laws, at the written request of the Administrative
Agent or the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of the U.S. Borrower,
an environmental assessment report regarding the matters which are the subject
of such Default, including, where and to the extent appropriate, soil and/or
groundwater sampling in relation to the subject of such Default, prepared by an
environmental consulting firm and, in form reasonably acceptable to the
Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or Response to address them.
 
6.13 Additional Collateral; Additional Subsidiary Guarantors
 
.
 
(a) Subject to the terms of this Section 6.13, with respect to any property
acquired after the Closing Date by any Loan Party (other than the Canadian
Borrower) that is intended to be subject to the Lien created by any of the
Security Documents but is not so subject, promptly (and in any event within
30 days after the acquisition thereof or such longer period as the
Administrative Agent may agree in its discretion) (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments or supplements to
the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall reasonably deem necessary to grant to the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties, a First Priority Lien on such property subject to no Liens other than
Permitted Liens, and (ii) take all actions necessary to cause such Lien to be
duly perfected to the extent required by such Security Documents in accordance
with all applicable law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent.  The
U.S. Borrower shall otherwise take such actions and execute and/or deliver to
the Collateral Agent such documents as the Administrative Agent or the
Collateral Agent shall reasonably require to confirm the validity, perfection
and priority of the Lien of the Security Documents on such after-acquired
properties.
 

 
 

--------------------------------------------------------------------------------

 
 
 

With respect to any Person that is or becomes a Wholly-Owned Subsidiary after
the Closing Date, promptly (i) deliver to the Collateral Agent the certificates,
if any, representing the Equity Interests of such Subsidiary, together with
undated stock powers or other appropriate instruments of transfer executed and
delivered in blank by a duly authorized officer of the holder(s) of such Equity
Interests, provided that (x) only 65% of the outstanding Equity Interests of (A)
any Foreign Subsidiary that is a direct Subsidiary of a Loan Party (other than
the Canadian Borrower) or (B) any Domestic Subsidiary that is treated as a
disregarded entity for U.S. federal income tax purposes and that has no material
assets other than Equity Interests of one or more Foreign Subsidiaries that are
CFCs (each a “Disregarded Domestic Subsidiary”) shall be required to be
delivered pursuant to this clause (i) and (y) the Equity Interests of any
Subsidiary that is a Subsidiary of a Foreign Subsidiary shall not be required to
be delivered pursuant to this clause (i), (ii) cause such new Wholly-Owned
Subsidiary, if such Subsidiary is not a Foreign Subsidiary or a Domestic
Subsidiary that is treated as a disregarded entity for U.S. federal income tax
purposes and that has no material assets other than Equity Interests of one or
more Foreign Subsidiaries that are CFCs, to execute joinder agreements to the
Guarantee and the Security Agreement, substantially in the forms annexed
thereto, and (iii) take all actions necessary in the reasonable opinion of the
Administrative Agent or the Collateral Agent to cause the Liens created by the
Security Agreement to be duly perfected to the extent required by such agreement
in accordance with all applicable law, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent.
 
Notwithstanding anything in this Section 6.13(a) or in any Loan Document to the
contrary, so long as (A) the Delaware LLC Holding Company holds no assets or
liabilities other than (i) the Equity Interests of Northstar (or any
Wholly-Owned Subsidiary of U.S. Borrower organized under the laws of Canada that
is amalgamated into Northstar and which owns, directly or through one of its
Subsidiaries, all of the Equity Interests of all other Canadian Subsidiaries of
U.S. Borrower existing on the Restatement Date (such Wholly-Owned Subsidiary,
the “Successor Canadian Holdco”)), (ii) its rights and obligations under the
Forward Subscription Agreement and the Contribution Agreement and (iii) any cash
it may receive pursuant to the Contribution Agreement or any distributions it
may receive from Northstar or Successor Canadian Holdco, so long as such cash is
either contributed to Northstar or distributed to U.S. Borrower, as applicable,
within one (1) Business Day of receipt by it of such cash, (B) the Canadian
Reorganization Documents are complied with in all material respects, (C) 65% of
the Equity Interests of Northstar or the Successor Canadian Holdco shall be
pledged as Collateral pursuant to the Delaware LLC Holding Company Pledge
Agreement and such pledge shall be in full force and effect, (D) the Northstar
Loan, the Northstar Distribution and the LLC Distribution are made on the same
day, (E) the U.S. Borrower shall continue to hold the Northstar Note, (F) all
funds made available to the Delaware LLC Holding Company or Northstar in
connection with the Canadian Reorganization Documents by the U.S. Borrower or
any other Subsidiary of the U.S. Borrower (to the extent originating from the
U.S. Borrower or a non-Canadian Subsidiary) are returned to the U.S. Borrower
within one (1) Business Day of receipt by the Delaware LLC Holding Company or
Northstar and (G) no Canadian Reorganization Document is amended, modified,
replaced, terminated, waived or consented to in a manner which materially
adversely affects the interests of the Lenders, the requirement that any or all
of the Equity Interests issued by the Delaware LLC Holding Company, the
Northstar Note and any Loan Party’s rights under any of the Canadian
Reorganization Documents are pledged or subjected to a security interest
pursuant to
 

 
 

--------------------------------------------------------------------------------

 
 
 

any Security Document is hereby waived.  The foregoing waiver is further
conditioned on the Delaware LLC Holding Company not engaging in any activities
other than those referred to in the previous sentence.
 
Notwithstanding anything to the contrary set forth in Section 3.4(b) of the
Security Agreement and subject to the Reaffirmation Agreement, any Deposit
Account (as defined in the Security Agreement) on which a Lien is granted
pursuant to Section 7.01(w) shall not be subject to the prohibition on granting
a Control Agreement (as defined in the Security Agreement) to any Person;
provided that the aggregate balance of all such Deposit Accounts (when together
with any other assets on which a Lien is granted pursuant to Section 7.01(w))
shall not exceed $15,000,000 at any time.
 
(b) Promptly grant to the Collateral Agent, within 90 Business Days of the
acquisition thereof or such longer period as the Administrative Agent may agree
in its discretion, a security interest in and Mortgage on each Real Property
owned in fee by any Loan Party (other than the Canadian Borrower) that is
acquired by such Loan Party after the Closing Date and that, together with any
improvements thereon, individually has a fair market value of at least
$5,000,000, as additional security for the Secured Obligations (unless the
subject property is already mortgaged to a third party to the extent permitted
by Section 7.01).  Such Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
the Collateral Agent and shall constitute valid and enforceable perfected Liens
subject only to Permitted Liens or other Liens reasonably acceptable to the
Collateral Agent.  The Mortgages or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Mortgages and all taxes, fees and
other charges payable in connection therewith shall be paid in full.  Such Loan
Party (other than the Canadian Borrower) shall otherwise take such actions and
execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall reasonably require to confirm
the validity, perfection and priority of the Lien of any existing Mortgage or
new Mortgage against such after-acquired Real Property (including a Title
Policy, a Survey and local counsel opinion (in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent) in respect of
such Mortgage).  Such Loan Party (other than the Canadian Borrower) shall
deliver to the Collateral Agent a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each such
Real Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the U.S. Borrower and each Loan Party
(other than the Canadian Borrower) relating thereto).
 
(c) Notwithstanding the foregoing, (x) the Administrative Agent shall not take a
security interest in those assets as to which the Administrative Agent shall
determine, in its reasonable discretion, that the cost of obtaining such Lien
(including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the Lenders of the security afforded thereby and (y)
Liens required to be granted pursuant to this Section 6.13 shall be subject to
exceptions and limitations consistent with those set forth in the Security
Documents as in effect on the Closing Date (to the extent appropriate in the
applicable jurisdiction).
 

 
 

--------------------------------------------------------------------------------

 
 
 

6.14 Security Interests; Further Assurances
 
.  Promptly upon the reasonable request by the Administrative Agent, or any
Lender through the Administrative Agent, correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof.
 
6.15 Information Regarding Collateral
 
.  Not effect any change (i) in any Loan Party’s (other than the Canadian
Borrower’s) legal name, (ii) in the location of any Loan Party’s (other than the
Canadian Borrower’s) chief executive office, (iii) in any Loan Party’s (other
than the Canadian Borrower’s) organizational structure or organizational
identification number, if any, or (iv) in any Loan Party’s (other than the
Canadian Borrower’s) jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent not less than 10 days’
prior written notice, or such lesser notice period agreed to by the Collateral
Agent, of its intention so to do, clearly describing such change and providing
such other information in connection therewith as the Collateral Agent or the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably requested by the Collateral Agent to maintain (to the extent
provided in the applicable Security Document) the perfection and priority of the
security interest of the Collateral Agent for the benefit of the Secured Parties
in the Collateral.  Each Loan Party (other than the Canadian Borrower) agrees to
promptly provide the Collateral Agent with certified Organization Documents
reflecting any of the changes described in the preceding sentence.
 
ARTICLE VII                                
 


 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Swap Contracts and Treasury Management Agreements not then due and payable), or
any Letter of Credit shall remain outstanding (other than Letters of Credit as
to which arrangements reasonably satisfactory to the Administrative Agent and
the L/C Issuers shall have been made), the U.S. Borrower shall not, and shall
not permit any Subsidiary to:
 
7.01 Liens
 
. Create, incur, assume or suffer to exist any Lien upon any of their assets,
whether now owned or hereafter acquired, other than the following (“Permitted
Liens”):
 
(a) Liens in favor of the Collateral Agent for the benefit of the Secured
Parties granted pursuant to any Loan Document;
 
(b) Liens for taxes not yet due or which are being contested in good faith by
appropriate actions promptly instituted and diligently conducted;
 
(c) inchoate statutory Liens of landlords, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 401(a)(29) or 430(k) of the Code or by
ERISA), in each case incurred in the ordinary course of business for amounts not
yet overdue or
 

 
 

--------------------------------------------------------------------------------

 
 
 

 for amounts that are overdue and that (in the case of any such amounts overdue
for a period in excess of thirty days) are being contested in good faith by
appropriate actions, so long as such reserves or other appropriate provisions,
if any, as shall be required by GAAP shall have been made for any such contested
amounts;
 
(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
bonds (other than bonds related to judgments or litigation) and appeal bonds,
bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations of a like nature incurred in
the ordinary course of business (exclusive of obligations for the payment of
borrowed money or other Indebtedness), so long as no foreclosure, sale or
similar proceedings have been commenced with respect to any portion of the
Collateral on account thereof and pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the U.S. Borrower or any of its Subsidiaries;
 
(e) easements, rights-of-way, restrictions, encroachments, other minor defects
or irregularities in title, and leases or subleases, in each case which do not
and will not interfere in any material respect with the ordinary conduct of the
business of the U.S. Borrower or any of its Subsidiaries;
 
(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder entered into by the U.S. Borrower or any Subsidiary
in the ordinary course of its business covering only the assets so leased of
real estate permitted hereunder;
 
(g) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);
 
(h) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (x) interfere in any material respect with the
business of the U.S. Borrower or any of its Subsidiaries or (y) secure any
Indebtedness;
 
(i) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;
 
(j) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(f), (o) or (r) to
be applied against the purchase price for such Investment and (ii) consisting of
an agreement to dispose of any property in an Asset Sale permitted under Section
7.05, in each case, solely
 

 
 

--------------------------------------------------------------------------------

 
 

 to the extent such Investment or Asset Sale, as the case may be, would have
been permitted on the date of the creation of such Lien;
 
(k) Liens on property of any Foreign Subsidiary that does not constitute
Collateral, which Liens secure Indebtedness of such Foreign Subsidiary permitted
under Section 7.03;
 
(l) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Subsidiary, in each
case after the Closing Date (other than Liens on the Equity Interests of any
Person that becomes a Subsidiary); provided that (i) such Lien was not created
in contemplation of such acquisition or such Person becoming a Subsidiary, (ii)
such Lien does not extend to or cover any other assets or property (other than
the proceeds or products thereof and other than after-acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such time and which Indebtedness and other obligations are permitted
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirements shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition and (iii) the Indebtedness secured thereby is
permitted under Sections 7.03(c) or (d);
 
(m) Liens solely on any cash earnest money deposits made by the U.S. Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
 
(n) Liens evidenced by the filing of precautionary UCC or similar financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
 
(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
 
(p) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;
 
(q) licenses of patents, trademarks and other intellectual property rights
granted by the U.S. Borrower or any of its Subsidiaries in the ordinary course
of business and not interfering in any respect with the ordinary conduct of the
business of the U.S. Borrower or such Subsidiary;
 
(r) [reserved];
 
(s) Liens securing Indebtedness permitted pursuant to Section 7.03(m); provided
that (i) such Liens attach concurrently with or within three hundred sixty (360)
days after the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (ii) such Liens shall not at
any time encumber more than the asset acquired (other than accessions thereto)
with the proceeds of such Indebtedness and the proceeds and the products thereof
and (iii) with respect to capitalized
 

 
 

--------------------------------------------------------------------------------

 
 
 

 leases, such Liens do not at any time extend to or cover any assets (except for
accessions to such asset) other than the assets subject to such capitalized
leases; provided that individual financings of equipment provided by one lender
may be cross-collateralized to other financings of equipment provided by such
lender;
 
(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the U.S. Borrower or any
of its Subsidiaries in the ordinary course of business permitted by this
Agreement;
 
(u) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;
 
(v) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;
 
(w) other Liens on assets securing obligations in an aggregate amount not to
exceed $15,000,000 at any time outstanding; and
 
(x) Liens created under the Canadian Reorganization Documents solely to the
extent resulting from the transactions consummated pursuant to and in accordance
with Section 6.13(a).
 
provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral which constitutes
Collateral, other than (i) Liens granted pursuant to the Security Documents or
(ii) restrictions on the transfer by the Delaware LLC Holding Company of the
Equity Interests of the Canadian Borrower pursuant to the Canadian
Reorganization Documents.
 
7.02 Investments
 
. Make any Investments, except:
 
(a) Investments held by the U.S. Borrower or such Subsidiary in the form of Cash
Equivalents;
 
(b) equity Investments owned as of the Closing Date in any Subsidiary and, to
the extent not constituting a Permitted Acquisition, Investments made after the
Closing Date in Persons that are, immediately prior to such Investment, the U.S.
Borrower or any Subsidiary Guarantor;
 
(c) Investments consisting of extensions of trade credit and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and  deposits, prepayments and other credits to
suppliers, in each case, made in the ordinary course of business;
 
(d) intercompany loans to the extent permitted under Section 7.03(b);
 

 
 

--------------------------------------------------------------------------------

 
 

(e) loans and advances to employees of Holdings, the U.S. Borrower and its
Subsidiaries (i) made in the ordinary course of business for business-related
travel, entertainment, relocation and analogous ordinary business purposes or
(ii) made in connection with such Person’s purchase of Equity Interests (other
than Disqualified Capital Stock) of Holdings in an aggregate principal amount
not to exceed $10,000,000 at any time outstanding, so long as, in the case of
clause (ii), such purchase price is immediately contributed to the U.S.
Borrower;
 
(f) Investments pursuant to Permitted Acquisitions permitted pursuant to Section
7.13;
 
(g) Investments consisting of Liens, Indebtedness, fundamental changes, Asset
Sales, Restricted Payments and prepayments permitted under Sections 7.01, 7.03,
7.04, 7.05,  7.06 and 7.15, respectively;
 
(h) Investments outstanding on the Closing Date and listed on Schedule 7.02 and
any modification, replacement, renewal or extension thereof so long as the
extent of such Investment is not increased thereby;
 
(i) Investments in Swap Contracts permitted under Section 7.03(n);
 
(j)  [Reserved];
 
(k) Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;
 
(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
 
(m) loans and advances to Holdings in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments to the extent permitted to be made to
Holdings in accordance with Section 7.06;
 
(n) Investments  made by the U.S. Borrower or a Subsidiary Guarantor in a
Foreign Subsidiary (including guarantees of Indebtedness) in an aggregate amount
outstanding at any time which shall not exceed $20,000,000 and Investments by a
Foreign Subsidiary in another Foreign Subsidiary;
 
(o) any other Investment, so long as immediately after giving effect to such
Investment, (A) no Default or Event of Default has occurred and is continuing,
(B) the Lease Adjusted Leverage Ratio (calculated on a Pro forma Basis after
giving effect to any such Investment) at the time of making such Investment is
less than or equal to 3.25:1.00
 

 
 

--------------------------------------------------------------------------------

 
 
 

 and (C) the aggregate Commitments exceed the sum of the Outstanding Amount of
all Revolving Loans, the Outstanding Amount of all L/C Obligations and the
Outstanding Amount of all Swing Line Loans by no less than $75,000,000;
 
(p) advances of payroll payments to employees or consultants in the ordinary
course of business;
 
(q) non-cash consideration received in any Asset Sale permitted by Section 7.05;
 
(r) other Investments in an aggregate amount not to exceed at any time
$50,000,000;
 
(s) Investments consisting of the contribution of Equity Interests of any other
Foreign Subsidiary or any Disregarded Domestic Subsidiary held directly by the
U.S. Borrower or a Subsidiary in exchange for Indebtedness, Equity Interests or
a combination thereof of the Foreign Subsidiary or Disregarded Domestic
Subsidiary to which such contribution is made or the exchange of Equity
Interests in any Foreign Subsidiary or Disregarded Domestic Subsidiary for
Indebtedness of such Foreign Subsidiary or Disregarded Domestic Subsidiary, as
applicable;
 
(t) Guarantees by the U.S. Borrower or a Subsidiary of leases (other than
Capital Lease Obligations) or other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
 
(u) Investments made by any Subsidiary that is not a Subsidiary Guarantor to the
extent such Investments are financed with the proceeds received by such
Subsidiary from an Investment made pursuant to clauses (n), (o) or (r) of this
Section 7.02 promptly after such proceeds were received by such Subsidiary;
 
(v) Investments in Affiliated Charitable Organizations not exceeding $10,000,000
in the aggregate during the term of this Agreement;
 
(w) Investments in Treasury Management Agreements with Treasury Management
Banks; and
 
(x) Investments made in connection with the Canadian Reorganization, solely to
the extent resulting from the transactions consummated pursuant to and in
accordance with Section 6.13(a).
 
An Investment shall be deemed to be outstanding to the extent not returned in
the same form (or (i) in assets that may be used in those businesses in which
the U.S. Borrower and its Subsidiaries are permitted to be engaged under Section
7.07 and have at least the same fair market value  or (ii) in Cash Equivalents
with at least the same fair market value, provided that such Cash Equivalents
are otherwise permitted by this Section 7.02 or such Cash Equivalents are
liquidated within 45 days) as the original Investment to (x) if such Investment
was made by U.S. Borrower or a Subsidiary Guarantor, to the U.S. Borrower or a
Subsidiary Guarantor and (y) if
 

 
 

--------------------------------------------------------------------------------

 
 
 

such Investment was made by a Subsidiary that was not a Guarantor, to U.S.
Borrower or any Subsidiary.
 
7.03 Indebtedness and Disqualified Capital Stock
 
. Create, incur, assume or suffer to exist any Indebtedness or Disqualified
Capital Stock, except:
 
(a) Indebtedness under the Loan Documents;
 
(b) Indebtedness of (x) any Subsidiary Guarantor to the U.S. Borrower or to any
other Subsidiary Guarantor, (y) the U.S. Borrower to any Subsidiary Guarantor or
(z) the U.S. Borrower or any Subsidiary Guarantor owed to Foreign Subsidiaries;
provided (i) all such Indebtedness described in clauses (x) and (y) above shall
be evidenced by promissory notes and all such notes shall be subject to a First
Priority Lien pursuant to the Security Agreement, (ii) all such Indebtedness
shall be unsecured and subordinated in right of payment to the payment in full
of the Obligations pursuant to the terms of the applicable promissory notes or
an intercompany subordination agreement that in any such case, is reasonably
satisfactory to Administrative Agent, and (iii) any payment by any such
Subsidiary Guarantor under any guaranty of the Obligations shall result in a pro
tanto reduction of the amount of any Indebtedness owed by such Subsidiary to the
U.S. Borrower or to any of its Subsidiaries for whose benefit such payment is
made;
 
(c) Indebtedness incurred by the U.S. Borrower or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price, earn-out or similar obligations, or from guarantees or letters of credit,
surety bonds or performance bonds securing the performance of the U.S. Borrower
or any such Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
the U.S. Borrower or any of its Subsidiaries; provided that in the case of a
disposition, the maximum aggregate liability in respect of all such obligations
outstanding under this clause (c) shall at no time exceed the gross proceeds
actually received by the U.S. Borrower and its Subsidiaries in connection with
such disposition;
 
(d) Indebtedness of the U.S. Borrower and its Subsidiaries (A) assumed in
connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition, or (B) owed to the
seller of any property acquired in a Permitted Acquisition on an unsecured
subordinated basis, which subordination shall be on terms reasonably
satisfactory to the Administrative Agent, in each case, so long as both
immediately prior and after giving effect thereto, (x) no Default or Event of
Default shall exist or result therefrom, and (y) the U.S. Borrower and its
Subsidiaries will be in pro forma compliance with the covenants set forth in
Section 7.12 after giving effect to such Permitted Acquisition and the
incurrence or issuance of such Indebtedness and any extensions, renewals or
replacements (“refinancings”) of such Indebtedness except refinancings of any
such Indebtedness if the terms and conditions thereof when taken as a whole are
less favorable to the obligor thereon or to the Lenders than the Indebtedness
being refinanced or extended, and the average life to maturity thereof is not
greater than or equal to that of the Indebtedness being refinanced or extended;
provided such refinancing Indebtedness shall not (A) include Indebtedness of an
obli
 

 
 

--------------------------------------------------------------------------------

 
 

 gor that was not an obligor with respect to the Indebtedness being extended,
renewed or refinanced, (B) exceed in principal amount the Indebtedness being
renewed, extended or refinanced along with interest and premium (if any) of such
Indebtedness, together with fees and expenses related to such renewal, extension
or refinancing or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom;
 
(e) Indebtedness representing deferred compensation to employees of the U.S.
Borrower and its Subsidiaries incurred in the ordinary course of business;
 
(f) Indebtedness consisting of obligations of the U.S. Borrower or its
Subsidiaries under deferred employee compensation or other similar arrangements
incurred by such Person in connection with Permitted Acquisitions;
 
(g) Indebtedness consisting of (A) the financing of insurance premiums or (B)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;
 
(h) Indebtedness which may be deemed to exist pursuant to any guarantees,
performance, surety, statutory, appeal or similar obligations (other than any
guarantees of obligations for borrowed money) incurred in the ordinary course of
business;
 
(i) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts; provided that such Indebtedness
is extinguished within five (5) Business Days of the incurrence thereof;
 
(j) guarantees in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the U.S. Borrower and its
Subsidiaries;
 
(k) (i) guarantees by the U.S. Borrower of Indebtedness of a Subsidiary
Guarantor or guarantees by a Subsidiary Guarantor of Indebtedness of the U.S.
Borrower or another Subsidiary Guarantor or (ii) guarantees by a Subsidiary of
the U.S. Borrower that is not a Guarantor of Indebtedness of another Subsidiary
of the U.S. Borrower that is not a Subsidiary Guarantor or (iii) guarantees by a
Foreign Subsidiary of Indebtedness of another Foreign Subsidiary or (iv)
guarantees by the U.S. Borrower or a Subsidiary Guarantor of Indebtedness of a
Subsidiary of the U.S. Borrower that is not a Guarantor to extent permitted by
Section 7.02(e), (n), (o), (r), (u), or (x) with respect, in each case, to
Indebtedness otherwise permitted to be incurred pursuant to this Section 7.03;
 
(l) Indebtedness existing on the Closing Date and listed on Schedule 7.03;
 
(m) purchase money Indebtedness incurred within 360 days of the acquisition or
completion of construction or installation of the assets acquired in connection
with the incurrence of such Indebtedness in an aggregate amount which, when
added to refinancings thereof and with sales and lease-backs permitted pursuant
to Section 7.09, is in an aggregate principal amount not to exceed $35,000,000
at any time outstanding;
 

 
 

--------------------------------------------------------------------------------

 
 

(n) obligations (contingent or otherwise) of the U.S. Borrower or any Subsidiary
existing or arising under any Swap Contract; provided that such obligations are
(or were) entered into in the ordinary course of business for the purpose of
fixing or hedging interest rate, currency or commodity risks and not for
purposes of speculation;
 
(o) Indebtedness incurred by the U.S. Borrower to past, present or future
members of management, employees, directors and consultants of Holdings, the
U.S. Borrower or any Subsidiary in connection with stock repurchases; provided
that the aggregate amount of such Indebtedness incurred during any fiscal year
of the U.S. Borrower shall not exceed $5,000,000;
 
(p) Indebtedness of one or more Foreign Subsidiaries in an aggregate amount not
to exceed at any time $15,000,000;
 
(q) Indebtedness of a Foreign Subsidiary to the U.S. Borrower or a Subsidiary
Guarantor to the extent constituting an Investment permitted by Section 7.02(e),
(n), (o), (r), (u) or (x);
 
(r) Indebtedness of the U.S. Borrower and its Subsidiaries in an aggregate
amount not to exceed at any time $15,000,000;
 
(s) unsecured Indebtedness of the U.S. Borrower and the Subsidiary Guarantors,
so long as, after giving effect thereto, (A) no Default or Event of Default has
occurred and is continuing, (B) the Lease Adjusted Leverage Ratio (on a Pro
forma Basis after giving effect to the incurrence of such Indebtedness) at the
time of the incurrence of such Indebtedness is less than or equal to 3.25:1.00;
and (C) the aggregate Commitments exceed the sum of the Outstanding Amount of
all Revolving Loans, the Outstanding Amount of all L/C Obligations and the
Outstanding Amount of all Swing Line Loans by no less than $75,000,000; provided
that such Indebtedness shall not mature earlier than the Maturity Date and no
portion thereof shall be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, for
customary prepayment or repurchase events upon a change in control or an asset
sale) prior to the Maturity Date; provided further that, for the avoidance of
doubt, no Subsidiary that is not a Subsidiary Guarantor may guarantee or be an
obligor with respect to such Indebtedness;
 
(t) Indebtedness under Treasury Management Agreements with Treasury Management
Banks; and
 
(u) the Northstar Loan.
 
7.04 Fundamental Changes
 
. Merge, amalgamate, dissolve, liquidate, consolidate with or into another
Person, or dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:
 

 
 

--------------------------------------------------------------------------------

 
 
 

(a) any Subsidiary of the U.S. Borrower may merge or amalgamate with (i) the
U.S. Borrower, provided that (x) the U.S. Borrower shall be the continuing or
surviving Person or (y) the resulting, surviving or transferee Person (the
“Successor Company”) will be a corporation or a limited liability company
organized and existing under the laws of the United States, any state thereof or
the District of Columbia and the Successor Company (if not the U.S. Borrower)
will expressly assume, by an assumption agreement in form and substance
reasonably satisfactory to the Administrative Agent, all of the Obligations of
the U.S. Borrower under any of the Loan Documents to which it is a party, or
(ii) any one or more other Subsidiaries, provided that when any Subsidiary
Guarantor is merging or amalgamating with another Subsidiary, the Subsidiary
Guarantor shall be the continuing or surviving Person or to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Subsidiary which is not a Loan Party (assuming solely for such
purpose that the Canadian Borrower is not a Loan Party) in accordance with
Sections 7.02 and 7.03;
 
(b) any Subsidiary of the U.S. Borrower may dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the U.S. Borrower or
to another Subsidiary; provided that if the transferor in such a transaction is
a Subsidiary Guarantor, then (i) the transferee must be the U.S. Borrower or a
Subsidiary Guarantor and (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Subsidiary
which is not a Loan Party (assuming solely for such purpose that the Canadian
Borrower is not a Loan Party) in accordance with Sections 7.02 and 7.03;
 
(c) any Subsidiary may merge or amalgamate with any other Person in order to
effect an Investment permitted pursuant to Section 7.02; provided that (i) the
continuing or surviving Person shall have complied with the requirements of
Section 6.13 and (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in accordance with Section 7.02;
 
(d) a merger, amalgamation dissolution, liquidation, consolidation or Asset
Sale, the purpose of which is to effect an Asset Sale permitted pursuant to
Section 7.05 may be effected;
 
(e) (i) any Subsidiary that is not a Loan Party may merge, amalgamate  or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary of the U.S. Borrower may liquidate or dissolve or change its
legal form if the U.S. Borrower determines in good faith that such action is in
the best interests of the U.S. Borrower and if not materially disadvantageous to
the Lenders; and
 
(f) the Canadian Amalgamation may be effected.
 
7.05 Asset Sales
 
. Make any Asset Sales or enter into any agreement to make any Asset Sales,
except:
 
(a) sales or other dispositions of assets that do not constitute Asset Sales;
 

 
 

--------------------------------------------------------------------------------

 
 
 

(b) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-cash proceeds consisting of notes or other debt securities
and valued at fair market value in the case of other non-cash proceeds) (i) are
less than $5,000,000 with respect to any single Asset Sale or series of related
Asset Sales and (ii) when aggregated with the proceeds of all other Asset Sales
made within the same fiscal year of the U.S. Borrower, are less than
$20,000,000; provided that (1) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof (determined in
good faith by the board of directors of the U.S. Borrower (or similar governing
body)) and (2) no less than 75% thereof shall be paid in cash or Cash
Equivalents; provided further that for purposes of clause (2), the U.S. Borrower
may elect to treat non-cash consideration from an Asset Sale as cash so long as
the amount of such non-cash consideration being held by the U.S. Borrower and
its Subsidiaries (and not previously converted to cash) does not exceed
$5,000,000 in the aggregate;
 
(c) Investments made in accordance with Section 7.02;
 
(d) Dispositions permitted by Sections 7.04 and 7.06 and Liens permitted by
Section 7.01;
 
(e) [Reserved];
 
(f) Dispositions of Property by the U.S. Borrower or any Subsidiary to the U.S.
Borrower or to a Subsidiary; provided that if the transferor is the U.S.
Borrower or a Subsidiary Guarantor of the U.S. Borrower, (i) the transferee
thereof must be either the U.S. Borrower or a Subsidiary Guarantor or (ii) to
the extent such transaction constitutes an Investment, such transaction is
permitted by Section 7.02;
 
(g) Dispositions permitted by Section 7.09; and
 
(h) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property.
 
To the extent the Required Lenders waive the provisions of this Section 7.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 7.05, such Collateral (unless sold to U.S. Borrower or
a Subsidiary Guarantor) shall be sold free and clear of the Liens created by the
Security Documents, and the Agents shall take all actions they deem appropriate
or reasonably requested by the U.S. Borrower in order to effect the foregoing.
 
7.06 Restricted Payments
 
.  Declare or make, directly or indirectly, any Restricted Payment, except that:
 
(a) Each Subsidiary may make Restricted Payments to the U.S. Borrower and to
Subsidiaries (and, in the case of a Restricted Payment by a non-Wholly-Owned
Subsidiary, to the U.S. Borrower and any Subsidiary and to each other owner of
Equity Interests of such Subsidiary based on their relative ownership
interests);
 

 
 

--------------------------------------------------------------------------------

 
 
 

(b) U.S. Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in Equity Interests (other than Disqualified
Capital Stock) of such Person and, in the case of a Subsidiary, based on the
proportionate ownership of such Subsidiary;
 
(c) [Reserved];
 
(d) to the extent constituting Restricted Payments, the U.S. Borrower and its
Subsidiaries may enter into transactions expressly permitted by Section 7.04;
 
(e) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the U.S. Borrower may make Restricted
Payments to Holdings (i) in an aggregate amount not to exceed $6,000,000 in any
fiscal year, to the extent necessary to permit Holdings to pay general
administrative costs and expenses and operating expenses incurred in the
ordinary course of business and other corporate overhead costs and expenses,
(ii) for so long as Holdings and U.S. Borrower are members of the same
affiliated group of corporations within the meaning of section 1504 of the Code
and the Treasury Regulations promulgated thereunder (or any similar provision of
state or local income tax law), to the extent necessary to permit Holdings or a
Subsidiary to discharge the consolidated or similar Tax liabilities of Holdings
and any of its Subsidiaries so long as Holdings or the paying Subsidiary applies
the amount of any such payment for such purpose and provided that the amount of
such payment for any taxable period shall not exceed the amount of income taxes
that the U.S. Borrower and/or its Subsidiaries would have paid for such taxable
period on a stand alone basis, (iii) in an aggregate amount required for
Holdings to pay franchise taxes and other fees required to maintain its legal
existence, (iv) in an aggregate amount sufficient to pay reasonable and
customary costs and expenses incident to a public offering (whether or not
consummated) of the Equity Interests of Holdings to the extent that the proceeds
therefrom are intended to be contributed to the U.S. Borrower and (v) to finance
any Investment permitted to be made pursuant to Section 7.02; provided that
(A) such Restricted Payment shall be made substantially concurrently with the
closing of such Investment and (B) Holdings shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the U.S. Borrower or a Subsidiary Guarantor (or
a Subsidiary to the extent otherwise allowed by Section 7.02) or (2) the merger
(to the extent permitted in Section 7.04) of the Person formed or acquired into
the U.S. Borrower or a Subsidiary Guarantor (or a Subsidiary to the extent
otherwise allowed by Section 7.02) in order to consummate such Permitted
Acquisition, in each case, in accordance with the requirements of Section 6.13;
 
(f) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the U.S. Borrower may make Restricted
Payments with respect to the repurchase, redemption or other acquisition or
retirement for value of any Equity Interests of Holdings or any Subsidiary of
Holdings held by any past, present or future employee, director, officer or
consultant of Holdings (or any of its Subsidiaries) pursuant to any equity
subscription agreement, stock option agreement or similar agreement or plan;
provided that the aggregate price paid for all such repurchased, redeemed,
 

 
 

--------------------------------------------------------------------------------

 
 
 

 acquired or retired Equity Interests may not exceed $10,000,000 in any
twelve-month period;
 
(g) [Reserved];
 
(h) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, to the extent the Lease Adjusted Leverage
Ratio calculated on a Pro forma Basis at the time of, and after giving effect
to, the making of such Restricted Payments, is less than or equal to 3.25:1.00
and, after giving effect to the applicable Restricted Payment(s), the aggregate
Commitments exceed the sum of the Outstanding Amount of all Revolving Loans, the
Outstanding Amount of all L/C Obligations and the Outstanding Amount of all
Swing Line Loans by no less than $75,000,000, the U.S. Borrower may make
additional Restricted Payments to Holdings; and
 
(i) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the U.S. Borrower may make additional
Restricted Payments to Holdings in an amount not to exceed $15,000,000.
 
7.07 Change in Nature of Business/Partnerships/Accounting Changes
 
. (a)  Engage in any business other than those businesses in which the U.S.
Borrower and its Subsidiaries are engaged on the Closing Date (or which are
reasonably related thereto or are reasonable extensions thereof) or such other
lines of business as may be consented to by the Required Lenders, (b) become a
general partner in any general partnership (other than any general partnership
in existence on the Closing Date), or (c) make any change in accounting policies
or reporting practices, except as required or permitted by GAAP.
 
7.08 Transactions with Affiliates
 
. Enter into any transaction or series of related transactions, whether or not
in the ordinary course of business, with or for the benefit of any Affiliate of
the U.S. Borrower or any Subsidiary, other than on terms and conditions not
materially less favorable to the U.S. Borrower or such Subsidiary as would
reasonably be obtained by the U.S. Borrower or such Subsidiary at that time in
an arm’s-length transaction with a Person other than an Affiliate, except that
the following shall be permitted:
 
(a) Restricted Payments permitted by Section 7.06;
 
(b) Investments permitted by Sections 7.02(b), (e) and (n);
 
(c) reasonable director, officer and employee fees, compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and indemnification and severance arrangements, in each
case entered into in the ordinary course of business;
 
(d) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;
 

 
 

--------------------------------------------------------------------------------

 
 
 

(e) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08(e) or any amendment thereto to the extent
such an amendment is not adverse to the Lenders in any material respect;
 
(f) Asset Sales permitted by Section 7.04(b);
 
(g) loans and other transactions by and between or among the U.S. Borrower or
any Subsidiary to extent permitted under this Article VII; and
 
(h) transactions (i) between or among the U.S. Borrower and/or one or more
Subsidiaries, (ii) between or among Subsidiaries and (iii) between or among U.S.
Borrower, and/or one or more Subsidiaries and an Affiliated Charitable
Organization to the extent otherwise permitted under this Article VII.
 
7.09 Sales and Leasebacks
 
.  Become or remain liable as lessee or as a guarantor or other surety with
respect to any lease of any property (whether real, personal or mixed), whether
now owned or hereafter acquired, which such Loan Party (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
U.S. Borrower or any of its Subsidiaries), or (b) intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by such Loan Party to any Person (other than the U.S.
Borrower or any of its Subsidiaries) in connection with such lease; provided
that the U.S. Borrower and its Subsidiaries may become and remain liable as
lessee, guarantor or other surety with respect to any such lease if and to the
extent that the U.S. Borrower and its Subsidiaries are permitted to enter into
and remain liable with respect to such lease in connection with Indebtedness
incurred pursuant to Section 7.03(m) in an aggregate amount which, when added to
the amount of Indebtedness of the U.S. Borrower and its Subsidiaries pursuant to
Section 7.03(m), shall not exceed $50,000,000.
 
7.10 Clauses Restricting Subsidiary Distributions
 
.  Enter into or suffer to exist or become effective any consensual encumbrance
or restriction on the ability of any Subsidiary of the U.S. Borrower to (a) make
Restricted Payments in respect of any Equity Interests of such Subsidiary held
by, or pay any Indebtedness owed to, the U.S. Borrower or any other Subsidiary
Guarantor, (b) make loans or advances to, or other Investments in, the U.S.
Borrower or any other Subsidiary Guarantor or (c) transfer any of its assets to
the U.S. Borrower or any other Subsidiary Guarantor, except for such
encumbrances or restrictions existing under or by reason of
 
(i) any restrictions existing under or permitted by the Loan Documents;
 
(ii) any encumbrance or restriction pursuant to applicable Law;
 
(iii) any encumbrance or restriction with respect to a Subsidiary or any of its
Subsidiaries pursuant to an agreement relating to any Indebtedness incurred by
such Subsidiary prior to the date on which such Subsidiary was acquired by the
U.S. Borrower (other than Indebtedness incurred as consideration in, in
contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate the transaction or series of related transactions
pursuant to which such Subsidiary was acquired by the U.S. Borrower) and
outstanding on such date of acquisition, which encumbrance or restriction is not
applicable to the U.S. Borrower or its Subsidiaries, or the properties or assets
of the
 

 
 

--------------------------------------------------------------------------------

 
 
 

 U.S. Borrower or its Subsidiaries, other than the Subsidiary, or the property
or assets of the Subsidiary, so acquired, or any Subsidiary thereof or the
property or assets of any such Subsidiary;
 
(iv) any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness incurred pursuant to an agreement referred to in
clause (i), (ii) or (iii) of this covenant or this clause (iv) or contained in
any amendment to an agreement referred to in clause (i), (ii) or (iii) of this
covenant or this clause (iv); provided, however, that the encumbrances and
restrictions contained in any such refinancing agreement or amendment are not
materially less favorable taken as a whole, as determined by the U.S. Borrower
in good faith, to the Lenders than the encumbrances and restrictions contained
in such predecessor agreement;
 
(v) with respect to clause (c), any encumbrance or restriction (A) that
restricts the subletting, assignment, sublicense or transfer of any property or
asset or right and is contained in any lease, license or other contract entered
into in the ordinary course of business or (B) contained in security agreements
securing Indebtedness of a Subsidiary to the extent such encumbrance or
restriction restricts the transfer of the property subject to such security
agreements;
 
(vi) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the disposition of the
Equity Interests or assets of such Subsidiary permitted by Section 7.05;
 
(vii) any encumbrances or restrictions applicable solely to a Foreign Subsidiary
and contained in any credit facility extended to any Foreign Subsidiary;
 
(viii) restrictions in the transfers of assets pursuant to a Lien permitted by
Section 7.01;
 
(ix) any encumbrance or restriction arising under or in connection with any
agreement or instrument relating to any Indebtedness permitted by Section
7.03  if (A) either (x) the encumbrance or restriction applies only in the event
of a payment default or a default with respect to a financial covenant contained
in the terms of such agreement or instrument or (y) such encumbrance or
restriction will not cause the U.S. Borrower not to have the funds necessary to
pay the Obligations when due and (B) the encumbrance or restriction is not
materially more disadvantageous to the Lenders than is customary in comparable
financings;
 
(x) any encumbrance or restriction arising under or in connection with any
agreement or instrument governing Equity Interests of any Person other than a
Wholly-Owned Subsidiary that is acquired after the Closing Date;
 
(xi) any negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of the Indebtedness;
 

 
 

--------------------------------------------------------------------------------

 
 
 

(xii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted by Section 7.03(m) to the extent such restrictions apply
only to the property or assets (including proceeds and products thereof and any
accessions thereto) securing such Indebtedness;
 
(xiii) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and
 
(xiv) any encumbrance or restriction created under the Canadian Reorganization
Documents, solely to the extent resulting from the transactions consummated
pursuant to and in accordance with Section 6.13(a).
 
7.11 Use of Proceeds
 
. Use the proceeds of any Credit Extension, whether directly or indirectly to
purchase or carry margin stock (in a manner that would violate Regulation U of
the FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose.
 
7.12 Financial Covenants
 
.
 
(a) Lease Adjusted Leverage Ratio.  Permit the Lease Adjusted Leverage Ratio, as
of the last day of any Test Period, to exceed (x) if such Test Period ends on or
before December 31, 2014, 3.75:1.00 and (y) if such Test Period ends after
December 31, 2014, 3.50:1.00.
 
(b) Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio, for any Test Period, to be less than 2.75:1.00.
 
7.13 Acquisitions
 
.  Purchase or otherwise acquire (in one or a series of related transactions)
any assets constituting a business unit or division or line of business of, or
Equity Interests representing a majority of the outstanding Equity Interests or
voting power of the Voting Stock of, any Person (or agree to do any of the
foregoing at any future time), except Permitted Acquisitions.
 
7.14 Modifications of Organization Documents and Other Documents, Etc.
 
  Directly or indirectly:
 
(a) amend or modify, or permit the amendment or modification of, any provision
of any documents governing any Indebtedness incurred pursuant to Section 7.03(d)
or (s), in each case in any manner that is adverse in any material respect to
the interests of the Lenders; or
 
(b)  terminate, amend, modify or change any of its Organization Documents
(including (x) by the filing or modification of any certificate of designation
and (y) any election to treat any Pledged Interests (as defined in the Security
Agreement) as a “security” under Section 8-103 of the UCC other than
concurrently with the delivery of certificates representing such Pledged
Interests to the Collateral Agent) or any agreement to which it is a party with
respect to its Equity Interests (including any stockholders’ agreement), other
than any such amendments, modifications or changes which are not adverse in any
material respect to the interests of the Lenders; provided that the U.S.
Borrower may issue Qualified Capital Stock, so long as such issuance is
 

 
 

--------------------------------------------------------------------------------

 
 
 

 not prohibited by any provision of this Agreement, and may amend its
Organization Documents to authorize any such Qualified Capital Stock.
 
7.15 Prepayments, Etc. of Indebtedness
 
.  Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner (it being understood that payments of regularly
scheduled interest shall be permitted, subject to the terms of the subordination
provisions applicable thereto) any Subordinated Indebtedness (“Junior
Financing”), except (i) so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (x) such prepayments,
redemptions, purchases, defeasances or satisfactions may be made (A) if at the
time thereof the Lease Adjusted Leverage Ratio calculated on a Pro forma Basis
after giving effect to such prepayment, redemption, repurchase, defeasance or
satisfaction is less than or equal to 3.25:1.00 and (B) if after giving effect
thereto, the aggregate Commitments exceed the sum of the Outstanding Amount of
all Revolving Loans, the Outstanding Amount of all L/C Obligations and the
Outstanding Amount of all Swing Line Loans by no less than $75,000,000, or
(y) for the refinancing thereof in exchange for, or with the Net Cash Proceeds
of, any (1) Subordinated Indebtedness that (A) does not have an earlier maturity
date or a shorter weighted average life to maturity than the Subordinated
Indebtedness being refinanced, (B) have any interim amortization or prepayment
or redemption offers or events other than change of control and asset sale
events that are customary for high yield subordinated notes and (C) does not
contain (I) any financial maintenance covenants or (II) covenants or events of
default that are, taken as a whole, more onerous to the U.S. Borrower and its
Subsidiaries than those contained herein or (2) issuance of Qualified Capital
Stock of Holdings and (ii) for the conversion of any Junior Financing to Equity
Interests (other than Disqualified Capital Stock) of Holdings.
 
ARTICLE VIII                                
 


 
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default
 
. Any of the following shall constitute an “Event of Default”:
 
(a) Non-Payment.  The U.S. Borrower, the Canadian Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of or premium (if any) on any Loan or any L/C Obligation, or (ii)
within five Business Days after the same becomes due, any interest on any Loan
or on any L/C Obligation, or any fee due hereunder, or (iii) within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
 
(b) Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05, 6.11 or Article
VII of this Agreement; or
 
(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof by the Administrative Agent or any
Lender to the U.S. Borrower; or
 

 
 

--------------------------------------------------------------------------------

 
 
 

(d) Representations and Warranties.  Any representation, warranty or
certification or other statement made or deemed made by or on behalf of any Loan
Party herein, in any other Loan Document or in any statement or document
delivered in writing in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e) Cross-Default.  Any Loan Party or any of its Subsidiaries (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise, and giving effect to any applicable grace
period) in respect of any Indebtedness (other than Indebtedness hereunder or
under the Guarantee) having an aggregate principal amount (including amounts
owing to all creditors under any combined or syndicated credit arrangement)
equal to or greater than the Threshold Amount, or (B) fails to observe or
perform any other material agreement or condition relating to any such
Indebtedness beyond any applicable cure period or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event in the case of this clause (B) is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise) prior to its stated maturity; provided that this
clause (e)(B) shall not apply to secured Indebtedness that became due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or
 
(f) Insolvency Proceedings, Etc.  Any Loan Party or any of their respective
Subsidiaries (other than an Immaterial Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding (including, for
the avoidance of doubt, any commencement by the Canadian Borrower or
acquiescence by the Canadian Borrower to any proceedings for substantive relief
with respect to the Canadian Borrower in any bankruptcy, insolvency, debt
restructuring, reorganization, readjustment of debt or other similar proceedings
(including, without limitation, proceedings under the BIA, the Winding-up and
Restructuring Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
or other similar federal or provincial legislation) including, without
limitation, the filing by the Canadian Borrower of a proposal or plan of
arrangement or a notice of intention to file same, or proceedings initiated by
the Canadian Borrower for the appointment of a trustee, interim receiver,
receiver, receiver and manager, custodian, administrator, sequestrator or other
like
 

 
 

--------------------------------------------------------------------------------

 
 
 

 official with respect to the Canadian Borrower or all or any substantial part
of the assets of Canadian Borrower, or any similar relief, and in the case of
any such proceeding instituted against the Canadian Borrower (but not instituted
by it), either the proceeding remains undismissed or unstayed for a period of 60
calendar days, or the Canadian Borrower fails to diligently and actively oppose
such proceeding or any of the actions sought in such proceeding, in each case,
for a period of 60 calendar days); or
 
(g) Inability to Pay Debts; Attachment.  (i) Any Loan Party or any of its
Subsidiaries (other than an Immaterial Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or
 
(h) Judgments.  There is entered against any Loan Party or any of its
Subsidiaries (other than an Immaterial Subsidiary) one or more final judgments
or orders by a court or Governmental Authority for the payment of money in an
amount that individually or in the aggregate is equal to or greater than the
Threshold Amount (to the extent not adequately covered by insurance issued by a
solvent and unaffiliated insurer that has not disclaimed coverage), and all such
judgments or orders shall not have been vacated, discharged, stayed or fully
bonded pending appeal within 60 days from the entry thereof; or
 
(i) ERISA.  (i) An ERISA Event, or termination, withdrawal or noncompliance with
applicable laws or plan terms with respect to Foreign Plans occurs which has
resulted or could reasonably be expected to result in a Material Adverse Effect,
or (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability to a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or
 
(j) Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner in writing the validity or enforceability of any provision of
any Loan Document; or any Loan Party denies that it has any or further liability
or obligation under any Loan Document except by reason of payment in full of all
Obligations, or purports to revoke, terminate or rescind any provision of
any Loan Document except pursuant to the express terms thereof; or
 
(k) Change of Control.  There occurs any Change of Control; or
 
(l) Collateral.  Any security interest and Lien purported to be created by any
Security Document as to any property of the Loan Parties (and, solely in the
case of the Delaware LLC Holding Company Pledge Agreement, the Delaware LLC
Holding Company) (other than the Canadian Borrower) (other than by reason of a
release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations in accordance with the terms hereof)
shall cease to give the Collateral Agent, for the benefit of the Secured Parties
a perfected First Priority security interest in and Lien on all of
 

 
 

--------------------------------------------------------------------------------

 
 
 

 the Collateral thereunder (except as otherwise expressly provided in this
Agreement or such Security Document and subject to Permitted Liens) in favor of
the Collateral Agent, or any security interest and Lien purported to be created
by any Security Document on such property shall be asserted by any Loan Party
not to be a valid, perfected, First Priority (except as otherwise expressly
provided in this Agreement or such Security Document and subject to Permitted
Liens) security interest in or Lien on the Collateral covered thereby, in each
case other than to the extent that any such loss of perfection or priority
results from the failure of the Collateral Agent to maintain possession of
certificates or instruments actually delivered to it representing securities or
notes pledged under the Security Documents or to file UCC continuation
statements and except, as to Collateral consisting of real property to the
extent that such losses are covered by a lender’s title insurance policy and the
Collateral Agent shall be reasonably satisfied with the credit of such insurer.
 
8.02 Remedies upon Event of Default
 
. If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
 
(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;
 
(iii) require that the U.S. Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and
 
(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
 
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the U.S. Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the U.S. Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03 Application of Funds
 
. After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Secured Obligations shall be applied by the Administrative Agent in the
following order:
 

 
 

--------------------------------------------------------------------------------

 
 
 

(a) First, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts (other than principal and
interest, but including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent and the Collateral Agent in their capacities as such;
 
(b) Second, to payment of that portion of the Secured Obligations constituting
fees, indemnities and other amounts (other than principal, interest, commitment
fees and Letter of Credit Fees) payable to the Lenders and the L/C Issuers
(including fees, charges and disbursements of counsel payable under
Section 10.04 and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause (b) payable to them;
 
(c) Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid commitment fees, Letter of Credit Fees and interest on the
Loans, L/C Borrowings and other Obligations, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause (c)
payable to them;
 
(d) Fourth, (i) to payment of that portion of the Secured Obligations
constituting unpaid principal of the Loans and L/C Borrowings, (ii) to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, (iii) to payment of amounts due under any Treasury
Management Agreement between any Loan Party and any Secured Party and (iv) to
payment of breakage, termination or other amounts owing in respect of any Swap
Contract between any Loan Party and any Secured Party, to the extent such Swap
Contract is permitted hereunder, ratably among the Secured Parties in proportion
to the respective amounts described in this clause (d) held by them; and
 
(e) Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.
 
Subject to Section 2.15, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause (d) above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the U.S. Borrower.
 
ARTICLE IX                                
 


 
ADMINISTRATIVE AGENT, CANADIAN AGENT AND COLLATERAL AGENT
 
9.01 Appointment and Authority
 
.
 
(a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints (x) Bank
of America to act on its behalf as the Administrative Agent and Collateral Agent
hereunder and under the other Loan Documents and (y) Bank of America, N.A.,
Canada Branch to act on behalf
 

 
 

--------------------------------------------------------------------------------

 
 
 

 of the Multicurrency Facility Lenders as Canadian Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent, the Canadian Agent
and Collateral Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent, the Canadian Agent and
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.  The provisions of this Article are
solely for the benefit of the Administrative Agent, the Canadian Agent and
Collateral Agent, the Lenders and the L/C Issuers, and no Loan Party shall have
rights as a third party beneficiary of any of such provisions, except for
Sections 9.06 and 9.10 (but solely to the extent explicitly set forth in
Sections 9.06 and 9.10).
 
(b) The Collateral Agent shall act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank or Treasury Management Bank) and each L/C Issuer hereby irrevocably
appoints and authorizes the Collateral Agent to act as the agent of such Lender
and such L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Collateral Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
 
9.02 Rights as a Lender
 
. The Persons serving as the Administrative Agent, the Canadian Agent and
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though they were
not the Administrative Agent, the Canadian Agent and/or the Collateral Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Administrative Agent, Canadian Agent and/or Collateral Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the U.S. Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent, Canadian Agent and/or Collateral Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03 Exculpatory Provisions
 
. No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Agents:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as di
 

 
 

--------------------------------------------------------------------------------

 
 
 

 rected in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that such the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the U.S. Borrower or any of their
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.
 
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct.  No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to the such Agent by
the U.S. Borrower, a Lender or an L/C Issuer.
 
No Agent shall be responsible to the Lenders, the L/C Issuers or any of their
respective Related Parties for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
 
9.04 Reliance by Agents
 
. Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person.  Each Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, each Agent may presume that such condition is satisfactory to
such Lender or such L/C Issuer unless such Agent shall have received notice to
the contrary from such Lender or such L/C Issuer prior to the making of such
Loan or the issuance of such Letter of Credit.  Each Agent may consult with
legal counsel (who may be counsel for the U.S. Borrower), independent
accountants and other experts selected by it, and shall not be liable to the
Lenders, the L/C Issuers or any of their respective Related Parties for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 

 
 

--------------------------------------------------------------------------------

 
 
 

9.05 Delegation of Duties
 
. Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent or the Canadian Agent.  The
Administrative Agent, the Canadian Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Agents.
 
9.06 Resignation of Agent
 
. Each Agent may at any time give notice of its resignation to the Lenders, the
L/C Issuers and the Borrowers.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the U.S.
Borrower, to appoint a successor, which shall be a “bank” or other “financial
institution” with an office in the United States, or an Affiliate of any such
bank or other financial institution with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Agent may on behalf of the Lenders
and the L/C Issuers, appoint a successor Agent meeting the qualifications set
forth above; provided that if the Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Collateral Agent on behalf of the Lenders or the
L/C Issuers under any of the Loan Documents, the retiring Collateral Agent shall
continue to hold such collateral security until such time as a successor
Collateral Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and each L/C Issuer directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the U.S. Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the U.S. Borrower and such successor.  After the
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.
 
Any resignation by Bank of America or Bank of America, N.A., Canada Branch, as
Administrative Agent or Canadian Agent pursuant to this section shall also
constitute its resignation as L/C Issuer and Swing Line Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent or Canadian
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and
 

 
 

--------------------------------------------------------------------------------

 
 
 

(c) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.  Any resignation by Bank of America as Administrative Agent pursuant
to this section shall also constitute the resignation of Bank of America, N.A.,
Canada Branch as Canadian Agent.
 
9.07 Non-Reliance on Agent and Other Lenders
 
.  Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
 
9.08 No Other Duties, Etc.
 
  Anything herein to the contrary notwithstanding, none of the Administrative
Agent, Canadian Agent, Collateral Agent, Swing Line Lender, L/C Issuer,
Syndication Agent, Co-Documentation Agent and Arranger listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as an
Agent, a Lender, a Swing Line Lender or an L/C Issuer hereunder.
 
9.09 Agent May File Proofs of Claim
 
. In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, any Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether such Agent shall have made any demand on any Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers, the Canadian Agent and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers, the Canadian Agent and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuers, the Canadian Agent and the Administrative Agent under Sections
2.03(i) and (j), 2.09 and 10.04) allowed in such judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same in the manner set forth in
Section 8.03;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make
 

 
 

--------------------------------------------------------------------------------

 
 
 

such payments to the Administrative Agent or the Canadian Agent, as applicable,
and, in the event that the Administrative Agent or the Canadian Agent, as
applicable, shall consent to the making of such payments directly to the Lenders
and the L/C Issuers, to pay to the Administrative Agent or the Canadian Agent,
as applicable, any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and the Canadian Agent
and their agents and counsel, and any other amounts due the Administrative Agent
or the Canadian Agent under Sections 2.09 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
or the Canadian Agent to authorize or consent to or accept or adopt on behalf of
any Lender or any L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Secured Obligations or the rights of any Lender or
to authorize the Administrative Agent or the Canadian Agent to vote in respect
of the claim of any Lender in any such proceeding.
 
9.10 Collateral and Guarantee Matters
 
.  The Lenders and the L/C Issuers irrevocably authorize each of the
Administrative Agent and Collateral Agent, at its option and in its discretion,
 
(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Secured Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Swap
Contracts and Treasury Management Agreements not then due and payable) and the
expiration, termination or Cash Collateralization of all Letters of Credit
(other than Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuers shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;
 
(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(s)
 
(c) to release the Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the extent a Lien is granted on such property
pursuant to and in accordance with Section 7.01(w); and
 
(d) to release any Subsidiary Guarantor from its obligations under the Guarantee
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; provided that no such release shall occur if such Subsidiary
Guarantor continues to be a guarantor in respect of any other Indebtedness of
any Borrower unless and until such Subsidiary Guarantor is (or is being
simultaneously) released from its guaranty with respect to such other
Indebtedness.
 
Upon request by the Administrative Agent or Collateral Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s or
Collateral Agent’s, as the case may be, authority to release or subordinate its
interest in particular types or items of property, or
 

 
 

--------------------------------------------------------------------------------

 
 
 

to release any Subsidiary Guarantor from its obligations under the Guarantee
pursuant to this Section 9.10.
 
9.11 Treasury Management Agreements and Swap Contracts
 
.  No Hedge Bank or Treasury Management Bank that obtains the benefits of
Section 8.03, any Guarantee or any Collateral by virtue of the provisions hereof
or of any Guarantee or any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Obligations arising under Treasury Management Agreements entered into
with Treasury Management Banks and Swap Contracts entered into with Hedge Banks
unless the Administrative Agent has received written notice of such Secured
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Treasury Management Bank or Hedge Bank,
as the case may be.
 
9.12 Withholding
 
.  To the extent required by any applicable Law, the Agent may withhold from any
payment to any Lender, Swing Line Lender or L/C Issuer an amount equal to any
applicable withholding Tax.  If the IRS or any Governmental Authority asserts a
claim that the Agent did not properly withhold Tax from any amount paid to or
for the account of any Lender, Swing Line Lender or L/C Issuer for any reason
(including because the appropriate form was not delivered or was not properly
executed, or because such Lender, Swing Line Lender or L/C Issuer failed to
notify the Agent of a change in circumstances that rendered the exemption from,
or reduction of, withholding Tax ineffective), such Lender, Swing Line Lender or
L/C Issuer shall indemnify and hold harmless the Agent (to the extent that the
Administrative Agent has not already been reimbursed by the applicable Borrower
and without limiting or expanding the obligation of the applicable Borrower to
do so) for all amounts paid, directly or indirectly, by the Agent as tax or
otherwise, including any penalties, additions to Tax or interest thereon,
together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to any Lender, Swing Line Lender
or L/C Issuer by the Agent shall be conclusive absent manifest error.  Each
Lender, Swing Line Lender and L/C Issuer hereby authorizes the Agent to set off
and apply any and all amounts at any time owing to such Lender, Swing Line
Lender or L/C Issuer under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Article IX.  The agreements in
this Article IX shall survive the resignation and/or replacement of the Agent,
any assignment of rights by, or the replacement of, a Lender, Swing Line Lender
or L/C Issuer, the termination of the Loans and the repayment, satisfaction or
discharge of all obligations under this Agreement.  Unless required by
applicable Laws, at no time shall the Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, Swing Line Lender or L/C Issuer any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, Swing Line Lender or L/C Issuer.
 

 
 

--------------------------------------------------------------------------------

 
 
 

ARTICLE X                                
 


 
MISCELLANEOUS
 
10.01 Amendments, Etc.
 
  No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the U.S. Borrower
or the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver or consent shall:
 
(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood that no amendment, modification, termination, waiver or
consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);
 
(b) (A) change the scheduled final maturity of any Loan, (B) postpone the date
for payment of any L/C Obligation or any interest or fees payable hereunder,
(C) change the amount of, waive or excuse any such payment or (D) postpone the
scheduled date of expiration of any Commitment or any Letter of Credit beyond
the Maturity Date, in any case, without the written consent of each Lender
directly affected thereby;
 
(c) [Reserved];
 
(d) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document or change the form or currency of payment without
the written consent of each Lender directly affected thereby (it being
understood that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (d); provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrowers to pay interest at the Default Rate);
 
(e) waive, change or consent to any departure from Section 2.12(a), Section 2.13
or Section 8.03 or the definition of “Pro rata Share” in a manner that would
alter the pro rata sharing of payments or the order of application of payments
required thereby without the written consent of each Lender;
 
(f) waive, change or consent to any departure from any provision of this Section
10.01 or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender, other than to
increase such percentage or number or to give any additional Lender or group of
Lenders such right to waive, amend or modify or make any such determination or
grant any such consent;
 

 
 

--------------------------------------------------------------------------------

 
 
 

(g) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender; or
 
(h) other than a transaction permitted by Section 7.04 or Section 7.05, release
Holdings, the U.S. Borrower or any Significant Subsidiary that is a Subsidiary
Guarantor from the Guarantee without the written consent of each Lender;
 
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by a
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by any Agent in addition
to the Lenders required above, affect the rights or duties of such Agent under
this Agreement or any other Loan Document; and (iv) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification.
 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
 
If, in connection with any proposed change, waiver, discharge or termination of
the provisions of this Agreement as contemplated by this Section 10.01, the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the U.S.
Borrower shall have the right to replace all non-consenting Lenders required to
obtain such consent with one or more Eligible Assignees in accordance with
Section 10.13, so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination.
 
Notwithstanding anything to the contrary, without the consent of any other
Person, the applicable Loan Party or Parties and the Administrative Agent and/or
Collateral Agent may (in its or their respective sole discretion, or shall, to
the extent required by any Loan Document) enter into any amendment or waiver of
any Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.
 

 
 

--------------------------------------------------------------------------------

 
 
 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the U.S. Borrower (a) to add one or more additional credit facilities
to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders.
 
10.02 Notices; Effectiveness; Electronic Communication
 
.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to the U.S. Borrower, the Canadian Borrower, the Administrative Agent,
the Canadian Agent, the Collateral Agent, an L/C Issuer or a Swing Line Lender,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
 
(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent, the Canadian Agent, the Collateral
Agent or the Borrowers may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” func
 

 
 

--------------------------------------------------------------------------------

 
 
 

tion, as available, return e-mail or other written acknowledgement); provided
that if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient, and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent, the Canadian Agent or any of their Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender or any L/C Issuer for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s, the Administrative Agent’s or the Canadian Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender or any L/C Issuer for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
 
(d) Change of Address, Etc.  Each of the Borrowers, the Administrative Agent,
the Canadian Agent, the Collateral Agent, each L/C Issuer and each Swing Line
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the U.S. Borrower, the
Administrative Agent, the Canadian Agent, the Collateral Agent, each L/C Issuer
and each Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent and the Canadian Agent from time to time to ensure that the
Administrative Agent and the Canadian Agent haves on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information
 

 
 

--------------------------------------------------------------------------------

 
 
 

 with respect to the U.S. Borrower or its securities for purposes of United
States Federal or state securities laws.
 
(e) Reliance by Administrative Agent, the Canadian Agent, the Collateral Agent,
L/C Issuer and Lenders.  The Administrative Agent, the Canadian Agent, the
Collateral Agent, the L/C Issuers and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Borrowing or Conversion Notices and
Swing Line Loan Notices) purportedly given by or on behalf of any Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  Each Borrower shall indemnify the Administrative Agent,
the Canadian Agent, the Collateral Agent, each L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of such Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent, the Canadian Agent or the
Collateral Agent may be recorded by the Administrative Agent, the Canadian Agent
or the Collateral Agent, and each of the parties hereto hereby consents to such
recording.
 
10.03 No Waiver; Cumulative Remedies
 
.No failure by any Lender, any L/C Issuer, the Administrative Agent, the
Canadian Agent or the Collateral Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent (and, in the sole discretion of the Administrative Agent,
the Canadian Agent) in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Canadian Agent, any L/C Issuer or any Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as
Canadian Agent, L/C Issuer or Swing Line Lender, as the case may be) hereunder
and under the other Loan Documents, (c) any Lender from exercising setoff rights
in accordance with Section 10.08 (subject to the terms of Section 2.13), or (d)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to any Loan Party under
any Debtor Relief Law; and provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Sec
 

 
 

--------------------------------------------------------------------------------

 
 
 

tion 2.13, any Lender may, with the consent of the Required Lenders, enforce any
rights and remedies available to it and as authorized by the Required Lenders.
 
10.04 Expenses; Indemnity; Damage Waiver
 
.
 
(a) Costs and Expenses.  The U.S. Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by each Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for any Agent), in
connection with due diligence, the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuers in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by each
Agent, any Lender or any L/C Issuer (including the fees, charges and
disbursements of any counsel for any Agent, any Lender or any L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
(b) Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Agent (and any sub-agent thereof), the Arranger, each
Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
expenses and settlement costs (but in the case of counsel to such Indemnitees,
limited to the fees, charges and disbursements of a single firm of counsel for
all Indemnitees and, if necessary, a single firm of local counsel to such
Indemnitees in each relevant jurisdiction (and, in the case of a conflict of
interest, one additional firm of counsel to each affected Indemnitee and, if
reasonably necessary, one additional firm of local counsel to each affected
Indemnitee in any relevant jurisdiction)), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Material on, at, under or from any property owned or
operated by the U.S. Borrower or any of the Subsidiaries, or any Environmental
Claim related in any way to the U.S. Borrower or any of the Subsidiaries, or
(iv) any actual or threatened claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party, by any Loan Party or any equity holder
or creditor of a Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, ex
 

 
 

--------------------------------------------------------------------------------

 
 
 

 penses or settlement costs are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Indemnitee, and provided further that Article III
(instead of this Section 10.04) shall govern indemnity with respect to the
matters addressed in such Article (including, without limitation, Taxes), except
that Taxes representing losses, claims, damages, etc., with respect to a non-Tax
claim may be covered by this Section 10.04(b) (without duplication of Article
III).  The U.S. Borrower agrees that no Indemnitee shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to U.S. Borrower,
its Subsidiaries or Affiliates or to U.S. Borrower’s or Holdings’s equity
holders or creditors arising out of, related to or in connection with any aspect
of the Transaction or the Loan Documents, except to the extent of direct (as
opposed to special, indirect, consequential or punitive) damages determined in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.  It
is further agreed that the Lenders shall only have liability to U.S. Borrower
(as opposed to any other Person).  Notwithstanding any other provision of the
Loan Documents, no Indemnitee shall be liable for any damages arising from the
use by others of information or other materials obtained through electronic
telecommunications or other information transmission systems, other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final, non-appealable judgment
of a court of competent jurisdiction.  The Loan Parties shall not, without the
prior written consent of an Indemnitee (which consent shall not be unreasonably
withheld), effect any settlement of any pending or threatened proceeding against
an Indemnitee in respect of which indemnity could have been sought hereunder by
such Indemnitee unless (i) such settlement includes an unconditional release of
such Indemnitee from all liability or claims that are the subject matter of such
claim, litigation, investigation or proceeding and (ii) does not include any
statement as to any admission of fault, culpability, wrong-doing or a failure to
act by or on behalf of such Indemnitee. The Loan Parties shall not be liable for
any settlement of any claim, litigation, investigation or proceeding effected
without the written consent (which consent shall not be unreasonably withheld,
conditioned or delayed) of the Loan Parties, but if settled with the written
consent of the Loan Parties, the Loan Parties agree to indemnify and hold
harmless each Indemnitee from and against any and all claims, damages, losses,
liabilities and expenses by reason of such claim, litigation, investigation or
proceeding in accordance with and to the extent provided in the other provisions
of this Section 10.04.
 
(c) Reimbursement by Lenders.  To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section 10.04 to be paid by them to the Administrative Agent (or any
sub-agent thereof), the Canadian Agent, the Collateral Agent, any L/C Issuer,
any Swing Line Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Canadian Agent, the Collateral Agent, (or any sub-agent thereof), the Collateral
Agent, each L/C Issuer, each Swing Line Lender or such Related Party, as the
case may be, such Lender’s Pro rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Canadian
Agent, the Collateral Agent (or any sub-agent thereof), any Swing Line Lender or
any L/C Issuer in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative
 

 
 

--------------------------------------------------------------------------------

 
 
 

 Agent (or any such sub-agent), the Canadian Agent, the Collateral Agent (or any
sub-agent thereof), or L/C Issuer or Swing Line Lender in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e) Payments.  All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the Canadian Agent, the Collateral
Agent and the L/C Issuers, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
 
10.05 Payments Set Aside
 
.  To the extent that any payment by or on behalf of any Borrower is made to any
Agent, any L/C Issuer or any Lender, or any Agent, any L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any Agent, any L/C Issuer or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to each Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by such Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to (x) with respect to amounts
denominated in Dollars, the Federal Funds Rate from time to time in effect and
(y) with respect to amounts denominated in Canadian Dollars, the rate of
interest per annum at which overnight deposits in any amount approximately equal
to the amount with respect to which such rate is determined, would be offered
for such day by Bank of America, N.A., Canada Branch, plus any administrative,
processing or similar fees customarily charged by Bank of America, N.A., Canada
Branch.  The obligations of the Lenders and L/C Issuers under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 
 
 

10.06 Successors and Assigns
 
.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section 10.06, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section 10.06, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 10.06, or (iv) to
an SPC in accordance with the provisions of subsection (h) of this Section 10.06
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Canadian Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that
 
(i) except in the case of an assignment of the entire remaining amount of the
assigning (x) U.S. Dollar Facility Lender’s U.S. Dollar Facility Commitment or
U.S. Dollar Facility Revolving Loans at the time owing to it or in the case of
an assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the U.S. Dollar Facility Commitment
(which for this purpose includes U.S. Dollar Facility Revolving Loans
outstanding thereunder) of the assigning U.S. Dollar Facility Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the U.S.
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments under this clause
(x) to members of an Assignee Group and concurrent assignments from members of
an Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met and (y)
Multicurrency Facility Lender’s Multicurrency Facility Commitment or
Multicurrency Facility Revolving Loans at the time owing to it or in the case of
an assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Multicurrency Facility
Commitment (which for this purpose includes Multicurrency Facility Revolving
Loans outstanding thereunder) of the assigning Multicurrency Facility Lender
subject to each such assign
 

 
 

--------------------------------------------------------------------------------

 
 
 

 ment, determined as of the date the Assignment and Assumption with respect to
such assignment, is delivered to the Canadian Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000 or C$1,000,000, as applicable, with respect to
Multicurrency Facility Commitments and Multicurrency Facility Revolving Loans
unless each of the Canadian Agent and, so long as no Event of Default has
occurred and is continuing, the U.S. Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments under this clause (y) to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;
 
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Swing Line Loans;
 
(iii) (x) any assignment of a U.S. Dollar Facility Commitment or a U.S. Dollar
Facility Revolving Loan must be approved by the Administrative Agent, each U.S.
Dollar Facility L/C Issuer and the U.S. Dollar Facility Swing Line Lender
(provided that each such approval required by this clause (iii) shall not be
unreasonably withheld) unless, in the case of the approval of the Administrative
Agent only, the Person that is the proposed assignee is itself a Lender (whether
or not the proposed assignee would otherwise qualify as an Eligible Assignee),
and (y) any assignment of a Multicurrency Facility Commitment or a Multicurrency
Facility Revolving Loan must be approved by the Canadian Agent, each
Multicurrency Facility L/C Issuer and the Multicurrency Facility Swing Line
Lender (provided that each such approval required by this clause (iii) shall not
be unreasonably withheld) unless, in the case of the approval of the Canadian
Agent only, the Person that is the proposed assignee is itself a Lender (whether
or not the proposed assignee would otherwise qualify as an Eligible Assignee);
 
(iv) (x) the parties to each assignment of a U.S. Dollar Facility Commitment or
a U.S. Dollar Facility Revolving Loan shall execute and deliver to the
Administrative Agent, an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in Schedule
10.06, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire and (y) the parties to
each assignment of a Multicurrency Facility Commitment or a Multicurrency
Facility Revolving Loan shall execute and deliver to the Canadian Agent, an
Assignment and Assumption, together with a processing and recordation fee in the
amount, if any, required as set forth in Schedule 10.06, and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Canadian Agent an
Administrative Questionnaire;
 

 
 

--------------------------------------------------------------------------------

 
 
 

(v) no such assignment shall be made to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender; and
 
(vi) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent or the Canadian Agent, as applicable, in an aggregate amount sufficient,
upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of the U.S. Borrower
and Administrative Agent, the applicable Pro rata Share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Canadian Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
rata Share of all Loans and participations in Letters of Credit and Swing Line
Loans.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent or the
Canadian Agent, as applicable, pursuant to subsection (c) of this Section, from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, each applicable
Borrower (at its expense) shall execute and deliver the applicable Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection or
subsection (c) hereof shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section 10.06.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the U.S. Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it in respect of the U.S.
Dollar Facility Revolving Loans and U.S. Dollar Facility Revolving Commitments
and a register for the recordation of the names and addresses of the U.S. Dollar
Facility Lenders, and the U.S. Dollar Facility Commitments of, and principal and
interest amounts of the U.S. Dollar Facility Revolving Loans, U.S. Dollar
Facility
 

 
 

--------------------------------------------------------------------------------

 
 
 

 Swing Line Loans and U.S. Dollar Facility L/C Obligations owing to, each U.S.
Dollar Facility Lender pursuant to the terms hereof from time to time (the “U.S.
Dollar Facility Register”).  The Canadian Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at the Canadian Agent’s Office a
copy of each Assignment and Assumption delivered to it in respect of the
Multicurrency Facility Revolving Loans and Multicurrency Facility Revolving
Commitments and a register for the recordation of the names and addresses of the
Multicurrency Facility Lenders, and the Multicurrency Facility Commitments of,
and principal and interest amounts of the Multicurrency Facility Revolving
Loans, Multicurrency Facility Swing Line Loans and Multicurrency Facility L/C
Obligations owing to, each Multicurrency Facility Lender pursuant to the terms
hereof from time to time (the “Multicurrency Facility Register” and, together
with the U.S. Dollar Facility Register, the “Register”).  The entries in the
Register shall be conclusive, and the Borrowers, the Administrative Agent, the
Canadian Agent and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as the owner of its interests in the
Loans and L/C Obligations as set forth in the Register and as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary.  The
Administrative Agent and Canadian Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrowers and the L/C Issuers at any reasonable time and from time to
time upon reasonable prior notice.  In addition, at any time that a request for
a consent for a material or substantive change to the Loan Documents is pending,
any Lender wishing to consult with other Lenders in connection therewith may
request and receive from the Administrative Agent and the Canadian Agent a copy
of the Register.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Canadian Agent or the Administrative Agent sell
participations to any Person (other than a natural person, a Defaulting Lender
or the U.S. Borrower or the U.S. Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans, if applicable) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Canadian
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a),
(b), (c) or (d) that affects such Participant.  Subject to the foregoing
provisions of this subsection (d) and to subsection (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
those sections read as if a Participant were a Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  Subject to the foregoing provisions of this
subsection (d), to the extent permitted by law, each Participant also
 

 
 

--------------------------------------------------------------------------------

 
 
 

shall be entitled to the benefits of Section 10.08 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the applicable Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive and such Lender (and the Borrowers,
to the extent that the Participant requests payment from any Borrower) shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.  The portion of the Participant Register relating to
any Participant requesting payment from any Borrower under the Loan Documents
shall be made available to such Borrower upon reasonable request.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent that any entitlement to a greater
payment results from a Change in Law arising after such Participant became a
Participant.
 
(f) Certain Pledges.  Any Lender may, without the consent of the U.S. Borrower,
the Canadian Borrower, the Canadian Agent or the Administrative Agent, at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note(s), if any) to secure obligations
of such Lender, including (i) any pledge or assignment to secure obligations to
a Federal Reserve Bank and (ii) any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender as collateral security
for such obligations or securities, or to any trustee for, or any other
representative of, such holders; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.
 
(g) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h) Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent, the Canadian Agent, as applicable,
and the U.S. Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan
 

 
 

--------------------------------------------------------------------------------

 
 
 

 pursuant to the terms hereof or, if it fails to do so, to make such payment to
the Administrative Agent or the Canadian Agent, as applicable, as is required
under Section 2.12(b)(ii), and (iii) such SPC and the applicable Loan or any
applicable part thereof, shall be appropriately reflected in the
Register.  Subject to the provisions of this subsection (h), the U.S. Borrower
agrees that each SPC shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 (subject to the requirements and limitations of those sections) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section.  Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the U.S. Borrower under this Agreement (including its obligations
under Section 3.01, 3.04 or 3.05), except to the extent that any entitlement to
a greater payment under Section 3.01, 3.04 or 3.05 results from a Change in Law
arising after the grant to such SPC, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder.  The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender.  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof.  Notwithstanding anything to the
contrary contained herein, subject to compliance with the provisions of this
Section 10.06 regarding the Register and/or the Participant Register, as
appropriate, any SPC may (i) with notice to, but without prior consent of the
U.S. Borrower and the Administrative Agent or Canadian Agent, as applicable, and
with the payment of a processing fee of $3,500, assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC.
 
(i) Resignation as L/C Issuer or Swing Line Lender After
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America (together with Bank of America, N.A., Canada Branch)
assigns all of its Commitment and Revolving Loans pursuant to subsection (b)
above, Bank of America and Bank of America, N.A., Canada Branch may, (i) upon 30
days’ notice to the U.S. Borrower and the Lenders, resign as L/C Issuer and/or
(ii) upon 30 days’ notice to the U.S. Borrower and the Lenders, resign as Swing
Line Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Required Lenders, in consultation with the U.S. Borrower, shall be
entitled to appoint from among the Lenders (with the consent of the applicable
Lender) a successor L/C Issuer or Swing Line Lender hereunder; provided that if
(i) the Required Lenders shall not have so appointed any such successor within
the 30-day period following Bank of America’s and Bank of America, N.A., Canada
Branch’s notice of resignation, or (ii) Bank of America shall have resigned as
Administrative Agent and Bank of America, N.A., Canada Branch shall have
resigned as Canadian Agent, in accordance with Section 9.06, Bank of America may
appoint such successor.  Any such resignation shall be effective upon the
appointment (with the consent of the applicable Lender) of a successor.  If
 

 
 

--------------------------------------------------------------------------------

 
 
 

 Bank of America or Bank of America, N.A., Canada Branch resign as an L/C
Issuer, they shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Revolving
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as the U.S. Dollar Facility Swing Line
Lender or Bank of America, N.A., Canada Branch resigns as Multicurrency Facility
Swing Line Lender, they shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
 
10.07 Treatment of Certain Information; Confidentiality
 
.  Each of the Administrative Agent, the Canadian Agent, the Lenders and the L/C
Issuers agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives, (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; provided that the Administrative
Agent, the Canadian Agent or such Lender, unless prohibited by any Law, shall
use reasonable efforts to notify the U.S. Borrower in advance of any disclosure
pursuant to this clause (c) but only to the extent reasonably practicable under
the circumstances and on the understanding that neither the Administrative
Agent, the Canadian Agent nor any Lender shall incur any liability for failure
to give such notice, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any pledgee pursuant to Section 10.06(f), any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Contract with the U.S. Borrower or any Subsidiary, (g)
with the consent of the U.S. Borrower or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, the Canadian Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the U.S. Borrower.
 
For purposes of this Section, at any time that the U.S. Borrower or any
Subsidiary is not a reporting company, “Information” means all information
received from the U.S. Borrower or any Subsidiary relating to the U.S. Borrower
or any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, the Canadian Agent,
any Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by
the U.S. Borrower or any Subsidiary.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 



 
--
CG&R Draft                                        Last Saved: 12/21/2011  11:55
am 1204426v19
 
 

--------------------------------------------------------------------------------

 
 
 

10.08 Right of Setoff
 
.  If an Event of Default shall have occurred and be continuing, each Lender,
each L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the U.S.
Borrower or any other Loan Party (other than the Canadian Borrower) against any
and all of the obligations of the U.S. Borrower or such Loan Party (other than
the Canadian Borrower) now or hereafter existing under this Agreement or any
other Loan Document to such Lender or such L/C Issuer, irrespective of whether
or not such Lender or such L/C Issuer shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the U.S.
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or such L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent or the Canadian Agent, as applicable, for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Canadian Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent and/or the Canadian Agent, as applicable, a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have.  Each Lender and each
L/C Issuer agrees to notify the U.S. Borrower and the Administrative Agent or
the Canadian Agent, as applicable, promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
10.09 Interest Rate Limitation
 
.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent, the Canadian Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the applicable Borrower.  In determining whether the
interest contracted for, charged, or received by the Administrative Agent, the
Canadian Agent or a Lender exceeds the Maximum Rate, such Person may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
 
10.10 Counterparts; Integration; Effectiveness
 
.  This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and under
 

 
 

--------------------------------------------------------------------------------

 
 
 

standings, oral or written, relating to the subject matter hereof.  Except as
provided in Section 4.03, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and the Canadian Agent and when
the Administrative Agent and Canadian Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or pdf electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
10.11 Survival of Representations and Warranties
 
.  All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent, the Canadian Agent and each Lender, regardless of
any investigation made by the Administrative Agent, the Canadian Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent, the
Canadian Agent or any Lender may have had notice or knowledge of any Default at
the time of any Credit Extension, and shall continue in full force and effect as
long as any Commitment shall remain in effect, any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.
 
10.12 Severability
 
.  If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the Canadian Agent, the applicable L/C Issuer or the
applicable Swing Line Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.
 
10.13 Replacement of Lenders
 
.  If any Lender requests compensation under Section 3.04, if any Lender gives
notice pursuant to Section 3.02, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, and such amounts or compensation do not
affect Lenders generally, or if any Lender is a Defaulting Lender or as provided
in Section 10.01, then such Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent (and, if such Lender is a
Multicurrency Facility Lender, the Canadian Agent), require such Lender to
assign and delegate (including by executing an Assignment and Assumption
relating thereto), without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations
 

 
 

--------------------------------------------------------------------------------

 
 
 

(which Eligible Assignee may be another Lender, if a Lender accepts such
assignment); provided that:
 
(a) the U.S. Borrower shall have paid to the Administrative Agent or the
Canadian Agent the assignment fee specified in Section 10.06(b);
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of and premium (if any) on its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(d) such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the U.S. Borrower to require such assignment and
delegation cease to apply.
 
10.14 Governing Law, Jurisdiction; Etc.
 


 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE CANADIAN AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY
 

 
 

--------------------------------------------------------------------------------

 
 
 

 OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE.  THE BORROWER AND EACH OTHER PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN FACSIMILE, TELEPHONE OR
ELECTRONIC COMMUNICATION) IN SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
 
10.15 Waiver of Jury Trial
 
.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16 No Advisory or Fiduciary Responsibility
 
.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the U.S. Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Canadian Agent and the Arranger are arm’s-length commercial transactions
between the U.S. Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Canadian Agent and the Arranger, on the other hand,
(B) the U.S. Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the U.S. Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Canadian
 

 
 

--------------------------------------------------------------------------------

 
 
 

Agent and the Arranger each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the U.S.
Borrower or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent, the Canadian Agent nor the Arranger  has any obligation to
the U.S. Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Canadian Agent
and the Arranger and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the U.S.
Borrower and its Affiliates, and neither the Administrative Agent, the Canadian
Agent nor the Arranger has any obligation to disclose any of such interests to
the U.S. Borrower or its Affiliates.  To the fullest extent permitted by law,
the U.S. Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Canadian Agent and the Arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
 
10.17 USA Patriot Act Notice
 
.  Each Lender that is subject to the Patriot Act (or any Canadian
Anti-Terrorism Laws), the Administrative Agent (for itself and not on behalf of
any Lender) and the Canadian Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrowers that pursuant to the requirements of the Patriot
Act and any Canadian Anti-Terrorism Laws, respectively, it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender, the Administrative Agent or the Canadian Agent to
identify the Borrowers in accordance with the Patriot Act and such Canadian
Anti-Terrorism Laws, as the case may be.
 
10.18 Judgment Currency
 
.  If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Loan Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the applicable Facility Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to such Facility Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by such Facility Agent of any sum adjudged to
be so due in the Judgment Currency, such Facility Agent may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to such Facility Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such Facility Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to such Facility Agent in
such currency, such Facility Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
 

 
 

--------------------------------------------------------------------------------

 
 
 

10.19 Amendment and Restatement
 
.  It is the intention of each of the parties hereto that the Original Credit
Agreement be amended and restated in its entirety pursuant to this Agreement so
as to preserve the perfection and priority of all Liens securing Indebtedness
and Obligations under the Original Credit Agreement and that all Indebtedness
and Obligations of the Loan Parties hereunder shall be secured by the Liens
evidenced under the Security Documents and that this Agreement does not
constitute a novation or termination of the Indebtedness and Obligations
existing under the Original Credit Agreement (or serve to terminate Section
10.04 of the Original Credit Agreement). The parties hereto further acknowledge
and agree that this Agreement constitutes an amendment of the Original Credit
Agreement made under and in accordance with the terms of Section 10.01 of the
Original Credit Agreement. In addition, unless specifically amended hereby, each
of the Loan Documents and the Exhibits and Schedules to the Original Credit
Agreement shall continue in full force and effect and that, from and after the
Restatement Date, all references to the “Credit Agreement” contained therein
shall be deemed to refer to this Agreement.
 
[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 
 
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
THE WILLIAM CARTER COMPANY, as U.S. Borrower

 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 
 
NORTHSTAR CANADIAN OPERATIONS CORP., as Canadian Borrower

 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 

 
 

--------------------------------------------------------------------------------

 
 
 

 
BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 

 
 

--------------------------------------------------------------------------------

 
 
 

 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and U.S. Dollar Facility Swing
Line Lender

 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 
 


 
 
BANK OF AMERICA, N.A., CANADA BRANCH as Canadian Agent, a Lender, Multicurrency
Facility L/C Issuer and Multicurrency Facility Swing Line Lender

 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 
 


 


